UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-02368 Name of Registrant: Vanguard Fixed Income Securities Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: January 31 Date of reporting period: April 30, 2016 Item 1: Schedule of Investments Vanguard Long-Term Investment-Grade Fund Schedule of Investments As of April 30, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (4.2%) U.S. Government Securities (4.0%) 1 United States Treasury Inflation Indexed Bonds 0.375% 7/15/25 14,575 14,942 United States Treasury Note/Bond 0.875% 7/15/17 50 50 United States Treasury Note/Bond 0.875% 8/15/17 350 351 United States Treasury Note/Bond 1.000% 12/15/17 100 101 United States Treasury Note/Bond 1.000% 12/31/17 3,349 3,363 United States Treasury Note/Bond 1.000% 2/15/18 100 100 United States Treasury Note/Bond 0.875% 7/15/18 500 501 United States Treasury Note/Bond 1.000% 9/15/18 4,320 4,336 United States Treasury Note/Bond 1.250% 11/15/18 10,171 10,270 United States Treasury Note/Bond 1.250% 12/15/18 3,600 3,635 United States Treasury Note/Bond 1.500% 2/28/19 7,500 7,624 United States Treasury Note/Bond 1.375% 10/31/20 9,820 9,877 United States Treasury Note/Bond 2.000% 8/31/21 5,057 5,219 United States Treasury Note/Bond 1.875% 10/31/22 4,267 4,350 United States Treasury Note/Bond 2.250% 11/15/24 11,600 12,060 United States Treasury Note/Bond 2.250% 11/15/25 13,957 14,485 United States Treasury Note/Bond 5.250% 2/15/29 18,300 24,982 United States Treasury Note/Bond 6.125% 8/15/29 41,752 61,701 United States Treasury Note/Bond 6.250% 5/15/30 9,956 15,076 United States Treasury Note/Bond 5.375% 2/15/31 22,900 32,568 1 United States Treasury Note/Bond 4.500% 2/15/36 148,660 202,201 United States Treasury Note/Bond 3.125% 8/15/44 18,618 20,404 United States Treasury Note/Bond 3.000% 11/15/44 3,310 3,540 2 United States Treasury Note/Bond 2.500% 2/15/45 28,662 27,673 3 United States Treasury Note/Bond 3.000% 5/15/45 4,300 4,596 United States Treasury Note/Bond 3.000% 11/15/45 43,693 46,710 United States Treasury Note/Bond 2.500% 2/15/46 57,600 55,584 Agency Bonds and Notes (0.2%) 4 Tennessee Valley Authority 5.250% 9/15/39 18,800 23,912 4 Tennessee Valley Authority 4.250% 9/15/65 10,000 10,490 Total U.S. Government and Agency Obligations (Cost $578,149) Corporate Bonds (75.0%) Finance (18.9%) Banking (11.7%) Bank of America Corp. 3.500% 4/19/26 18,135 18,339 Bank of America Corp. 6.110% 1/29/37 25,405 29,520 Bank of America Corp. 7.750% 5/14/38 2,090 2,908 Bank of America Corp. 5.875% 2/7/42 19,230 23,605 Bank of America Corp. 5.000% 1/21/44 16,800 18,690 Bank of America NA 6.000% 10/15/36 20,450 25,368 Bank One Corp. 7.750% 7/15/25 20,000 25,358 Bank One Corp. 7.625% 10/15/26 19,175 24,955 Bank One Corp. 8.000% 4/29/27 27,769 36,961 Citigroup Inc. 4.450% 9/29/27 25,920 26,440 Citigroup Inc. 6.625% 6/15/32 26,545 31,734 Citigroup Inc. 4.650% 7/30/45 39,200 41,939 5 Commonwealth Bank of Australia 4.500% 12/9/25 2,000 2,051 Cooperatieve Rabobank UA 5.250% 5/24/41 6,400 7,703 Cooperatieve Rabobank UA 5.750% 12/1/43 52,730 62,140 Cooperatieve Rabobank UA 5.250% 8/4/45 13,280 14,566 Deutsche Bank AG 3.125% 1/13/21 193 193 Fifth Third Bank 3.850% 3/15/26 200 206 Goldman Sachs Group Inc. 3.750% 2/25/26 9,845 10,092 Goldman Sachs Group Inc. 6.125% 2/15/33 38,270 46,758 Goldman Sachs Group Inc. 6.450% 5/1/36 49,400 57,829 Goldman Sachs Group Inc. 6.750% 10/1/37 41,315 50,004 Goldman Sachs Group Inc. 6.250% 2/1/41 25,625 32,450 Goldman Sachs Group Inc. 4.800% 7/8/44 16,792 18,066 Goldman Sachs Group Inc. 4.750% 10/21/45 16,364 17,246 HSBC Bank USA NA 5.875% 11/1/34 44,700 52,978 HSBC Bank USA NA 5.625% 8/15/35 22,425 25,713 HSBC Holdings plc 4.250% 8/18/25 5,000 5,028 HSBC Holdings plc 7.625% 5/17/32 21,200 26,689 HSBC Holdings plc 6.500% 5/2/36 10,000 11,952 HSBC Holdings plc 6.500% 9/15/37 42,415 51,204 HSBC Holdings plc 6.800% 6/1/38 85,999 107,334 HSBC Holdings plc 6.100% 1/14/42 1,000 1,278 HSBC Holdings plc 5.250% 3/14/44 14,785 15,727 JPMorgan Chase & Co. 6.400% 5/15/38 90,000 121,258 JPMorgan Chase & Co. 5.500% 10/15/40 25,675 31,368 JPMorgan Chase & Co. 5.600% 7/15/41 16,152 20,020 JPMorgan Chase & Co. 5.625% 8/16/43 31,545 36,972 JPMorgan Chase & Co. 4.950% 6/1/45 11,020 11,912 6 JPMorgan Chase & Co. 5.300% 12/29/49 430 430 Lloyds Banking Group PLC 4.650% 3/24/26 590 597 5 Macquarie Bank Ltd. 4.875% 6/10/25 590 604 5 Macquarie Bank Ltd. 3.900% 1/15/26 1,500 1,541 Morgan Stanley 7.250% 4/1/32 47,360 64,123 Morgan Stanley 6.375% 7/24/42 38,831 50,976 Morgan Stanley 4.300% 1/27/45 58,010 58,670 Royal Bank of Canada 4.650% 1/27/26 285 297 Santander Issuances SAU 5.179% 11/19/25 16,400 16,269 6 State Street Corp. 5.250% 12/29/49 400 404 Wachovia Corp. 5.500% 8/1/35 21,905 24,671 Wells Fargo & Co. 3.000% 4/22/26 18,605 18,452 Wells Fargo & Co. 4.100% 6/3/26 35,455 37,321 Wells Fargo & Co. 4.300% 7/22/27 20,000 21,194 Wells Fargo & Co. 5.375% 2/7/35 10,164 12,204 Wells Fargo & Co. 5.375% 11/2/43 56,522 64,173 Wells Fargo & Co. 5.606% 1/15/44 157,813 184,977 Wells Fargo & Co. 4.650% 11/4/44 6,142 6,338 Wells Fargo & Co. 3.900% 5/1/45 13,670 13,621 Wells Fargo & Co. 4.900% 11/17/45 13,350 14,376 Wells Fargo Bank NA 6.600% 1/15/38 500 666 Brokerage (0.3%) 5 FMR LLC 6.450% 11/15/39 18,200 22,582 Intercontinental Exchange Inc. 3.750% 12/1/25 21,110 21,873 Invesco Finance plc 5.375% 11/30/43 2,700 3,025 Legg Mason Inc. 5.625% 1/15/44 2,000 1,990 Finance Companies (2.1%) 5 GE Capital International Funding Co. 4.418% 11/15/35 282,091 307,570 Insurance (4.7%) ACE Capital Trust II 9.700% 4/1/30 7,050 10,029 Aetna Inc. 4.125% 11/15/42 24,995 24,265 Anthem Inc. 4.625% 5/15/42 17,100 17,744 6,7 Aquarius and Investments plc for Zurich Insurance Co. Ltd. 4.250% 10/2/43 200 254 AXA Financial Inc. 7.000% 4/1/28 24,910 31,862 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 1,935 2,485 Berkshire Hathaway Inc. 3.125% 3/15/26 13,265 13,789 7 Berkshire Hathaway Inc. 2.150% 3/15/28 1,050 1,264 Berkshire Hathaway Inc. 4.500% 2/11/43 44,057 48,885 6 Chubb Corp. 6.375% 3/29/67 300 258 Chubb INA Holdings Inc. 4.350% 11/3/45 3,700 4,045 6,8 CNP Assurances 7.375% 9/30/41 100 160 5 Guardian Life Insurance Co. of America 7.375% 9/30/39 12,160 15,308 5 Guardian Life Insurance Co. of America 4.875% 6/19/64 10,700 10,436 5 Jackson National Life Insurance Co. 8.150% 3/15/27 200 267 5 John Hancock Life Insurance Co. 7.375% 2/15/24 13,350 16,280 Loews Corp. 4.125% 5/15/43 1,800 1,733 Manulife Financial Corp. 5.375% 3/4/46 5,000 5,361 Marsh & McLennan Cos. Inc. 3.750% 3/14/26 3,000 3,081 5 Massachusetts Mutual Life Insurance Co. 8.875% 6/1/39 14,851 21,765 5 Massachusetts Mutual Life Insurance Co. 4.500% 4/15/65 310 284 MetLife Inc. 6.500% 12/15/32 1,400 1,749 MetLife Inc. 4.125% 8/13/42 20,385 19,792 MetLife Inc. 4.875% 11/13/43 769 835 MetLife Inc. 4.050% 3/1/45 3,000 2,871 MetLife Inc. 4.600% 5/13/46 1,770 1,856 6 MetLife Inc. 5.250% 12/29/49 195 191 5 Metropolitan Life Insurance Co. 7.800% 11/1/25 27,250 34,923 5 Nationwide Mutual Insurance Co. 8.250% 12/1/31 5,035 6,961 5 Nationwide Mutual Insurance Co. 9.375% 8/15/39 38,196 56,025 5 Nationwide Mutual Insurance Co. 4.950% 4/22/44 13,215 12,997 5 New York Life Insurance Co. 5.875% 5/15/33 41,400 49,155 5,6 Nippon Life Insurance Co. 4.700% 1/20/46 350 373 5 Northwestern Mutual Life Insurance Co. 6.063% 3/30/40 14,890 18,249 6 Progressive Corp. 6.700% 6/15/67 1,051 993 Prudential Financial Inc. 5.100% 8/15/43 1,100 1,148 6 Prudential Financial Inc. 5.375% 5/15/45 270 274 5 Swiss Re Treasury US Corp. 4.250% 12/6/42 12,470 12,272 5 Teachers Insurance & Annuity Association of America 6.850% 12/16/39 20,452 26,471 5 Teachers Insurance & Annuity Association of America 4.900% 9/15/44 10,720 11,527 Travelers Cos. Inc. 6.750% 6/20/36 500 692 Travelers Cos. Inc. 6.250% 6/15/37 1,355 1,817 UnitedHealth Group Inc. 3.100% 3/15/26 17,405 17,933 UnitedHealth Group Inc. 4.625% 7/15/35 11,515 12,900 UnitedHealth Group Inc. 5.800% 3/15/36 49,846 62,845 UnitedHealth Group Inc. 6.500% 6/15/37 1,100 1,497 UnitedHealth Group Inc. 6.625% 11/15/37 800 1,100 UnitedHealth Group Inc. 6.875% 2/15/38 21,847 30,957 UnitedHealth Group Inc. 4.375% 3/15/42 25,000 26,456 UnitedHealth Group Inc. 4.750% 7/15/45 48,245 55,901 Real Estate Investment Trusts (0.1%) ERP Operating LP 4.500% 6/1/45 680 729 Federal Realty Investment Trust 4.500% 12/1/44 1,000 1,049 Omega Healthcare Investors Inc. 5.250% 1/15/26 4,989 5,077 Omega Healthcare Investors Inc. 4.500% 4/1/27 4,000 3,800 Simon Property Group LP 4.250% 10/1/44 10,750 11,277 Industrial (43.1%) Basic Industry (0.8%) BHP Billiton Finance USA Ltd. 4.125% 2/24/42 16,000 15,908 BHP Billiton Finance USA Ltd. 5.000% 9/30/43 30,820 33,950 CF Industries Inc. 5.375% 3/15/44 5,885 5,771 Monsanto Co. 4.200% 7/15/34 1,000 974 Monsanto Co. 5.875% 4/15/38 1,000 1,139 Monsanto Co. 3.600% 7/15/42 600 509 Monsanto Co. 4.650% 11/15/43 600 585 Monsanto Co. 4.400% 7/15/44 11,895 11,501 Monsanto Co. 3.950% 4/15/45 1,000 892 Monsanto Co. 4.700% 7/15/64 8,230 7,206 PPG Industries Inc. 5.500% 11/15/40 1,225 1,392 Rio Tinto Finance USA Ltd. 3.750% 6/15/25 2,960 3,039 Rio Tinto Finance USA Ltd. 5.200% 11/2/40 1,240 1,364 Rio Tinto Finance USA plc 4.750% 3/22/42 1,400 1,451 Rio Tinto Finance USA plc 4.125% 8/21/42 39,175 37,794 Capital Goods (3.8%) 3M Co. 5.700% 3/15/37 13,500 17,726 Boeing Co. 6.125% 2/15/33 13,565 17,869 Boeing Co. 7.875% 4/15/43 5,900 9,311 Caterpillar Inc. 6.050% 8/15/36 3,082 3,958 Caterpillar Inc. 3.803% 8/15/42 30,680 30,538 Caterpillar Inc. 4.300% 5/15/44 8,639 9,208 Danaher Corp. 4.375% 9/15/45 2,500 2,786 Deere & Co. 7.125% 3/3/31 13,500 18,729 7 DH Europe Finance SA 2.500% 7/8/25 200 253 Dover Corp. 6.600% 3/15/38 1,375 1,861 Emerson Electric Co. 6.000% 8/15/32 1,071 1,347 General Electric Capital Corp. 6.750% 3/15/32 45,514 63,191 General Electric Capital Corp. 6.150% 8/7/37 7,031 9,537 General Electric Capital Corp. 5.875% 1/14/38 34,584 45,667 General Electric Capital Corp. 6.875% 1/10/39 12,814 18,615 General Electric Co. 4.125% 10/9/42 13,425 14,216 General Electric Co. 4.500% 3/11/44 20,000 22,315 7 Honeywell International Inc. 2.250% 2/22/28 550 662 Lockheed Martin Corp. 3.600% 3/1/35 16,925 17,038 Lockheed Martin Corp. 6.150% 9/1/36 4,102 5,181 Lockheed Martin Corp. 4.850% 9/15/41 27,319 31,761 Lockheed Martin Corp. 4.070% 12/15/42 10,120 10,539 Lockheed Martin Corp. 3.800% 3/1/45 13,625 13,814 Lockheed Martin Corp. 4.700% 5/15/46 2,615 3,003 Raytheon Co. 4.700% 12/15/41 37,524 43,352 Rockwell Collins Inc. 4.800% 12/15/43 20,129 23,097 5 Siemens Financieringsmaatschappij NV 4.400% 5/27/45 2,000 2,195 United Technologies Corp. 7.500% 9/15/29 1,500 2,155 United Technologies Corp. 6.125% 7/15/38 55,575 73,025 United Technologies Corp. 5.700% 4/15/40 22,500 28,557 United Technologies Corp. 4.500% 6/1/42 22,035 24,413 WW Grainger Inc. 4.600% 6/15/45 3,000 3,426 Communication (4.5%) 21st Century Fox America Inc. 7.900% 12/1/95 3,975 5,112 America Movil SAB de CV 6.375% 3/1/35 3,600 4,359 America Movil SAB de CV 6.125% 3/30/40 24,520 29,144 America Movil SAB de CV 4.375% 7/16/42 1,550 1,534 Comcast Corp. 4.250% 1/15/33 11,435 12,315 Comcast Corp. 7.050% 3/15/33 1,000 1,379 Comcast Corp. 4.200% 8/15/34 1,550 1,665 Comcast Corp. 5.650% 6/15/35 41,014 51,507 Comcast Corp. 6.450% 3/15/37 18,000 24,258 Comcast Corp. 6.950% 8/15/37 65,717 93,422 Comcast Corp. 6.400% 5/15/38 10,485 14,033 Comcast Corp. 6.550% 7/1/39 11,765 16,155 Comcast Corp. 6.400% 3/1/40 19,865 27,291 Comcast Corp. 4.650% 7/15/42 7,715 8,658 Comcast Corp. 4.500% 1/15/43 13,610 14,883 Comcast Corp. 4.750% 3/1/44 66,270 76,511 Comcast Corp. 4.600% 8/15/45 40,915 46,267 5 COX Communications Inc. 6.450% 12/1/36 9,000 8,868 5 COX Communications Inc. 8.375% 3/1/39 19,110 22,224 Deutsche Telekom International Finance BV 8.750% 6/15/30 2,000 3,014 Grupo Televisa SAB 5.000% 5/13/45 1,500 1,412 Grupo Televisa SAB 6.125% 1/31/46 3,000 3,253 Historic TW Inc. 6.625% 5/15/29 18,275 22,758 NBCUniversal Media LLC 6.400% 4/30/40 2,850 3,936 NBCUniversal Media LLC 5.950% 4/1/41 18,000 23,431 NBCUniversal Media LLC 4.450% 1/15/43 33,260 36,388 Orange SA 9.000% 3/1/31 12,000 18,739 Orange SA 5.500% 2/6/44 1,000 1,238 Qwest Corp. 6.875% 9/15/33 1,699 1,676 5 SES Global Americas Holdings GP 5.300% 3/25/44 1,000 926 Time Warner Cable Inc. 6.550% 5/1/37 16,975 19,523 Time Warner Inc. 7.625% 4/15/31 9,000 11,808 Verizon Communications Inc. 5.050% 3/15/34 2,000 2,191 Verizon Communications Inc. 5.850% 9/15/35 437 521 Verizon Communications Inc. 6.000% 4/1/41 1,500 1,824 Verizon Communications Inc. 4.522% 9/15/48 19,181 19,446 Verizon Communications Inc. 5.012% 8/21/54 1,100 1,129 Verizon Communications Inc. 4.672% 3/15/55 1,295 1,261 Walt Disney Co. 4.125% 6/1/44 18,715 20,265 Walt Disney Co. 7.550% 7/15/93 15,750 20,210 Consumer Cyclical (7.0%) Alibaba Group Holding Ltd. 4.500% 11/28/34 500 517 Cummins Inc. 4.875% 10/1/43 1,000 1,113 CVS Health Corp. 4.875% 7/20/35 14,955 16,759 CVS Health Corp. 5.750% 5/15/41 7,110 8,793 CVS Health Corp. 5.125% 7/20/45 35,125 41,082 Daimler Finance North America LLC 8.500% 1/18/31 12,730 20,161 Ford Motor Co. 7.450% 7/16/31 750 993 Home Depot Inc. 5.875% 12/16/36 39,775 52,032 Home Depot Inc. 5.950% 4/1/41 20,470 27,392 Home Depot Inc. 4.200% 4/1/43 6,035 6,556 Home Depot Inc. 4.875% 2/15/44 68,200 80,698 Home Depot Inc. 4.400% 3/15/45 12,900 14,491 Home Depot Inc. 4.250% 4/1/46 20,015 21,954 Lowe's Cos. Inc. 6.500% 3/15/29 20,160 26,861 Lowe's Cos. Inc. 5.500% 10/15/35 600 723 Lowe's Cos. Inc. 5.800% 10/15/36 2,060 2,561 Lowe's Cos. Inc. 6.650% 9/15/37 12,497 17,288 Lowe's Cos. Inc. 5.800% 4/15/40 12,565 16,072 Lowe's Cos. Inc. 4.650% 4/15/42 1,250 1,411 Lowe's Cos. Inc. 5.000% 9/15/43 22,740 27,092 Lowe's Cos. Inc. 4.250% 9/15/44 800 853 Lowe's Cos. Inc. 4.375% 9/15/45 1,000 1,109 Lowe's Cos. Inc. 3.700% 4/15/46 60,330 59,459 McDonald's Corp. 4.700% 12/9/35 2,000 2,197 McDonald's Corp. 6.300% 10/15/37 4,005 5,146 McDonald's Corp. 6.300% 3/1/38 21,940 28,291 McDonald's Corp. 4.875% 12/9/45 1,000 1,128 NIKE Inc. 3.625% 5/1/43 30,604 30,996 NIKE Inc. 3.875% 11/1/45 25,000 26,521 Starbucks Corp. 4.300% 6/15/45 500 560 Target Corp. 7.000% 1/15/38 1,100 1,625 Target Corp. 4.000% 7/1/42 500 528 Target Corp. 3.625% 4/15/46 30,440 30,187 VF Corp. 6.450% 11/1/37 726 954 Visa Inc. 4.150% 12/14/35 27,510 29,905 Visa Inc. 4.300% 12/14/45 43,850 48,299 Wal-Mart Stores Inc. 7.550% 2/15/30 35,800 53,061 Wal-Mart Stores Inc. 5.250% 9/1/35 500 626 Wal-Mart Stores Inc. 6.500% 8/15/37 37,190 52,016 Wal-Mart Stores Inc. 6.200% 4/15/38 83,350 113,695 Wal-Mart Stores Inc. 5.625% 4/1/40 10,890 14,073 Wal-Mart Stores Inc. 4.875% 7/8/40 20,000 23,694 Wal-Mart Stores Inc. 5.000% 10/25/40 16,855 20,391 Wal-Mart Stores Inc. 5.625% 4/15/41 71,682 93,324 Wal-Mart Stores Inc. 4.000% 4/11/43 8,210 8,816 Wal-Mart Stores Inc. 4.300% 4/22/44 1,000 1,126 Consumer Noncyclical (14.5%) Abbott Laboratories 6.000% 4/1/39 11,105 14,026 Actavis Funding SCS 4.550% 3/15/35 15,000 14,997 Actavis Funding SCS 4.750% 3/15/45 6,755 6,775 Altria Group Inc. 4.500% 5/2/43 4,880 5,348 Altria Group Inc. 5.375% 1/31/44 35,985 44,567 Amgen Inc. 6.375% 6/1/37 4,000 5,064 Anheuser-Busch Cos. LLC 6.750% 12/15/27 400 515 Anheuser-Busch Cos. LLC 6.800% 8/20/32 500 649 Anheuser-Busch Cos. LLC 5.750% 4/1/36 11,460 13,996 Anheuser-Busch InBev Finance Inc. 3.650% 2/1/26 37,130 39,070 Anheuser-Busch InBev Finance Inc. 4.700% 2/1/36 101,955 111,175 Anheuser-Busch InBev Finance Inc. 4.000% 1/17/43 18,093 18,358 Anheuser-Busch InBev Finance Inc. 4.900% 2/1/46 218,520 247,539 7 Anheuser-Busch InBev SA/NV 3.250% 1/24/33 400 544 Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 39,000 60,433 Anheuser-Busch InBev Worldwide Inc. 8.000% 11/15/39 9,220 14,181 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 14,844 19,102 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 27,995 27,260 Ascension Health 3.945% 11/15/46 9,855 10,128 6 Ascension Health 4.847% 11/15/53 9,040 10,367 AstraZeneca plc 6.450% 9/15/37 49,200 65,370 AstraZeneca plc 4.375% 11/16/45 20,640 21,970 5 Baxalta Inc. 5.250% 6/23/45 1,000 1,075 Becton Dickinson & Co. 7.000% 8/1/27 800 1,060 Biogen Inc. 5.200% 9/15/45 2,000 2,269 Bristol-Myers Squibb Co. 4.500% 3/1/44 22,500 25,863 5 Cargill Inc. 4.100% 11/1/42 12,800 12,615 5 Cargill Inc. 4.760% 11/23/45 38,584 43,058 6 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 19,400 19,104 Children's Hospital Medical Center Ohio GO 4.268% 5/15/44 500 524 City of Hope 5.623% 11/15/43 13,480 16,590 Cleveland Clinic Foundation Ohio Revenue 4.858% 1/1/14 4,000 4,285 Coca-Cola Femsa SAB de CV 5.250% 11/26/43 1,200 1,376 Constellation Brands Inc. 4.750% 12/1/25 90 95 Dignity Health California GO 4.500% 11/1/42 19,865 20,328 Dignity Health California GO 5.267% 11/1/64 3,670 3,969 Eli Lilly & Co. 3.700% 3/1/45 25,970 26,903 Estee Lauder Cos. Inc. 4.375% 6/15/45 750 820 Express Scripts Holding Co. 6.125% 11/15/41 2,000 2,257 Gilead Sciences Inc. 4.600% 9/1/35 12,525 13,634 Gilead Sciences Inc. 5.650% 12/1/41 24,915 30,993 Gilead Sciences Inc. 4.800% 4/1/44 26,555 30,006 Gilead Sciences Inc. 4.500% 2/1/45 24,580 26,226 Gilead Sciences Inc. 4.750% 3/1/46 16,655 18,382 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 15,000 17,663 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 39,725 54,817 5 Grupo Bimbo SAB de CV 4.875% 6/27/44 982 934 Johnson & Johnson 3.550% 3/1/36 57,310 60,228 Johnson & Johnson 5.950% 8/15/37 1,462 2,034 Johnson & Johnson 4.500% 12/5/43 5,725 6,811 Johnson & Johnson 3.700% 3/1/46 20,435 21,614 Kaiser Foundation Hospitals 4.875% 4/1/42 28,625 32,288 Kimberly-Clark Corp. 6.625% 8/1/37 7,300 10,421 Kraft Foods Group Inc. 6.875% 1/26/39 1,300 1,705 6 Mayo Clinic 3.774% 11/15/43 13,095 12,973 Mead Johnson Nutrition Co. 4.600% 6/1/44 3,000 3,004 Medtronic Inc. 4.375% 3/15/35 42,113 46,608 Medtronic Inc. 6.500% 3/15/39 21,200 28,090 Medtronic Inc. 5.550% 3/15/40 1,900 2,303 Medtronic Inc. 4.500% 3/15/42 9,000 9,935 Medtronic Inc. 4.625% 3/15/44 2,000 2,271 Medtronic Inc. 4.625% 3/15/45 84,090 96,330 Memorial Sloan-Kettering Cancer Center 4.200% 7/1/55 4,675 4,896 Memorial Sloan-Kettering Cancer Center New York GO 5.000% 7/1/42 24,775 28,810 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 10,540 10,647 Merck & Co. Inc. 3.600% 9/15/42 9,067 9,174 Merck & Co. Inc. 4.150% 5/18/43 6,880 7,567 Merck & Co. Inc. 3.700% 2/10/45 44,720 45,751 New York & Presbyterian Hospital 4.024% 8/1/45 19,585 19,696 Newell Brands Inc. 5.375% 4/1/36 750 820 Newell Brands Inc. 5.500% 4/1/46 2,000 2,224 North Shore-Long Island Jewish Health Care Inc. Revenue 4.800% 11/1/42 8,265 8,659 North Shore-Long Island Jewish Health Care Inc. Revenue 6.150% 11/1/43 20,550 26,762 Novant Health Inc. 4.371% 11/1/43 552 553 Novartis Capital Corp. 3.700% 9/21/42 3,000 3,098 Novartis Capital Corp. 4.400% 5/6/44 29,840 34,546 NYU Hospitals Center 4.784% 7/1/44 2,000 2,153 PepsiCo Inc. 5.500% 1/15/40 28,145 35,264 PepsiCo Inc. 4.875% 11/1/40 10,375 12,032 PepsiCo Inc. 4.000% 3/5/42 17,872 18,574 PepsiCo Inc. 3.600% 8/13/42 1,000 991 PepsiCo Inc. 4.450% 4/14/46 2,000 2,231 Pfizer Inc. 7.200% 3/15/39 36,212 53,744 Pfizer Inc. 4.300% 6/15/43 7,780 8,573 Pharmacia Corp. 6.750% 12/15/27 2,200 2,921 Philip Morris International Inc. 6.375% 5/16/38 32,015 43,362 Philip Morris International Inc. 4.125% 3/4/43 10,000 10,456 Philip Morris International Inc. 4.875% 11/15/43 23,455 27,334 Philip Morris International Inc. 4.250% 11/10/44 35,525 37,966 Procter & Gamble Co. 5.500% 2/1/34 13,500 17,377 Procter & Gamble Co. 5.550% 3/5/37 10,800 14,341 Reynolds American Inc. 7.000% 8/4/41 5,119 6,127 5 Roche Holdings Inc. 4.000% 11/28/44 29,605 32,147 5 SABMiller Holdings Inc. 4.950% 1/15/42 4,825 5,514 5 SC Johnson & Son Inc. 4.000% 5/15/43 21,645 21,360 5 SC Johnson & Son Inc. 4.750% 10/15/46 7,695 8,734 Southern Baptist Hospital of Florida Inc. 4.857% 7/15/45 1,000 1,130 St. Jude Medical Inc. 4.750% 4/15/43 25,090 26,546 Teva Pharmaceutical Finance Co. LLC 6.150% 2/1/36 2,466 2,933 6 Texas Health Resources 4.330% 11/15/55 1,000 1,021 The Pepsi Bottling Group Inc. 7.000% 3/1/29 1,700 2,369 Tyson Foods Inc. 4.875% 8/15/34 2,000 2,195 Tyson Foods Inc. 5.150% 8/15/44 500 574 Wyeth LLC 6.500% 2/1/34 1,310 1,749 Wyeth LLC 6.000% 2/15/36 847 1,073 Wyeth LLC 5.950% 4/1/37 67,685 87,614 Energy (4.2%) Anadarko Petroleum Corp. 5.550% 3/15/26 5,440 5,830 Anadarko Petroleum Corp. 6.600% 3/15/46 12,215 13,897 Apache Corp. 4.750% 4/15/43 11,000 10,753 Baker Hughes Inc. 5.125% 9/15/40 13,705 14,079 Burlington Resources Finance Co. 7.400% 12/1/31 23,500 27,278 ConocoPhillips 7.000% 3/30/29 10,850 12,639 ConocoPhillips 5.900% 10/15/32 1,400 1,589 ConocoPhillips 6.500% 2/1/39 48,456 60,081 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 1,500 1,700 ConocoPhillips Co. 4.950% 3/15/26 2,100 2,320 ConocoPhillips Co. 4.300% 11/15/44 3,420 3,316 ConocoPhillips Co. 5.950% 3/15/46 24,460 29,514 Devon Energy Corp. 5.600% 7/15/41 1,500 1,323 Dominion Gas Holdings LLC 4.800% 11/1/43 1,575 1,641 Energy Transfer Partners LP 6.050% 6/1/41 1,500 1,355 Energy Transfer Partners LP 5.150% 3/15/45 16,895 14,522 6 Enterprise Products Operating LLC 8.375% 8/1/66 1,835 1,523 EOG Resources Inc. 3.900% 4/1/35 500 474 EOG Resources Inc. 5.100% 1/15/36 1,985 2,155 Exxon Mobil Corp. 3.567% 3/6/45 12,625 12,348 Exxon Mobil Corp. 4.114% 3/1/46 22,270 23,755 Halliburton Co. 4.850% 11/15/35 30,815 31,556 Halliburton Co. 6.700% 9/15/38 500 598 Halliburton Co. 7.450% 9/15/39 500 655 Halliburton Co. 4.750% 8/1/43 2,450 2,398 Halliburton Co. 5.000% 11/15/45 33,515 34,295 Occidental Petroleum Corp. 3.400% 4/15/26 1,300 1,345 Occidental Petroleum Corp. 4.625% 6/15/45 1,750 1,924 Occidental Petroleum Corp. 4.400% 4/15/46 12,720 13,532 Petro-Canada 6.800% 5/15/38 15,483 18,546 Phillips 66 Partners LP 3.605% 2/15/25 80 76 Shell International Finance BV 4.125% 5/11/35 31,380 33,273 Shell International Finance BV 6.375% 12/15/38 43,260 56,373 Shell International Finance BV 5.500% 3/25/40 21,455 25,740 Shell International Finance BV 4.550% 8/12/43 15,590 16,785 Shell International Finance BV 4.375% 5/11/45 42,055 44,966 Tosco Corp. 7.800% 1/1/27 1,500 1,854 Tosco Corp. 8.125% 2/15/30 20,000 25,076 TransCanada PipeLines Ltd. 4.875% 1/15/26 11,570 12,555 TransCanada PipeLines Ltd. 4.625% 3/1/34 5,000 5,131 TransCanada PipeLines Ltd. 6.200% 10/15/37 5,630 6,407 TransCanada PipeLines Ltd. 7.625% 1/15/39 37,230 47,982 TransCanada PipeLines Ltd. 6.100% 6/1/40 900 1,050 Other Industrial (0.6%) 7 Fluor Corp. 1.750% 3/21/23 900 1,055 7 Hutchison Whampoa Europe Finance 12 Ltd. 3.625% 6/6/22 329 431 6 Massachusetts Institute of Technology GO 3.959% 7/1/38 25,200 27,349 Massachusetts Institute of Technology GO 5.600% 7/1/11 1,100 1,439 6 Northwestern University Illinois GO 4.643% 12/1/44 25,315 30,603 6 Northwestern University Illinois GO 3.868% 12/1/48 21,605 22,724 5 President & Fellows of Harvard College Massachusetts GO 6.500% 1/15/39 3,865 5,615 Trustees of Dartmouth College 3.474% 6/1/46 5,360 5,343 Technology (5.6%) Analog Devices Inc. 5.300% 12/15/45 500 581 Apple Inc. 4.500% 2/23/36 12,705 13,858 Apple Inc. 3.850% 5/4/43 34,955 33,809 Apple Inc. 4.450% 5/6/44 1,250 1,360 Apple Inc. 3.450% 2/9/45 40,860 37,557 Apple Inc. 4.375% 5/13/45 39,930 42,127 Apple Inc. 4.650% 2/23/46 56,280 61,874 Applied Materials Inc. 5.100% 10/1/35 100 109 Applied Materials Inc. 5.850% 6/15/41 1,150 1,380 Cisco Systems Inc. 5.900% 2/15/39 36,425 48,007 Cisco Systems Inc. 5.500% 1/15/40 30,865 39,233 Intel Corp. 4.800% 10/1/41 23,180 26,237 Intel Corp. 4.250% 12/15/42 2,000 2,122 Intel Corp. 4.900% 7/29/45 35,645 40,734 International Business Machines Corp. 4.000% 6/20/42 13,900 14,356 International Business Machines Corp. 4.700% 2/19/46 10,000 11,191 Microsoft Corp. 3.500% 2/12/35 32,435 32,474 Microsoft Corp. 4.500% 10/1/40 1,900 2,104 Microsoft Corp. 5.300% 2/8/41 1,500 1,870 Microsoft Corp. 3.500% 11/15/42 1,750 1,705 Microsoft Corp. 3.750% 5/1/43 10,000 10,101 Microsoft Corp. 4.875% 12/15/43 500 585 Microsoft Corp. 3.750% 2/12/45 71,860 71,721 Microsoft Corp. 4.450% 11/3/45 64,300 71,542 Microsoft Corp. 4.000% 2/12/55 10,075 10,053 Microsoft Corp. 4.750% 11/3/55 50,365 57,712 Oracle Corp. 4.300% 7/8/34 3,500 3,737 Oracle Corp. 3.900% 5/15/35 5,500 5,626 Oracle Corp. 6.500% 4/15/38 35,400 48,052 Oracle Corp. 6.125% 7/8/39 12,129 15,975 Oracle Corp. 5.375% 7/15/40 43,160 52,145 Oracle Corp. 4.125% 5/15/45 17,500 18,178 Oracle Corp. 4.375% 5/15/55 25,000 25,588 QUALCOMM Inc. 4.650% 5/20/35 26,310 27,742 QUALCOMM Inc. 4.800% 5/20/45 500 504 Tyco Electronics Group SA 7.125% 10/1/37 525 678 Verisk Analytics Inc. 5.500% 6/15/45 2,000 1,940 Transportation (2.1%) Burlington Northern Santa Fe LLC 5.750% 5/1/40 15,000 19,023 Burlington Northern Santa Fe LLC 5.050% 3/1/41 6,000 7,026 Burlington Northern Santa Fe LLC 4.950% 9/15/41 2,266 2,623 Burlington Northern Santa Fe LLC 4.400% 3/15/42 17,940 19,390 Burlington Northern Santa Fe LLC 4.375% 9/1/42 31,150 33,565 Burlington Northern Santa Fe LLC 4.450% 3/15/43 11,200 12,218 Burlington Northern Santa Fe LLC 4.900% 4/1/44 26,560 30,947 Burlington Northern Santa Fe LLC 4.550% 9/1/44 43,085 47,931 Burlington Northern Santa Fe LLC 4.150% 4/1/45 8,550 9,024 Burlington Northern Santa Fe LLC 4.700% 9/1/45 3,750 4,292 5 ERAC USA Finance LLC 7.000% 10/15/37 3,650 4,712 FedEx Corp. 3.900% 2/1/35 9,070 8,821 FedEx Corp. 4.550% 4/1/46 18,245 19,420 7 Heathrow Funding Ltd. 1.500% 2/11/30 900 972 Union Pacific Corp. 3.375% 2/1/35 750 730 Union Pacific Corp. 4.750% 9/15/41 2,000 2,275 Union Pacific Corp. 4.750% 12/15/43 19,010 21,758 Union Pacific Corp. 4.821% 2/1/44 11,250 12,994 Union Pacific Corp. 4.150% 1/15/45 1,375 1,444 Union Pacific Corp. 4.050% 3/1/46 10,045 10,507 Union Pacific Corp. 4.375% 11/15/65 22,290 22,582 United Parcel Service Inc. 6.200% 1/15/38 8,700 11,939 United Parcel Service Inc. 4.875% 11/15/40 2,700 3,233 United Parcel Service Inc. 3.625% 10/1/42 6,790 6,899 Utilities (13.0%) Electric (13.0%) Alabama Power Co. 6.000% 3/1/39 4,875 6,205 Alabama Power Co. 5.500% 3/15/41 26,943 32,976 Alabama Power Co. 5.200% 6/1/41 15,000 17,937 Alabama Power Co. 3.750% 3/1/45 22,325 21,896 Appalachian Power Co. 6.700% 8/15/37 37,500 47,158 Baltimore Gas & Electric Co. 6.350% 10/1/36 1,230 1,632 Berkshire Hathaway Energy Co. 6.125% 4/1/36 16,300 21,233 Berkshire Hathaway Energy Co. 5.950% 5/15/37 3,000 3,762 Berkshire Hathaway Energy Co. 5.150% 11/15/43 12,000 14,288 Berkshire Hathaway Energy Co. 4.500% 2/1/45 24,175 26,797 CenterPoint Energy Houston Electric LLC 3.550% 8/1/42 14,775 14,306 Commonwealth Edison Co. 5.900% 3/15/36 2,120 2,723 Commonwealth Edison Co. 3.800% 10/1/42 20,805 20,975 Commonwealth Edison Co. 4.600% 8/15/43 12,560 14,117 Commonwealth Edison Co. 4.700% 1/15/44 15,955 18,732 Commonwealth Edison Co. 3.700% 3/1/45 15,990 16,015 Connecticut Light & Power Co. 6.350% 6/1/36 14,500 19,362 Connecticut Light & Power Co. 4.300% 4/15/44 940 1,014 Connecticut Light & Power Co. 4.150% 6/1/45 8,445 8,900 Consolidated Edison Co. of New York Inc. 5.100% 6/15/33 730 821 Consolidated Edison Co. of New York Inc. 5.850% 3/15/36 10,000 12,565 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 12,127 15,339 Consolidated Edison Co. of New York Inc. 6.750% 4/1/38 12,990 17,933 Consolidated Edison Co. of New York Inc. 5.500% 12/1/39 7,050 8,543 Consolidated Edison Co. of New York Inc. 5.700% 6/15/40 7,995 10,127 Consolidated Edison Co. of New York Inc. 4.200% 3/15/42 9,565 10,060 Consolidated Edison Co. of New York Inc. 3.950% 3/1/43 10,935 11,133 Consolidated Edison Co. of New York Inc. 4.450% 3/15/44 48,300 54,104 Consolidated Edison Co. of New York Inc. 4.500% 12/1/45 6,335 7,033 Consolidated Edison Co. of New York Inc. 4.625% 12/1/54 8,365 9,369 Consumers Energy Co. 4.100% 11/15/45 1,500 1,618 Delmarva Power & Light Co. 4.000% 6/1/42 1,000 1,024 Dominion Resources Inc./VA 4.700% 12/1/44 18,505 19,713 Duke Energy Carolinas LLC 6.450% 10/15/32 8,200 10,803 Duke Energy Carolinas LLC 6.100% 6/1/37 50,900 65,249 Duke Energy Carolinas LLC 5.300% 2/15/40 4,900 6,177 Duke Energy Carolinas LLC 4.250% 12/15/41 16,200 17,635 Duke Energy Carolinas LLC 4.000% 9/30/42 41,242 42,883 Duke Energy Carolinas LLC 3.875% 3/15/46 5,645 5,863 Duke Energy Florida LLC 5.650% 4/1/40 11,860 15,372 Duke Energy Indiana LLC 6.120% 10/15/35 2,723 3,472 Duke Energy Indiana LLC 6.350% 8/15/38 500 679 Duke Energy Indiana LLC 6.450% 4/1/39 9,100 12,355 Duke Energy Indiana LLC 4.200% 3/15/42 12,700 13,400 Duke Energy Indiana LLC 4.900% 7/15/43 28,610 33,005 Duke Energy Progress LLC 4.100% 5/15/42 2,250 2,407 Duke Energy Progress LLC 4.100% 3/15/43 15,000 16,013 Duke Energy Progress LLC 4.200% 8/15/45 17,560 19,085 5 Enel Finance International NV 6.000% 10/7/39 1,000 1,201 Entergy Louisiana LLC 4.950% 1/15/45 1,105 1,134 Florida Power & Light Co. 5.960% 4/1/39 16,100 21,594 Florida Power & Light Co. 5.690% 3/1/40 700 911 Florida Power & Light Co. 5.250% 2/1/41 21,662 26,987 Florida Power & Light Co. 4.125% 2/1/42 9,000 9,851 Florida Power & Light Co. 3.800% 12/15/42 26,975 27,748 Florida Power & Light Co. 4.050% 10/1/44 10,825 11,787 Georgia Power Co. 5.950% 2/1/39 29,827 37,674 Georgia Power Co. 5.400% 6/1/40 10,100 11,991 Georgia Power Co. 4.750% 9/1/40 21,685 24,016 Georgia Power Co. 4.300% 3/15/42 9,982 10,712 Georgia Power Co. 4.300% 3/15/43 1,818 1,926 6 John Sevier Combined Cycle Generation LLC 4.626% 1/15/42 22,435 25,042 Kentucky Utilities Co. 5.125% 11/1/40 1,000 1,215 Kentucky Utilities Co. 4.650% 11/15/43 1,000 1,140 MidAmerican Energy Co. 5.800% 10/15/36 500 640 MidAmerican Energy Co. 4.800% 9/15/43 28,300 33,459 MidAmerican Energy Co. 4.250% 5/1/46 3,895 4,311 National Rural Utilities Cooperative Finance Corp. 8.000% 3/1/32 2,000 2,961 National Rural Utilities Cooperative Finance Corp. 4.023% 11/1/32 35,001 36,339 Nevada Power Co. 6.650% 4/1/36 5,830 7,916 Nevada Power Co. 5.375% 9/15/40 18,230 22,073 Nevada Power Co. 5.450% 5/15/41 25,120 31,210 Northern States Power Co. 6.200% 7/1/37 27,900 38,017 Northern States Power Co. 5.350% 11/1/39 800 991 NSTAR Electric Co. 4.400% 3/1/44 800 873 Oglethorpe Power Corp. 5.375% 11/1/40 2,000 2,290 Oklahoma Gas & Electric Co. 4.550% 3/15/44 500 554 Pacific Gas & Electric Co. 6.050% 3/1/34 44,041 58,068 Pacific Gas & Electric Co. 5.800% 3/1/37 2,900 3,666 Pacific Gas & Electric Co. 6.350% 2/15/38 8,192 10,857 Pacific Gas & Electric Co. 6.250% 3/1/39 35,905 47,205 Pacific Gas & Electric Co. 5.400% 1/15/40 19,495 24,056 Pacific Gas & Electric Co. 4.500% 12/15/41 700 778 Pacific Gas & Electric Co. 5.125% 11/15/43 1,700 2,053 Pacific Gas & Electric Co. 4.750% 2/15/44 25,260 29,065 PacifiCorp 5.250% 6/15/35 1,301 1,548 PacifiCorp 6.100% 8/1/36 15,000 19,487 PacifiCorp 6.250% 10/15/37 7,815 10,303 PacifiCorp 6.350% 7/15/38 20,000 26,832 PacifiCorp 6.000% 1/15/39 32,446 42,174 PacifiCorp 4.100% 2/1/42 22,570 23,940 Peco Energy Co. 4.800% 10/15/43 15,530 18,277 Potomac Electric Power Co. 6.500% 11/15/37 1,225 1,664 Potomac Electric Power Co. 7.900% 12/15/38 150 230 Potomac Electric Power Co. 4.150% 3/15/43 2,000 2,127 PPL Electric Utilities Corp. 6.250% 5/15/39 10,975 14,951 PPL Electric Utilities Corp. 5.200% 7/15/41 1,250 1,532 Public Service Co. of Colorado 3.600% 9/15/42 15,055 14,825 Public Service Electric & Gas Co. 3.650% 9/1/42 22,483 22,031 Public Service Electric & Gas Co. 4.000% 6/1/44 700 741 Puget Sound Energy Inc. 6.724% 6/15/36 1,000 1,388 Puget Sound Energy Inc. 6.274% 3/15/37 500 669 Puget Sound Energy Inc. 5.757% 10/1/39 1,100 1,400 Puget Sound Energy Inc. 5.795% 3/15/40 18,130 23,331 Puget Sound Energy Inc. 5.764% 7/15/40 500 644 Puget Sound Energy Inc. 4.300% 5/20/45 400 438 South Carolina Electric & Gas Co. 6.625% 2/1/32 34,000 44,344 South Carolina Electric & Gas Co. 6.050% 1/15/38 10,600 13,460 South Carolina Electric & Gas Co. 5.450% 2/1/41 300 352 South Carolina Electric & Gas Co. 4.350% 2/1/42 32,687 34,186 South Carolina Electric & Gas Co. 4.600% 6/15/43 300 320 South Carolina Electric & Gas Co. 4.500% 6/1/64 19,430 19,579 Southern California Edison Co. 6.000% 1/15/34 19,095 24,962 Southern California Edison Co. 5.950% 2/1/38 16,100 20,961 Southern California Edison Co. 6.050% 3/15/39 845 1,129 Southern California Edison Co. 4.500% 9/1/40 12,000 13,487 Southern California Edison Co. 3.900% 12/1/41 500 521 Southern California Edison Co. 4.050% 3/15/42 800 842 Southern California Edison Co. 3.900% 3/15/43 18,480 19,426 Southern California Edison Co. 4.650% 10/1/43 28,150 32,887 Southwestern Public Service Co. 4.500% 8/15/41 24,055 26,770 Tampa Electric Co. 6.150% 5/15/37 32,050 41,458 Tampa Electric Co. 4.100% 6/15/42 1,010 1,028 Union Electric Co. 3.900% 9/15/42 500 518 Virginia Electric & Power Co. 6.000% 5/15/37 57,330 73,427 Virginia Electric & Power Co. 6.350% 11/30/37 2,000 2,692 Westar Energy Inc. 4.125% 3/1/42 1,175 1,237 Westar Energy Inc. 4.625% 9/1/43 1,300 1,476 Wisconsin Electric Power Co. 5.625% 5/15/33 550 662 Natural Gas (0.0%) Atmos Energy Corp. 4.150% 1/15/43 1,500 1,551 Atmos Energy Corp. 4.125% 10/15/44 1,000 1,028 Southern California Gas Co. 5.125% 11/15/40 2,922 3,510 Other Utility (0.0%) American Water Capital Corp. 6.593% 10/15/37 1,000 1,360 Total Corporate Bonds (Cost $9,881,211) Sovereign Bonds (U.S. Dollar-Denominated) (1.6%) 5 CDP Financial Inc. 5.600% 11/25/39 15,000 19,038 5 CNPC HK Overseas Capital Ltd. 5.950% 4/28/41 700 852 Ecopetrol SA 5.875% 5/28/45 605 495 5 Electricite de France SA 6.950% 1/26/39 1,800 2,343 5 Electricite de France SA 4.875% 1/22/44 3,370 3,563 5 Electricite de France SA 4.950% 10/13/45 41,390 44,760 5 Electricite de France SA 6.000% 1/22/14 2,280 2,358 Federative Republic of Brazil 5.625% 1/7/41 300 264 Nexen Energy ULC 6.400% 5/15/37 1,800 2,099 5 OCP SA 5.625% 4/25/24 275 289 6 Oriental Republic of Uruguay 5.100% 6/18/50 1,025 962 Pertamina Persero PT 6.000% 5/3/42 650 626 5 Pertamina Persero PT 6.450% 5/30/44 300 307 Petrobras International Finance Co. SA 6.875% 1/20/40 777 609 Petroleos Mexicanos 5.500% 1/21/21 3,180 3,335 5 Petroleos Mexicanos 6.375% 2/4/21 575 621 Petroleos Mexicanos 5.625% 1/23/46 1,932 1,717 Province of Ontario 2.500% 4/27/26 500 497 Quebec 7.500% 9/15/29 11,025 16,228 Republic of Colombia 6.125% 1/18/41 825 894 6 Republic of Colombia 5.000% 6/15/45 500 479 Republic of Indonesia 4.125% 1/15/25 765 782 5 Republic of Indonesia 6.750% 1/15/44 950 1,155 Republic of Kazakhstan 4.875% 10/14/44 200 182 Republic of Kazakhstan 6.500% 7/21/45 400 439 Republic of Peru 5.625% 11/18/50 250 292 Republic of Poland 5.125% 4/21/21 3,200 3,584 Republic of Poland 3.250% 4/6/26 3,170 3,162 7 Republic of Romania 2.750% 10/29/25 500 588 Republic of Turkey 5.625% 3/30/21 1,100 1,192 Republic of Turkey 4.875% 4/16/43 1,850 1,736 5 Sinopec Group Overseas Development 2016 Ltd. 3.500% 5/3/26 20,050 19,973 State of Israel 2.875% 3/16/26 155 156 State of Israel 4.500% 1/30/43 4,300 4,643 Statoil ASA 5.100% 8/17/40 16,835 19,633 Statoil ASA 4.250% 11/23/41 10,630 10,982 Statoil ASA 3.950% 5/15/43 38,995 38,414 Statoil ASA 4.800% 11/8/43 18,740 21,089 5 Temasek Financial I Ltd. 3.375% 7/23/42 2,900 2,887 United Mexican States 4.000% 10/2/23 600 632 United Mexican States 4.750% 3/8/44 475 484 United Mexican States 5.750% 10/12/10 300 311 Total Sovereign Bonds (Cost $222,169) Taxable Municipal Bonds (13.8%) Allentown PA Neighborhood Improvement Zone Development Authority Revenue 5.420% 5/1/21 1,000 1,043 Allentown PA Neighborhood Improvement Zone Development Authority Revenue 5.620% 5/1/22 1,930 2,037 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.270% 2/15/50 53,500 66,181 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.793% 4/1/30 12,420 15,979 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 44,640 62,109 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 25,730 37,505 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 7.043% 4/1/50 13,775 20,566 California GO 7.500% 4/1/34 16,555 24,743 California GO 7.550% 4/1/39 55,350 85,800 California GO 7.300% 10/1/39 105,545 156,244 California GO 7.350% 11/1/39 3,645 5,422 California GO 7.625% 3/1/40 30,135 46,584 California GO 7.600% 11/1/40 69,320 109,412 California Public Works Board Lease Revenue (Various Capital Projects) 8.361% 10/1/34 1,200 1,798 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 15,710 21,038 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 4,680 5,660 Chicago Transit Authority 6.899% 12/1/40 980 1,185 9 Commonwealth Financing Authority Pennsylvania Revenue 5.197% 6/1/26 19,975 22,552 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 200 278 Dallas TX Area Rapid Transit Revenue 5.022% 12/1/48 755 953 District of Columbia Water & Sewer Authority Public Utility Revenue 4.814% 10/1/14 2,000 2,190 Duke University North Carolina Revenue 5.850% 4/1/37 30,450 40,775 George Washington University District of Columbia GO 4.300% 9/15/44 3,000 3,069 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 42,080 53,493 Grand Parkway Transportation Corp. Texas System Toll Revenue 5.184% 10/1/42 1,500 1,894 Houston TX GO 6.290% 3/1/32 23,110 28,845 2 Illinois GO 5.100% 6/1/33 30,615 29,576 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 19,300 25,378 Kansas Development Finance Authority Revenue 4.727% 4/15/37 2,500 2,653 Kansas Development Finance Authority Revenue 4.927% 4/15/45 26,000 28,054 Los Angeles CA Department of Water & Power Revenue 5.716% 7/1/39 400 518 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 1,200 1,535 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 31,480 45,831 Los Angeles CA Department of Water & Power Revenue 6.603% 7/1/50 1,900 2,813 Los Angeles CA Unified School District GO 5.755% 7/1/29 19,500 24,282 Los Angeles CA Unified School District GO 5.750% 7/1/34 10,815 13,718 Los Angeles CA Unified School District GO 6.758% 7/1/34 61,235 84,961 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.735% 6/1/39 15,100 19,361 Mississippi GO 5.539% 10/1/29 1,500 1,885 10 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 30,772 37,601 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 52,934 80,438 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 62,755 92,483 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.724% 6/15/42 12,780 17,033 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.952% 6/15/42 18,210 24,987 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.011% 6/15/42 6,980 9,679 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.282% 6/15/42 7,225 8,290 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 32,580 44,636 New York City NY Transitional Finance Authority Future Tax Revenue 5.508% 8/1/37 2,875 3,636 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 66,105 102,504 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 5,950 7,951 New York State Dormitory Authority Revenue (Personal Income Tax) 5.289% 3/15/33 7,325 8,873 New York State Dormitory Authority Revenue (Personal Income Tax) 5.628% 3/15/39 19,595 24,973 New York State Dormitory Authority Revenue (Personal Income Tax) 5.600% 3/15/40 2,000 2,566 New York State GO 5.590% 3/1/35 1,000 1,226 North Texas Tollway Authority System Revenue 6.718% 1/1/49 26,971 39,616 Ohio State University General Receipts Revenue 4.910% 6/1/40 12,300 14,814 Ohio State University General Receipts Revenue 4.800% 6/1/11 20,231 21,701 Oregon GO 5.892% 6/1/27 14,590 18,138 11 Oregon School Boards Association GO 4.759% 6/30/28 10,000 11,335 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 20,335 25,933 Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 15,250 19,416 Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 21,245 27,049 Port Authority of New York & New Jersey Revenue 4.960% 8/1/46 2,000 2,395 Port Authority of New York & New Jersey Revenue 5.310% 8/1/46 9,260 9,976 Port Authority of New York & New Jersey Revenue 4.926% 10/1/51 25,005 29,563 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 31,390 34,232 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 10,450 14,137 San Antonio TX Electric & Gas Systems Revenue 4.427% 2/1/42 13,370 15,338 San Francisco CA City & County Public Utilities Commission Water Revenue 6.950% 11/1/50 1,400 2,050 Texas Transportation Commission Revenue 5.178% 4/1/30 3,690 4,485 University of California 3.931% 5/15/45 17,840 18,417 University of California Regents General Revenue 4.601% 5/15/31 11,165 12,574 University of California Regents Medical Center Revenue 6.548% 5/15/48 25,770 35,337 University of California Regents Medical Center Revenue 6.583% 5/15/49 8,695 11,937 University of California Revenue 5.770% 5/15/43 5,155 6,714 University of California Revenue 4.765% 5/15/44 9,290 9,665 University of California Revenue 4.858% 5/15/12 31,025 32,533 University of California Revenue 4.767% 5/15/15 14,875 15,021 University of North Carolina at Chapel Hill 3.327% 12/1/36 9,715 9,906 University of Texas System Revenue Financing System Revenue 5.262% 7/1/39 11,500 14,626 University of Texas System Revenue Financing System Revenue 4.794% 8/15/46 8,915 10,829 Washington GO 5.481% 8/1/39 900 1,174 Washington University Revenue 4.072% 10/15/44 1,000 1,100 9 Wisconsin GO 5.700% 5/1/26 23,025 27,575 Total Taxable Municipal Bonds (Cost $1,689,044) Preferred Bonds (0.0%) General Electric Co. (Cost $1,095) 5.000% 1/21/21 1,184 1,233 Shares Temporary Cash Investments (4.5%) Money Market Fund (2.3%) 10 Vanguard Market Liquidity Fund 0.495% 335,924,946 335,925 Face Maturity Amount Date ($000) Repurchase Agreements (2.2%) Bank of America Securities, LLC (Dated 4/29/16, Repurchase Value $74,202,000, collateralized by Government National Mortgage Assn. 4.000%, 9/20/45, with a value of $75,684,000) 0.300% 5/2/16 74,200 74,200 Bank of Montreal (Dated 4/29/16, Repurchase Value $16,000,000, collateralized by Federal National Mortgage Assn. 2.356%-4.000%, 3/1/19-4/1/45, and Federal Home Loan Mortgage Corp. 3.500%, 10/1/26, with a value of $16,320,000) 0.290% 5/2/16 16,000 16,000 Barclays Capital Inc. (Dated 4/29/16, Repurchase Value $30,201,000, collateralized by U.S. Treasury Note/Bond 0.500%-3.125%, 2/28/17-11/15/24, with a value of $30,804,000) 0.280% 5/2/16 30,200 30,200 Citigroup Global Markets Inc. (Dated 4/29/16, Repurchase Value $25,501,000, collateralized by U.S. Treasury Note/Bond 0.6250%-0.750%, 1/31/18-4/30/18, with a value of $26,010,000) 0.280% 5/2/16 25,500 25,500 RBC Capital Markets LLC (Dated 4/29/16, Repurchase Value $46,801,000, collateralized by Federal National Mortgage Assn. 2.097%-4.867%, 3/1/20-5/1/46, Federal Home Loan Mortgage Corp. 2.194%-4.000%, 8/1/30- 5/1/45, and Government National Mortgage Assn. 3.000%-4.000%, 7/20/44-11/20/45, with a value of $47,736,000) 0.290% 5/2/16 46,800 46,800 Wells Fargo & Co. (Dated 4/29/16, Repurchase Value $142,304,000, collateralized by Federal Home Loan Mortgage Corp. 2.500%- 3.500%, 8/1/30-3/1/42, with a value of $145,146,000) 0.310% 5/2/16 142,300 142,300 Total Temporary Cash Investments (Cost $670,925) Expiration Date Contracts Options on Futures Purchased (0.0%) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.50 (Cost $10) 5/20/16 64 2 Notional Amount Counterparty ($000) Credit Default Swaptions (0.0%) Put Swaptions on CDX. NA.IG.26.V1 5-Year Index, Strike: 95% JPMC 7/20/16 7,725 16 Put Swaptions on CDX. NA.IG.26.V1 5-Year Index, Strike: 85% JPMC 6/15/16 7,330 14 Total Credit Default Swaptions Purchased (Cost $43) 30 Total Investments (99.1%) (Cost $13,042,646) Expiration Date Contracts Liabilities for Options Written (0.0%) Written Options on Futures (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $130.5 5/20/16 43 (17) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $131.5 5/20/16 22 (3) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.5 5/20/16 43 (5) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $129.5 5/20/16 22 (8) Total Options on Futures Written (Premiums received $52) Notional Amount Counterparty ($000) Written Swaptions on Credit Default Index (0.0%) Put Swaptions on CDX. NA.IG.26.V1 5-Year Index, Strike: 120% JPMC 7/20/16 7,725 (6) Put Swaptions on CDX. NA.IG.26.V1 5-Year Index, Strike: 110% JPMC 6/15/16 7,330 (3) Total Credit Default Swaptions Written (Premium received $17) Total Liabilities on Options Written (0.0%) (Premiums received $59) Amount ($000) Other Assets and Liabilities-Net (0.9%)13 Net Assets (100%) 1 Securities with a value of $41,066,000 have been segregated as initial margin for open cleared swap contracts. 2 Securities with a value of $9,995,000 have been segregated as initial margin for open futures contracts. 3 Securities with a value of $193,000 have been segregated as collateral for open over-the-counter swap contracts. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2016, the aggregate value of these securities was $896,965,000, representing 6.0% of net assets. 6 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 7 Face amount denominated in euro. 8 Face amount denominated in British pounds. 9 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 10 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 11 Scheduled principal and interest payments are guaranteed by AMBAC (Ambac Assurance Corporation). 12 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 13 Cash of $6,521,000 has been segregated as initial margin for open futures contracts. GO—General Obligation Bond. JPMC—JP Morgan Chase Bank NA. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation Vanguard Long-Term Investment-Grade Fund (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of April 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 620,701 — Corporate Bonds — 11,176,215 Preferred Bonds — 1,233 — Sovereign Bonds — 234,652 — Taxable Municipal Bonds — 2,062,382 — Temporary Cash Investments 335,925 335,000 — Futures Contracts—Assets 1 2,070 — — Futures Contracts—Liabilities 1 (157) — — Forward Currency Contracts—Assets — 82 — Forward Currency Contracts—Liabilities — (187) — Swap Contracts—Assets 39 1 10,996 — Swap Contracts—Liabilities (1,021) 1 (235) — Options Purchased 32 — — Liability for Options Written (42) — — Total 336,846 14,440,839 — 1 Represents variation margin on the last day of the reporting period. Vanguard Long-Term Investment-Grade Fund E. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At April 30, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) Ultra Long U.S. Treasury Bond June 2016 1,037 177,683 (1,411) Ultra 10-Year U.S. Treasury Note June 2016 5 703 6 10-Year U.S. Treasury Note June 2016 2,242 291,600 974 30-Year U.S. Treasury Bond June 2016 1,616 263,913 334 5-Year U.S. Treasury Note June 2016 86 10,399 30 2-Year U.S. Treasury Note June 2016 114 24,923 36 Euro-Buxl June 2016 (9) (1,471) 26 Euro-Bund June 2016 (18) (2,914) 15 Euro-Bobl June 2016 (2) (262) — Euro-Eschatz June 2016 (318) (35,541) 79 Long Gilt June 2016 (1) (120) 2 91 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting Vanguard Long-Term Investment-Grade Fund arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At April 30, 2016, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Deutsche Bank AG 5/4/16 EUR 5,004 USD 5,659 70 JPMorgan Chase Bank, N.A. 5/4/16 EUR 363 USD 410 7 JPMorgan Chase Bank, N.A. 5/4/16 GBP 201 USD 294 — BNP Paribas 5/4/16 EUR 251 USD 284 4 Morgan Stanley Capital Services LLC 5/4/16 EUR 161 USD 182 1 Citibank, N.A. 5/4/16 EUR 18 USD 21 — BNP Paribas 5/4/16 USD 6,418 EUR 5,697 (106) Deutsche Bank AG 6/2/16 USD 5,664 EUR 5,004 (71) Morgan Stanley Capital Services LLC 6/2/16 USD 394 EUR 347 (4) JPMorgan Chase Bank, N.A. 6/2/16 USD 294 GBP 201 — Morgan Stanley Capital Services LLC 5/4/16 USD 289 GBP 201 (5) Morgan Stanley Capital Services LLC 5/4/16 USD 64 EUR 56 — JPMorgan Chase Bank, N.A. 6/2/16 USD 49 EUR 43 (1) Deutsche Bank AG 5/4/16 USD 44 EUR 39 — Barclays Capital 6/2/16 USD 20 EUR 18 — JPMorgan Chase Bank, N.A. 5/4/16 USD 6 EUR 5 — (105) EUR—Euro. GBP—British pound. USD—U.S. dollar. Vanguard Long-Term Investment-Grade Fund G. Swap Contracts: The fund invests in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The fund enters into interest rate swap transactions to adjust the fund's sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as an asset (liability) and as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Vanguard Long-Term Investment-Grade Fund The fund enters into centrally cleared interest rate and credit default swaps to achieve the same objectives specified with respect to the equivalent over-the-counter swaps but with less counterparty risk because a regulated clearinghouse is the counterparty instead of the clearing broker or executing broker. The clearinghouse imposes initial margin requirements to secure the fund's performance, and requires daily settlement of variation margin representing changes in the market value of each contract. To further mitigate counterparty risk, the fund trades with a diverse group of prequalified executing brokers; monitors the financial strength of its clearing brokers, executing brokers and clearinghouse; and has entered into agreements with its clearing brokers and executing brokers. At April 30, 2016, the fund had the following open swap contracts: Centrally Cleared Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty ($000) ($000) (%) ($000) Credit Protection Purchased CDX-HY-26-V1 6/20/21 ICE 6,455 197 (5.000) 9 Credit Protection Sold CDX-NA-IG-S26-V1 6/20/21 ICE 142,000 (1,703) 1.000 (135) CDX-NA-IG-S26-V1 6/20/21 CME 1,938,000 (18,445) 1.000 3,032 Total 2,080,000 2,897 2,906 CMEChicago Mercantile Exchange. ICEIntercontinental Exchange. Over-the-Counter Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) Credit Protection Sold/Moody's Rating CDX-NA-IG-S14-V1/Baa3 6/20/20 BOANA 100,000 81 1.000 1,272 CDX-NA-IG-S16-V1/Baa3 6/20/21 GSI 200,000 2,403 1.000 3,491 CDX-NA-IG-S19-V1/Baa3 12/20/22 BOANA 25,000 583 1.000 483 CDX-NA-IG-S19-V1/Baa3 12/20/22 BOANA 300,000 6,826 1.000 5,620 Federation of Malaysia/A3 6/20/21 BNPSW 6,700 194 1.000 (21) Federation of Malaysia/A3 6/20/21 DBAG 350 12 1.000 — Vanguard Long-Term Investment-Grade Fund People's Republic of China/Aa3 9/20/20 BNPSW 7,000 42 1.000 3 People's Republic of China/Aa3 9/20/20 GSCM 8,000 (30) 1.000 (74) People's Republic of China/Aa3 12/20/20 GSCM 1,667 27 1.000 14 People's Republic of China/Aa3 12/20/20 GSCM 2,400 47 1.000 27 Republic of Chile/Aa3 6/20/21 BNPSW 10,950 32 1.000 32 Republic of Chile/Aa3 6/20/21 BNPSW 2,950 (9) 1.000 (9) Republic of Indonesia/Baa3 6/20/21 BNPSW 600 30 1.000 4 Republic of Indonesia/Baa3 6/20/21 DBAG 1,500 78 1.000 12 Republic of Peru/A3 6/20/21 BNPSW 1,000 29 1.000 3 Republic of Peru/A3 6/20/21 GSCM 1,225 38 1.000 6 Republic of Turkey/Baa3 12/20/16 BNPSW 2,000 2 1.000 9 Russian Federation/Ba1 6/20/17 GSCM 200 6 1.000 7 Russian Federation/Ba1 6/20/17 GSCM 400 11 1.000 13 United Mexican States/A2 6/20/21 BARC 1,500 45 1.000 — United Mexican States/A3 6/20/21 BOANA 1,700 49 1.000 (2) 675,142 10,890 Credit Protection Purchased Federative Republic of Brazil 12/20/20 BARC 300 (35) (1.000) (9) Federative Republic of Brazil 12/20/20 GSCM 698 (97) (1.000) (37) Federative Republic of Brazil 6/20/21 DBAG 1,400 (171) (1.000) (25) Federative Republic of Brazil 12/20/25 GSCM 315 (80) (1.000) (15) Federative Republic of Brazil 12/20/20 BOANA 315 (85) (1.000) (21) Republic of Colombia 12/20/25 JPMC 1,502 (96) (1.000) (16) Republic of South Africa 12/20/20 BOANA 500 (36) (1.000) (3) Republic of South Africa 12/20/20 JPMC 500 (36) (1.000) (3) 5,530 (129) 10,761 The notional amount represents the maximum potential amount the fund could be required to pay as a seller of credit protection if the reference entity was subject to a credit event. 1 BARCBarclays Bank plc. BNPSWBNP Paribas. BOANABank of America, N.A. DBAGDeutsche Bank AG. GSCMGoldman Sachs Bank USA. GSIGoldman Sachs International. JPMCJP Morgan Chase Bank. Vanguard Long-Term Investment-Grade Fund Centrally Cleared Interest Rate Swaps Fixed Floating Interest Rate Interest Rate Unrealized Notional Received Received Appreciation Future Amount (Paid) (Paid) (Depreciation) Termination Date Effective Date Clearinghouse ($000) (%) (%) ($000) 6/15/17 6/15/16 1 CME 2,000 1.000 0.000% 2 1 6/15/19 6/15/16 1 CME 1,000 (1.500) 0.000% 2 (1) 8/31/20 7/6/16 1 LCH 8,200 (1.233) 0.000% 2 (11) 6/15/21 6/15/16 1 CME 600 (2.000) 0.000% 2 (1) 6/15/26 6/15/26 1 CME 8,000 2.250 0.000% 2 (13) 6/15/31 6/15/16 1 CME 7,000 2.500 0.000% 2 28 6/15/36 6/15/16 1 CME 2,250 2.500 0.000% 2 (27) 6/15/46 6/15/16 1 CME 145 2.500 0.000% 2 (3) Total (27) CME—Chicago Mercantile Exchange. LCH—London Clearing House. 1 Forward interest rate swap. In a forward interest rate swap, the fund and the counterparty agree to make periodic net payments beginning on a specified future effective date. 2 Based on 3-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. At April 30, 2016, counterparties had deposited in segregated accounts securities and cash with a value of $2,157,000 in connection with open swap contracts. H. Options: The fund invests in options contracts on futures and swaps to adjust its exposure to the underlying investments. The primary risk associated with purchasing options is that the value of the underlying investments may move in such a way that the option is out-of-the-money (the exercise price of the option exceeds the value of the underlying investment), the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with selling options is that the value of the underlying investments may move in such a way that the option is in-the-money (the exercise price of the option exceeds the value of the underlying investment), the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. The fund invests in options on futures, which are exchange-traded. Counterparty risk involving exchange-traded options on futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades options on futures on an exchange, monitors the financial strength of its clearing brokers and clearinghouses, and has entered into clearing agreements with its clearing brokers. The fund invests in options on swaps (swaptions), which are transacted over-the-counter (OTC) and not on an exchange. A receiver swaption gives the owner the right to receive the total return of a specified asset, reference rate, or index. A payer swaption gives the owner the right to pay the total return of a specified asset, reference rate, or index. Swaptions also include options that allow an existing swap to be terminated or extended by one of the counterparties. Unlike exchange-traded options, which are standardized with respect to the underlying instrument, expiration date, contract size, and strike price, the terms of OTC options generally are established through negotiation with the other party to the option contract. Although this type of arrangement allows the purchaser or writer greater flexibility to tailor an Vanguard Long-Term Investment-Grade Fund option to its needs, OTC options generally involve greater credit risk than exchange-traded options. Credit risk involves the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund mitigates its counterparty risk by entering into swaptions with a diverse group of prequalified counterparties and monitoring their financial strength. Options contracts are valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. I. At April 30, 2016, the cost of investment securities for tax purposes was $13,049,342,000. Net unrealized appreciation of investment securities for tax purposes was $1,716,798,000, consisting of unrealized gains of $1,734,801,000 on securities that had risen in value since their purchase and $18,003,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard GNMA Fund Schedule of Investments As of April 30, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (95.9%) Conventional Mortgage-Backed Securities (93.3%) 1,2 Fannie Mae Pool 2.090% 11/1/22 1,630 1,639 1,2 Fannie Mae Pool 2.190% 12/1/22 1,404 1,420 1,2 Fannie Mae Pool 2.350% 12/1/22 941 960 1,2 Fannie Mae Pool 2.370% 4/1/23–5/1/23 121,691 124,448 1,2 Fannie Mae Pool 2.390% 4/1/22 476 483 1,2 Fannie Mae Pool 2.410% 12/1/22 3,863 3,956 1,2 Fannie Mae Pool 2.440% 11/1/22–1/1/23 5,768 5,914 1,2 Fannie Mae Pool 2.450% 8/1/22–4/1/23 6,038 6,207 1,2 Fannie Mae Pool 2.480% 8/1/22 677 699 1,2 Fannie Mae Pool 2.520% 5/1/23 314 320 1,2 Fannie Mae Pool 2.550% 2/1/23–5/1/23 8,526 8,813 1,2 Fannie Mae Pool 2.640% 3/1/23 642 667 1,2 Fannie Mae Pool 2.650% 8/1/22 1,150 1,192 1,2 Fannie Mae Pool 2.660% 9/1/22 2,199 2,284 1,2 Fannie Mae Pool 2.690% 4/1/25 12,660 13,028 1,2 Fannie Mae Pool 2.700% 4/1/23 1,118 1,166 1,2 Fannie Mae Pool 2.730% 2/1/23–11/1/24 3,920 4,079 1,2 Fannie Mae Pool 2.740% 4/1/23 1,533 1,602 1,2 Fannie Mae Pool 2.790% 6/1/23 1,910 2,004 1,2 Fannie Mae Pool 2.810% 7/1/25 6,300 6,547 1,2 Fannie Mae Pool 2.820% 6/1/23 1,218 1,280 1,2 Fannie Mae Pool 2.860% 4/1/23 1,010 1,064 1,2 Fannie Mae Pool 2.900% 3/1/23–6/1/27 14,751 15,564 1,2 Fannie Mae Pool 2.910% 8/1/23 1,607 1,698 1,2 Fannie Mae Pool 2.940% 6/1/23 956 1,012 1,2 Fannie Mae Pool 2.950% 5/1/25–5/1/28 18,085 19,157 1,2 Fannie Mae Pool 2.960% 1/1/27 20,975 22,223 1,2 Fannie Mae Pool 2.970% 7/1/23 7,848 8,326 1,2 Fannie Mae Pool 2.990% 11/1/25 7,300 7,704 1,2 Fannie Mae Pool 3.000% 4/1/25–5/1/46 42,359 45,131 1,2 Fannie Mae Pool 3.040% 7/1/23–2/1/27 15,984 17,028 1,2 Fannie Mae Pool 3.080% 1/1/27 34,245 36,570 1,2 Fannie Mae Pool 3.100% 11/1/24–5/1/33 39,101 41,351 1,2 Fannie Mae Pool 3.120% 7/1/30 6,670 7,079 1,2 Fannie Mae Pool 3.130% 7/1/27 5,253 5,627 1,2 Fannie Mae Pool 3.180% 12/1/24 9,000 9,550 1,2 Fannie Mae Pool 3.200% 7/1/27 4,592 4,919 1,2 Fannie Mae Pool 3.210% 5/1/23 24,480 26,103 1,2 Fannie Mae Pool 3.220% 7/1/23–12/1/26 7,266 7,813 1,2 Fannie Mae Pool 3.230% 2/1/27–6/1/30 26,039 27,624 1,2 Fannie Mae Pool 3.240% 1/1/27–9/1/30 24,800 26,542 1,2 Fannie Mae Pool 3.250% 11/1/23 9,600 10,207 1,2 Fannie Mae Pool 3.270% 12/1/23–7/1/30 51,789 55,084 1,2 Fannie Mae Pool 3.300% 12/1/23 5,958 6,351 1,2 Fannie Mae Pool 3.310% 12/1/26 10,693 11,564 1,2 Fannie Mae Pool 3.320% 7/1/23–7/1/30 15,260 16,344 1,2 Fannie Mae Pool 3.340% 4/1/24 12,030 12,880 1,2 Fannie Mae Pool 3.350% 7/1/27–11/1/30 19,497 20,948 1,2 Fannie Mae Pool 3.354% 1/1/27 14,933 16,071 1,2 Fannie Mae Pool 3.360% 11/1/23–12/1/23 18,922 20,216 1,2 Fannie Mae Pool 3.370% 3/1/24–7/1/25 7,826 8,386 1,2 Fannie Mae Pool 3.380% 1/1/27–7/1/27 7,779 8,450 1,2 Fannie Mae Pool 3.410% 11/1/23–7/1/27 11,971 12,907 1,2 Fannie Mae Pool 3.415% 11/1/23 6,500 6,959 1,2 Fannie Mae Pool 3.430% 6/1/30 1,330 1,442 1,2 Fannie Mae Pool 3.440% 1/1/24 5,906 6,338 1,2 Fannie Mae Pool 3.450% 1/1/24 22,931 24,620 1,2 Fannie Mae Pool 3.460% 9/1/23–9/1/29 104,879 113,143 1,2 Fannie Mae Pool 3.470% 11/1/23–1/1/24 6,303 6,770 1,2 Fannie Mae Pool 3.480% 1/1/24 4,445 4,779 1,2 Fannie Mae Pool 3.490% 7/1/30 10,018 10,888 1,2 Fannie Mae Pool 3.500% 2/1/27–5/1/46 59,963 63,646 1,2 Fannie Mae Pool 3.510% 12/1/23–1/1/24 27,689 29,803 1,2 Fannie Mae Pool 3.520% 1/1/24 4,848 5,220 1,2 Fannie Mae Pool 3.530% 2/1/24 7,588 8,179 1,2 Fannie Mae Pool 3.540% 8/1/23–6/1/30 33,622 36,328 1,2 Fannie Mae Pool 3.550% 10/1/23–5/1/26 40,827 44,148 1,2 Fannie Mae Pool 3.560% 12/1/23–1/1/24 6,819 7,348 1,2 Fannie Mae Pool 3.570% 12/1/23–3/1/24 39,712 42,874 1,2 Fannie Mae Pool 3.580% 2/1/24–1/1/31 55,049 59,906 1,2 Fannie Mae Pool 3.590% 7/1/23–9/1/30 53,014 57,498 1,2 Fannie Mae Pool 3.600% 12/1/23–4/1/28 8,470 9,117 1,2 Fannie Mae Pool 3.610% 8/1/23–10/1/29 35,891 38,478 1,2 Fannie Mae Pool 3.620% 2/1/24 8,125 8,782 1,2 Fannie Mae Pool 3.640% 10/1/23–1/1/24 16,495 17,812 1,2 Fannie Mae Pool 3.650% 8/1/23–11/1/23 23,237 25,110 1,2 Fannie Mae Pool 3.660% 11/1/23 2,612 2,820 1,2 Fannie Mae Pool 3.665% 1/1/24 37,330 40,370 1,2 Fannie Mae Pool 3.670% 8/1/23–3/1/28 24,327 26,340 1,2 Fannie Mae Pool 3.680% 10/1/23–3/1/24 20,310 21,969 1,2 Fannie Mae Pool 3.690% 1/1/24 5,652 6,126 1,2 Fannie Mae Pool 3.700% 10/1/23–12/1/25 22,244 24,044 1,2 Fannie Mae Pool 3.710% 9/1/23 7,486 8,120 1,2 Fannie Mae Pool 3.725% 10/1/23 3,432 3,713 1,2 Fannie Mae Pool 3.730% 12/1/23 1,321 1,430 1,2 Fannie Mae Pool 3.750% 9/1/23–7/1/25 13,220 14,397 1,2 Fannie Mae Pool 3.755% 8/1/25 7,079 7,729 1,2 Fannie Mae Pool 3.760% 3/1/24–1/1/26 8,152 8,909 1,2 Fannie Mae Pool 3.765% 12/1/25 42,997 47,145 1,2 Fannie Mae Pool 3.770% 1/1/24 1,661 1,802 1,2 Fannie Mae Pool 3.780% 7/1/23–2/1/24 2,452 2,672 1,2 Fannie Mae Pool 3.790% 8/1/25 2,537 2,773 1,2 Fannie Mae Pool 3.800% 10/1/23 7,379 7,995 1,2 Fannie Mae Pool 3.810% 11/1/23 386 419 1,2 Fannie Mae Pool 3.820% 11/1/25 11,013 12,078 1,2 Fannie Mae Pool 3.830% 2/1/24–6/1/34 19,663 21,391 1,2 Fannie Mae Pool 3.840% 1/1/24 2,958 3,216 1,2 Fannie Mae Pool 3.850% 1/1/24 874 951 1,2 Fannie Mae Pool 3.855% 12/1/25 6,600 7,261 1,2 Fannie Mae Pool 3.860% 11/1/23 3,435 3,741 1,2 Fannie Mae Pool 3.870% 10/1/25 11,316 12,419 1,2 Fannie Mae Pool 3.890% 9/1/23–5/1/30 15,976 17,624 1,2 Fannie Mae Pool 3.910% 11/1/25 13,000 14,320 1,2 Fannie Mae Pool 3.930% 10/1/23–3/1/26 22,668 24,766 1,2 Fannie Mae Pool 3.940% 8/1/25 12,233 13,441 1,2 Fannie Mae Pool 3.960% 12/1/25–5/1/34 7,600 8,334 1,2 Fannie Mae Pool 3.970% 7/1/23–5/1/29 7,560 8,375 1,2 Fannie Mae Pool 3.990% 9/1/25 9,520 10,363 1,2 Fannie Mae Pool 4.060% 9/1/25–3/1/29 15,771 17,652 1,2 Fannie Mae Pool 4.070% 1/1/26 2,301 2,552 1,2 Fannie Mae Pool 4.080% 2/1/29 3,005 3,369 1,2 Fannie Mae Pool 4.150% 10/1/28–1/1/31 75,596 84,806 1,2 Fannie Mae Pool 4.180% 11/1/30 30,169 32,770 1,2 Fannie Mae Pool 4.190% 10/1/23 732 805 1,2 Fannie Mae Pool 4.210% 1/1/26 995 1,113 1,2 Fannie Mae Pool 4.250% 10/1/28–9/1/33 4,711 5,237 1,2 Fannie Mae Pool 4.280% 11/1/28 5,427 6,168 1,2 Fannie Mae Pool 4.380% 10/1/28 9,939 11,368 1,2 Fannie Mae Pool 4.400% 8/1/28 2,245 2,570 1,2 Fannie Mae Pool 4.500% 7/1/39–5/1/46 12,389 14,599 1,2 Fannie Mae Pool 5.180% 2/1/26 2,988 3,533 1,2 Fannie Mae Pool 6.000% 7/1/22 9 10 1,2 Fannie Mae Pool 6.500% 2/1/29–5/1/40 4,592 5,309 1,2 Freddie Mac Gold Pool 3.000% 6/1/45–5/1/46 1,018 1,2 Freddie Mac Gold Pool 3.500% 4/1/34–5/1/46 90,404 95,603 1,2 Freddie Mac Gold Pool 4.500% 9/1/35–5/1/46 6,682 7,452 1,2 Freddie Mac Gold Pool 5.000% 6/1/29–5/1/45 32,037 35,337 1 Ginnie Mae I Pool 2.500% 11/15/42–9/15/43 133,648 133,821 1 Ginnie Mae I Pool 3.000% 1/15/26–5/1/46 1,848,933 1,917,240 1 Ginnie Mae I Pool 3.500% 7/15/39–5/1/46 857,826 917,468 1 Ginnie Mae I Pool 3.750% 7/15/42 4,946 5,274 1 Ginnie Mae I Pool 3.875% 5/15/42–6/15/42 9,030 9,787 1 Ginnie Mae I Pool 4.000% 6/15/19–9/15/45 1,741,020 1,876,854 1 Ginnie Mae I Pool 4.500% 5/15/19–5/1/46 1,168,718 1,285,976 1 Ginnie Mae I Pool 5.000% 1/15/30–5/1/46 1,108,308 1,229,734 1 Ginnie Mae I Pool 5.500% 9/15/23–5/1/46 617,704 688,512 1 Ginnie Mae I Pool 6.000% 10/15/16–5/1/46 347,882 387,678 1 Ginnie Mae I Pool 6.500% 4/15/23–7/15/40 260,821 290,613 1 Ginnie Mae I Pool 7.000% 11/15/31–11/15/36 74,900 87,240 1 Ginnie Mae I Pool 7.250% 1/15/27–2/15/27 62 65 1 Ginnie Mae I Pool 7.500% 10/15/31 28,880 33,634 1 Ginnie Mae I Pool 7.750% 2/15/27 26 27 1 Ginnie Mae I Pool 8.000% 8/15/31 11,095 12,995 1 Ginnie Mae I Pool 8.500% 5/15/16–6/15/28 1,755 1,861 1 Ginnie Mae I Pool 9.000% 5/15/16–5/15/21 180 200 1 Ginnie Mae I Pool 9.250% 7/15/17 1 1 1 Ginnie Mae I Pool 9.500% 6/15/16–8/15/21 529 548 1 Ginnie Mae I Pool 10.000% 7/15/16–7/15/19 9 10 1 Ginnie Mae I Pool 11.000% 2/15/18 1 1 1,3 Ginnie Mae II Pool 2.500% 11/20/42–2/20/46 293,001 293,676 1,3 Ginnie Mae II Pool 3.000% 9/20/42–5/1/46 2,706,968 2,804,241 1,3 Ginnie Mae II Pool 3.500% 11/20/26–5/1/46 5,333,686 5,640,367 1 Ginnie Mae II Pool 4.000% 4/20/39–5/1/46 2,642,960 2,830,692 1,3 Ginnie Mae II Pool 4.500% 12/20/32–5/1/46 1,296,206 1,395,723 1 Ginnie Mae II Pool 5.000% 10/20/32–5/1/45 531,019 581,609 1 Ginnie Mae II Pool 5.500% 1/20/34–7/20/40 55,507 61,224 1 Ginnie Mae II Pool 6.000% 4/20/28–8/20/40 72,502 81,253 1 Ginnie Mae II Pool 6.500% 4/20/37–3/20/41 1,904 2,149 1 Ginnie Mae II Pool 7.000% 10/20/25 17 17 1 Ginnie Mae II Pool 7.500% 6/20/25–8/20/25 160 186 1 Ginnie Mae II Pool 8.500% 6/20/16–1/20/17 10 11 1 Ginnie Mae II Pool 9.000% 6/20/16–9/20/16 1 1 1 Ginnie Mae II Pool 10.000% 8/20/16–8/20/18 5 5 Nonconventional Mortgage-Backed Securities (2.6%) 1,2 Fannie Mae Pool 2.352% 8/1/43 20,867 21,441 1,2 Fannie Mae Pool 2.778% 9/1/44 22,582 23,480 1,2 Fannie Mae REMICS 3.000% 11/25/42–6/25/43 75,068 69,304 1,2 Fannie Mae REMICS 3.500% 7/25/43 19,649 20,131 1,2 Fannie Mae REMICS 6.000% 10/25/28–9/25/32 7,337 8,285 1,2 Freddie Mac Non Gold Pool 2.277% 8/1/43 36,121 37,045 1,2 Freddie Mac Non Gold Pool 2.332% 9/1/43 12,591 12,915 1,2 Freddie Mac Non Gold Pool 2.738% 10/1/44 46,231 47,959 1,2 Freddie Mac Non Gold Pool 2.829% 7/1/44 14,936 15,525 1,2 Freddie Mac Non Gold Pool 2.831% 10/1/44 20,788 21,610 1,2 Freddie Mac Non Gold Pool 2.910% 9/1/44 14,566 15,065 1,2 Freddie Mac Non Gold Pool 2.934% 4/1/44 22,068 22,841 1,2 Freddie Mac Non Gold Pool 3.109% 10/1/44 29,245 30,274 1,2 Freddie Mac REMICS 3.000% 8/15/42–3/15/43 98,386 93,597 1,2 Freddie Mac REMICS 6.000% 4/15/28–11/15/32 20,942 23,905 1,4 Ginnie Mae REMICS 0.639% 2/20/37 5,254 5,225 1 Ginnie Mae REMICS 2.500% 8/16/42–11/20/43 44,121 39,920 1 Ginnie Mae REMICS 3.000% 3/20/40–8/20/44 62,037 61,540 1 Ginnie Mae REMICS 3.250% 8/20/44 7,534 7,267 1 Ginnie Mae REMICS 3.500% 7/20/43 23,327 24,461 1 Ginnie Mae REMICs 3.500% 9/20/44 8,118 8,463 1 Ginnie Mae REMICS 4.500% 6/20/39 5,613 6,078 1 Ginnie Mae REMICS 5.000% 6/16/37 22,358 25,505 1 Ginnie Mae REMICS 5.500% 1/20/33–8/16/36 25,468 28,547 1,4 Government National Mortgage Assn. 2.700% 5/16/35 14,656 14,841 Total U.S. Government and Agency Obligations (Cost $24,758,929) Temporary Cash Investments (7.6%) Repurchase Agreements (2.6%) Bank of Montreal (Dated 4/29/16, Repurchase Value $44,501,000, collateralized by Federal National Mortgage Assn. 2.000%-5.500%, 3/1/19-11/1/45, Federal Home Loan Bank 2.000%, 10/24/19, Federal Home Loan Mortgage Corp. 2.500%-6.500%, 12/1/21- 3/1/32, and Government National Mortgage Assn. 2.000%-3.500%, 4/15/27-11/15/45, with a value of $45,390,000) 0.290% 5/2/16 44,500 44,500 Bank of Nova Scotia (Dated 4/29/16, Repurchase Value $40,001,000, collateralized by U.S. Treasury Bond 3.125%-6.750%, 8/15/26- 8/15/44, with a value of $40,801,000) 0.270% 5/2/16 40,000 40,000 Barclays Capital Inc. (Dated 4/29/16, Repurchase Value $4,400,000, collateralized by U.S. Treasury Note 1.250%-5.125%, 5/15/16-6/30/19, with a value of $4,488,000) 0.280% 5/2/16 4,400 4,400 Citigroup Global Markets Inc. (Dated 4/29/16, Repurchase Value $185,904,000, collateralized by U.S. Treasury Note 0.875%-2.000%, 7/31/19- 5/15/22, with a value of $189,618,000) 0.280% 5/2/16 185,900 185,900 Credit Suisse Securities (USA), LLC (Dated 4/29/16, Repurchase Value $800,000, collateralized by U.S. Treasury Note 4.750%, 8/15/17, with a value of $818,000) 0.280% 5/2/16 800 800 HSBC Bank USA (Dated 4/29/16, Repurchase Value $88,702,000, collateralized by Federal National Mortgage Assn. 3.500%-4.000%, 6/1/45-3/1/46, with a value of $90,484,000) 0.280% 5/2/16 88,700 88,700 RBC Capital Markets LLC (Dated 4/29/16, Repurchase Value $141,103,000, collateralized by Federal National Mortgage Assn. 2.072%-4.500%, 5/1/26-5/1/46, Federal Home Loan Mortgage Corp. 2.194%-4.000%, 9/1/41- 4/1/46, and Government National Mortgage Assn. 1.750%-4.000%, 10/15/40-10/20/45, with a value of $143,922,000) 0.290% 5/2/16 141,100 141,100 Societe Generale (Dated 4/29/16, Repurchase Value $6,300,000, collateralized by U.S. Treasury Note/Bond 2.625%-6.375%, 11/15/20- 8/15/27, with a value of $6,426,000) 0.290% 5/2/16 6,300 6,300 TD Securities (USA) LLC (Dated 4/29/16, Repurchase Value $76,102,000, collateralized by Federal National Mortgage Assn. 3.500%, 9/1/26- 10/1/45, and U.S. Treasury Note 0.6250%, 9/30/17, with a value of $77,622,000) 0.280% 5/2/16 76,100 76,100 Wells Fargo & Co. (Dated 4/29/16, Repurchase Value $106,003,000, collateralized by Federal Home Loan Mortgage Corp. 3.000%- 3.500%, 10/1/35-11/1/45, with a value of $108,120,000) 0.310% 5/2/16 106,000 106,000 Total Repurchase Agreements (Cost $693,800) Shares Money Market Fund (5.0%) 5 Vanguard Market Liquidity Fund (Cost $1,318,606) 0.495% 1,318,605,620 1,318,606 Total Temporary Cash Investments (Cost $2,012,406) Total Investments (103.5%) (Cost $26,771,335) Amount ($000) Other Assets and Liabilities-Net (-3.5%)6,7 Net Assets (100%) 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of April 30, 2016. 4 Adjustable-rate security. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Cash of $10,035,000 has been segregated as initial margin for open futures contracts. 7 Cash of $1,814,000 has been segregated as collateral for certain open To Be Announced (TBA) transactions. REMICS—Real Estate Mortgage Investment Conduits. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. At April 30, 2016, counterparties had deposited in segregated accounts securities with a value of $350,000 in connection with TBA transactions. C. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to GNMA Fund cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund's portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. D. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. E. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of April 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 25,323,630 — Temporary Cash Investments 1,318,606 693,800 — Futures Contracts—Liabilities 1 (1,197) — — Total 1,317,409 26,017,430 — 1 Represents variation margin on the last day of the reporting period. F. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. GNMA Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At April 30, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 10-Year U.S. Treasury Note June 2016 (3,813) (495,928) 1,903 Ultra 10-Year U.S. Treasury Note June 2016 (3,099) (435,603) (1,543) 360 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. G. At April 30, 2016, the cost of investment securities for tax purposes was $26,780,057,000. Net unrealized appreciation of investment securities for tax purposes was $555,979,000, consisting of unrealized gains of $601,880,000 on securities that had risen in value since their purchase and $45,901,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Short-Term Investment-Grade Fund Schedule of Investments As of April 30, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (14.5%) U.S. Government Securities (14.4%) United States Treasury Inflation Indexed Bonds 2.375% 1/15/17 926,238 1,118,480 United States Treasury Inflation Indexed Bonds 0.125% 4/15/17 1,736,207 1,829,207 United States Treasury Inflation Indexed Bonds 0.375% 7/15/25 865,377 887,156 United States Treasury Note/Bond 0.875% 11/30/16 1,000 1,002 United States Treasury Note/Bond 0.625% 6/30/17 353,600 353,543 United States Treasury Note/Bond 0.750% 6/30/17 353,300 353,685 United States Treasury Note/Bond 0.625% 7/31/17 12,400 12,396 United States Treasury Note/Bond 1.000% 9/15/18 105,550 105,946 United States Treasury Note/Bond 1.250% 10/31/18 203,300 205,237 1,2,3United States Treasury Note/Bond 1.250% 11/15/18 677,250 683,813 United States Treasury Note/Bond 1.250% 12/15/18 72,800 73,505 3 United States Treasury Note/Bond 1.500% 12/31/18 311,400 316,557 United States Treasury Note/Bond 1.125% 1/15/19 422,900 425,543 United States Treasury Note/Bond 1.250% 1/31/19 211,000 213,045 3 United States Treasury Note/Bond 0.750% 2/15/19 737,700 734,705 United States Treasury Note/Bond 1.500% 2/28/19 190,000 193,146 United States Treasury Note/Bond 1.000% 3/15/19 376,900 377,842 United States Treasury Note/Bond 1.000% 8/31/19 3,750 3,750 Conventional Mortgage-Backed Securities (0.0%) 4,5 Fannie Mae Pool 6.000% 12/1/16–5/1/17 380 387 4,5 Fannie Mae Pool 6.500% 9/1/16 81 81 4,5 Freddie Mac Gold Pool 6.000% 3/1/17–4/1/17 244 248 Nonconventional Mortgage-Backed Securities (0.1%) 4,5,6Fannie Mae Pool 2.347% 12/1/32 424 435 4,5,6Fannie Mae Pool 2.375% 6/1/33 2,900 3,031 4,5,6Fannie Mae Pool 2.435% 7/1/32 368 393 4,5,6Fannie Mae Pool 2.465% 9/1/32 26 28 4,5,6Fannie Mae Pool 2.498% 5/1/33 2,462 2,620 4,5,6Fannie Mae Pool 2.500% 9/1/32 224 237 4,5,6Fannie Mae Pool 2.535% 8/1/33 4,413 4,598 4,5,6Fannie Mae Pool 2.550% 7/1/33 3,473 3,581 4,5,6Fannie Mae Pool 2.581% 8/1/37 644 668 4,5,6Fannie Mae Pool 2.625% 5/1/33 624 666 4,5,6Fannie Mae Pool 2.781% 2/1/37 1,619 1,723 4,5,6Freddie Mac Non Gold Pool 2.500% 8/1/32–8/1/37 4,074 4,293 4,5,6Freddie Mac Non Gold Pool 2.504% 9/1/32 121 132 4,5,6Freddie Mac Non Gold Pool 2.643% 9/1/32 936 960 4,5,6Freddie Mac Non Gold Pool 2.711% 8/1/33 807 858 4,5,6Freddie Mac Non Gold Pool 2.825% 10/1/32 550 585 4,5,6Freddie Mac Non Gold Pool 2.836% 1/1/33 502 544 4,5,6Freddie Mac Non Gold Pool 3.086% 2/1/33 294 304 Total U.S. Government and Agency Obligations (Cost $7,852,742) Asset-Backed/Commercial Mortgage-Backed Securities (20.9%) 4 Ally Auto Receivables Trust 2015-1 1.750% 5/15/20 11,675 11,711 4 Ally Auto Receivables Trust 2015-1 2.260% 10/15/20 4,315 4,313 4 Ally Master Owner Trust Series 2012-5 1.540% 9/15/19 90,765 90,738 4,6 Ally Master Owner Trust Series 2014-1 0.903% 1/15/19 14,849 14,831 4 Ally Master Owner Trust Series 2014-1 1.290% 1/15/19 15,845 15,859 4 Ally Master Owner Trust Series 2014-3 1.330% 3/15/19 11,330 11,338 4,6 American Express Credit Account Secured Note Trust 2012-4 0.983% 5/15/20 27,587 27,493 4,6,7American Homes 4 Rent 2014-SFR1 1.430% 6/17/31 5,022 4,952 4,6,7American Homes 4 Rent 2014-SFR1 1.780% 6/17/31 4,320 4,244 4,7 American Homes 4 Rent 2014-SFR2 3.786% 10/17/36 13,140 13,926 4,7 American Homes 4 Rent 2014-SFR2 4.290% 10/17/36 3,360 3,537 4,7 American Homes 4 Rent 2014-SFR3 3.678% 12/17/36 17,800 18,732 4,7 American Homes 4 Rent 2015-SFR1 3.467% 4/17/52 15,840 16,371 4,7 American Homes 4 Rent 2015-SFR2 3.732% 10/17/45 6,837 7,195 4,7 American Homes 4 Rent 2015-SFR2 4.295% 10/17/45 2,830 2,977 4,7 Americold 2rust Series 2010-ARTA 4.954% 1/14/29 16,990 18,669 4,7 Americold 2rust Series 2010-ARTA 6.811% 1/14/29 11,185 13,007 4 AmeriCredit Automobile Receivables Trust 2013-1 1.570% 1/8/19 3,181 3,181 4 AmeriCredit Automobile Receivables Trust 2013-2 1.790% 3/8/19 14,512 14,540 4 AmeriCredit Automobile Receivables Trust 2013-3 2.380% 6/10/19 16,003 16,080 4 AmeriCredit Automobile Receivables Trust 2013-3 3.000% 7/8/19 20,500 20,701 4 AmeriCredit Automobile Receivables Trust 2013-4 2.720% 9/9/19 3,439 3,473 4 AmeriCredit Automobile Receivables Trust 2013-4 3.310% 10/8/19 4,660 4,738 4 AmeriCredit Automobile Receivables Trust 2013-5 2.290% 11/8/19 6,336 6,399 4 AmeriCredit Automobile Receivables Trust 2013-5 2.860% 12/9/19 7,170 7,242 4 AmeriCredit Automobile Receivables Trust 2014-1 2.150% 3/9/20 4,900 4,892 4 AmeriCredit Automobile Receivables Trust 2014-2 2.180% 6/8/20 9,220 9,268 4 AmeriCredit Automobile Receivables Trust 2015-3 1.540% 3/9/20 27,200 27,206 4 AmeriCredit Automobile Receivables Trust 2015-3 2.080% 9/8/20 7,120 7,120 4 AmeriCredit Automobile Receivables Trust 2015-3 2.730% 3/8/21 12,055 12,140 4 AmeriCredit Automobile Receivables Trust 2015-3 3.340% 8/8/21 8,900 9,023 4 AmeriCredit Automobile Receivables Trust 2016-1 1.810% 10/8/20 15,470 15,534 4 AmeriCredit Automobile Receivables Trust 2016-1 2.890% 1/10/22 9,420 9,454 4 AmeriCredit Automobile Receivables Trust 2016-1 3.590% 2/8/22 6,820 6,835 4 AmeriCredit Automobile Receivables Trust 2016-2 1.600% 11/9/20 15,130 15,110 4 AmeriCredit Automobile Receivables Trust 2016-2 2.210% 5/10/21 4,770 4,773 4 AmeriCredit Automobile Receivables Trust 2016-2 2.870% 11/8/21 5,600 5,612 4 AmeriCredit Automobile Receivables Trust 2016-2 3.650% 5/9/22 9,390 9,439 4,7 AOA 2015-1177 Mortgage Trust 2.957% 12/13/29 13,390 13,879 4,7 Applebee's Funding LLC/IHOP Funding LLC 2014-1 4.277% 9/5/44 10,140 10,231 4,7 ARI Fleet Lease Trust 2015-A 1.670% 9/15/23 13,740 13,687 4,7 ARL Second LLC 2014-1A 2.920% 6/15/44 9,183 8,778 4,6,7Arran Residential Mortgages Funding 2011-1 plc 2.069% 11/19/47 1,770 1,773 4,7 Aventura Mall Trust 2013-AVM 3.867% 12/5/32 15,105 16,230 4,7 Avis Budget Rental Car Funding AESOP LLC 2013-1A 1.920% 9/20/19 15,210 15,118 4,7 Avis Budget Rental Car Funding AESOP LLC 2013-2A 2.970% 2/20/20 29,200 29,762 4,7 Avis Budget Rental Car Funding AESOP LLC 2015-1A 2.500% 7/20/21 34,860 34,658 4,7 Avis Budget Rental Car Funding AESOP LLC 2015-2A 2.630% 12/20/21 38,758 38,567 4,7 Avis Budget Rental Car Funding AESOP LLC 2016-1A 2.990% 6/20/22 21,840 21,998 4,7 BAMLL Commercial Mortgage Securities Trust 2012-PARK 2.959% 12/10/30 4,900 5,001 4 Banc of America Commercial Mortgage Trust 2006-5 5.415% 9/10/47 21,246 21,431 4 Banc of America Commercial Mortgage Trust 2006-6 5.347% 10/10/45 21,952 22,207 4 Banc of America Commercial Mortgage Trust 2007-2 5.739% 4/10/49 33,366 33,864 4 Banc of America Commercial Mortgage Trust 2008-1 6.389% 2/10/51 57,720 60,750 4 Banc of America Commercial Mortgage Trust 2008-1 6.433% 2/10/51 4,928 5,179 4 Banc of America Commercial Mortgage Trust 2015-UBS7 3.705% 9/15/48 6,740 7,206 4 Banc of America Commercial Mortgage Trust 2015-UBS7 4.512% 9/15/48 1,600 1,576 4 Banc of America Commercial Mortgage Trust 2015-UBS7 4.512% 9/15/48 2,600 2,806 4,8 Banc of America Funding 2006-H Trust 2.822% 9/20/46 18,755 15,604 4 Banc of America Mortgage 2003-F Trust 2.748% 7/25/33 1,004 967 4 Bank of America Mortgage 2002-J Trust 3.736% 9/25/32 19 19 4,6,7Bank of America Student Loan Trust 2010-1A 1.438% 2/25/43 19,544 19,125 Bank of Nova Scotia 1.850% 4/14/20 18,965 19,041 Bank of Nova Scotia 1.875% 4/26/21 20,360 20,332 4,7 Beacon Container Finance LLC 2012-1A 3.720% 9/20/27 11,430 11,281 4,8 Bear Stearns ARM Trust 2006-4 2.738% 10/25/36 29,203 25,023 4,8 Bear Stearns ARM Trust 2007-3 2.923% 5/25/47 21,395 18,829 4 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.533% 9/11/41 17,539 17,602 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.911% 6/11/40 16,525 16,955 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.650% 6/11/50 78,993 82,163 4,6,7BMW Floorplan Master Owner Trust 2015-1A 0.933% 7/15/20 47,800 47,770 4 BMW Vehicle Owner Trust 2015-2 1.550% 2/20/19 19,460 19,410 4,6 Brazos Higher Education Authority Inc. Series 2005-3 0.830% 6/25/26 15,150 14,576 4,6 Brazos Higher Education Authority Inc. Series 2011-1 1.429% 2/25/30 28,975 28,386 4 Cabela's Credit Card Master Note Trust 2015- 1A 2.260% 3/15/23 9,170 9,245 4,6 Cabela's Credit Card Master Note Trust 2015- 2 1.103% 7/17/23 25,050 24,759 4,7 CAL Funding II Ltd. Series 2012-1A 3.470% 10/25/27 6,045 5,820 4,7 CAL Funding II Ltd. Series 2013-1A 3.350% 3/27/28 11,136 10,649 4,7 California Republic Auto Receivables Trust 2015-4 2.580% 6/15/21 13,690 13,832 7 Canadian Imperial Bank of Commerce 2.250% 7/21/20 22,560 22,902 4 Capital Auto Receivables Asset Trust 2013-1 1.290% 4/20/18 5,566 5,564 4 Capital Auto Receivables Asset Trust 2013-1 1.740% 10/22/18 5,387 5,388 4 Capital Auto Receivables Asset Trust 2013-3 3.690% 2/20/19 13,319 13,544 4 Capital Auto Receivables Asset Trust 2013-4 1.470% 7/20/18 22,285 22,311 4 Capital Auto Receivables Asset Trust 2013-4 2.060% 10/22/18 15,138 15,194 4 Capital Auto Receivables Asset Trust 2013-4 2.670% 2/20/19 13,543 13,649 4 Capital Auto Receivables Asset Trust 2013-4 3.220% 5/20/19 11,935 12,040 4 Capital Auto Receivables Asset Trust 2014-1 1.690% 10/22/18 12,097 12,119 4 Capital Auto Receivables Asset Trust 2014-1 2.220% 1/22/19 6,163 6,198 4 Capital Auto Receivables Asset Trust 2014-1 2.840% 4/22/19 4,900 4,965 4 Capital Auto Receivables Asset Trust 2014-1 3.390% 7/22/19 4,100 4,189 4 Capital Auto Receivables Asset Trust 2015-3 1.940% 1/21/20 22,240 22,262 4 Capital Auto Receivables Asset Trust 2015-3 2.130% 5/20/20 20,360 20,442 4 Capital Auto Receivables Asset Trust 2015-3 2.430% 9/21/20 6,170 6,192 4 Capital Auto Receivables Asset Trust 2015-3 2.900% 12/21/20 6,880 6,935 4,6 Capital One Multi-Asset Execution Trust 2014- A3 0.813% 1/18/22 35,000 34,891 4 Capital One Multi-asset Execution Trust 2015- A4 2.750% 5/15/25 60,710 62,676 4 Capital One Multi-asset Execution Trust 2015- A8 2.050% 8/15/23 36,040 36,342 4 Carmax Auto Owner Trust 2013-3 2.850% 2/18/20 3,608 3,630 4 Carmax Auto Owner Trust 2014-1 1.690% 8/15/19 2,530 2,524 4 Carmax Auto Owner Trust 2014-1 1.930% 11/15/19 4,730 4,727 4 Carmax Auto Owner Trust 2015-1 1.830% 7/15/20 4,400 4,434 4 Carmax Auto Owner Trust 2015-2 3.040% 11/15/21 5,850 5,854 4 Carmax Auto Owner Trust 2015-3 1.980% 2/16/21 9,765 9,836 4 Carmax Auto Owner Trust 2015-3 2.280% 4/15/21 3,875 3,896 4 Carmax Auto Owner Trust 2015-3 2.680% 6/15/21 5,560 5,617 4 CarMax Auto Owner Trust 2016-2 2.160% 12/15/21 4,850 4,837 4 CarMax Auto Owner Trust 2016-2 3.250% 11/15/22 5,800 5,785 4 CenterPoint Energy Transition Bond Co. IV LLC 2012-1 2.161% 10/15/21 21,400 21,794 4,7 CFCRE Commercial Mortgage Trust 2011-C1 6.299% 4/15/44 3,100 3,634 4,7 CFCRE Commercial Mortgage Trust 2011-C2 5.760% 12/15/47 14,930 17,581 4,6 Chase Issuance Trust 2007-C1 0.893% 4/15/19 30,415 30,326 4 CHL Mortgage Pass-Through Trust 2003- HYB3 2.711% 11/19/33 1,149 1,091 4,8 CHL Mortgage Pass-Through Trust 2006- HYB1 2.664% 3/20/36 13,059 11,706 4,8 CHL Mortgage Pass-Through Trust 2007- HYB2 2.879% 2/25/47 14,824 13,397 4,7 Chrysler Capital Auto Receivables Trust 2013- AA 1.830% 3/15/19 3,961 3,963 4,7 Chrysler Capital Auto Receivables Trust 2013- AA 2.280% 7/15/19 4,785 4,780 4,7 Chrysler Capital Auto Receivables Trust 2013- AA 2.930% 8/17/20 5,185 5,133 4,7 Chrysler Capital Auto Receivables Trust 2014- AA 2.280% 11/15/19 10,230 10,092 4,7 Chrysler Capital Auto Receivables Trust 2014- BA 3.440% 8/16/21 700 681 4,7 Chrysler Capital Auto Receivables Trust 2015- BA 2.260% 10/15/20 16,900 17,045 4,7 Chrysler Capital Auto Receivables Trust 2015- BA 2.700% 12/15/20 6,525 6,493 4,7 Chrysler Capital Auto Receivables Trust 2015- BA 3.260% 4/15/21 10,155 10,172 4,7 Chrysler Capital Auto Receivables Trust 2015- BA 4.170% 1/16/23 15,545 15,517 4,7 Chrysler Capital Auto Receivables Trust 2016- AA 2.880% 2/15/22 5,040 5,029 4,7 Chrysler Capital Auto Receivables Trust 2016- AA 4.220% 1/17/23 26,030 25,958 4,7 Cit Equipment Collateral 2013-VT1 1.130% 7/20/20 3,623 3,621 4,6 Citibank Credit Card Issuance Trust 2008-A7 1.814% 5/20/20 49,891 50,912 4 Citibank Credit Card Issuance Trust 2014-A1 2.880% 1/23/23 5,400 5,635 4 Citibank Credit Card Issuance Trust 2014-A6 2.150% 7/15/21 80,045 81,481 4 Citigroup Commercial Mortgage Trust 2012- GC25 4.345% 10/10/47 6,146 6,731 4 Citigroup Commercial Mortgage Trust 2012- GC8 3.024% 9/10/45 5,980 6,240 4,7 Citigroup Commercial Mortgage Trust 2012- GC8 3.683% 9/10/45 2,100 2,233 4 Citigroup Commercial Mortgage Trust 2013- GC11 1.987% 4/10/46 4,866 4,894 4 Citigroup Commercial Mortgage Trust 2013- GC11 3.093% 4/10/46 6,100 6,372 4 Citigroup Commercial Mortgage Trust 2013- GC15 3.161% 9/10/46 23,788 24,482 4 Citigroup Commercial Mortgage Trust 2013- GC15 3.942% 9/10/46 7,270 7,819 4,6,7Citigroup Commercial Mortgage Trust 2014- 388G 1.183% 6/15/33 18,500 18,245 4 Citigroup Commercial Mortgage Trust 2014- GC19 4.023% 3/10/47 9,430 10,365 4 Citigroup Commercial Mortgage Trust 2014- GC21 3.477% 5/10/47 6,190 6,568 4 Citigroup Commercial Mortgage Trust 2014- GC21 3.575% 5/10/47 4,802 5,119 4 Citigroup Commercial Mortgage Trust 2014- GC21 3.855% 5/10/47 39,719 43,267 4 Citigroup Commercial Mortgage Trust 2014- GC23 3.622% 7/10/47 13,835 14,828 4 Citigroup Commercial Mortgage Trust 2014- GC23 3.863% 7/10/47 12,426 13,009 4 Citigroup Commercial Mortgage Trust 2014- GC23 4.175% 7/10/47 5,394 5,905 4 Citigroup Commercial Mortgage Trust 2014- GC23 4.603% 7/10/47 6,380 6,888 4 Citigroup Commercial Mortgage Trust 2014- GC25 3.372% 10/10/47 15,230 16,009 4 Citigroup Commercial Mortgage Trust 2014- GC25 3.635% 10/10/47 39,390 41,965 4 Citigroup Commercial Mortgage Trust 2015- GC27 2.944% 2/10/48 8,880 9,135 4 Citigroup Commercial Mortgage Trust 2015- GC27 3.137% 2/10/48 23,985 24,612 4 Citigroup Commercial Mortgage Trust 2015- GC31 3.762% 6/10/48 22,325 24,036 4 Citigroup Commercial Mortgage Trust 2015- GC33 3.778% 9/10/58 21,935 23,629 4 Citigroup Commercial Mortgage Trust 2015- GC33 4.724% 9/10/58 4,000 3,996 4 Citigroup Commercial Mortgage Trust 2015- GC33 4.724% 9/10/58 8,000 8,452 4,8 Citigroup Mortgage Loan Trust 2007-AR8 2.852% 7/25/37 1,156 1,065 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 2016-C1 3.276% 5/10/49 8,430 8,745 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 2016-C1 3.352% 5/10/49 2,050 1,813 4,7 CKE Restaurant Holdings Inc. 2013-1A 4.474% 3/20/43 22,634 22,607 4,7 CLI Funding V LLC 2013-1A 2.830% 3/18/28 18,286 17,117 4 COBALT CMBS Commercial Mortgage Trust 2007-C2 5.484% 4/15/47 22,361 22,768 4,6,7Colony American Homes 2014-1 1.586% 5/17/31 12,230 11,938 4,6,7Colony American Homes 2014-1 1.786% 5/17/31 15,545 14,966 4,6,7Colony American Homes 2015-1 1.636% 7/17/32 11,351 10,973 4,6,7Colony American Homes Single-Family Rental Pass-Through Certificates 2014-2 1.782% 7/17/31 12,850 12,540 4,6,7Colony American Homes Single-Family Rental Pass-Through Certificates 2015-1 1.936% 7/17/32 821 808 4 COMM 2006-C8 Mortgage Trust 5.292% 12/10/46 21,936 22,278 4 COMM 2006-C8 Mortgage Trust 5.306% 12/10/46 27,345 27,655 4 COMM 2007-C9 Mortgage Trust 6.006% 12/10/49 22,850 23,594 4 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 2,925 3,080 4 COMM 2012-CCRE2 Mortgage Trust 3.791% 8/15/45 4,100 4,387 4 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 10,825 11,196 4 COMM 2012-CCRE4 Mortgage Trust 3.251% 10/15/45 1,990 2,062 4 COMM 2012-CCRE5 Mortgage Trust 2.771% 12/10/45 2,640 2,715 4 COMM 2012-CR3 Mortgage Trust 2.822% 10/15/45 23,195 23,955 4 COMM 2013-CCRE10 Mortgage Trust 2.972% 8/10/46 20,657 21,104 4 COMM 2013-CCRE10 Mortgage Trust 3.795% 8/10/46 9,520 10,158 4 COMM 2013-CCRE11 Mortgage Trust 3.983% 10/10/46 13,320 14,642 4 COMM 2013-CCRE11 Mortgage Trust 4.258% 10/10/46 43,975 49,041 4 COMM 2013-CCRE12 Mortgage Trust 3.623% 10/10/46 14,650 15,546 4 COMM 2013-CCRE12 Mortgage Trust 4.046% 10/10/46 35,181 38,763 4 COMM 2013-CCRE13 Mortgage Trust 4.910% 12/10/23 4,517 4,944 4 COMM 2013-CCRE13 Mortgage Trust 4.910% 12/10/23 8,240 8,560 4,7 COMM 2013-CCRE6 Mortgage Trust 3.397% 3/10/46 2,380 2,423 4 COMM 2013-CCRE8 Mortgage Trust 3.612% 6/10/46 38,814 41,782 4 COMM 2013-CCRE9 Mortgage Trust 4.376% 7/10/45 24,875 27,885 4,7 COMM 2013-CCRE9 Mortgage Trust 4.400% 7/10/45 11,250 12,345 4 COMM 2013-CR13 Mortgage Trust 4.194% 11/10/23 26,695 29,798 4,7 COMM 2013-CR9 Mortgage Trust 4.400% 7/10/45 8,250 8,924 4 COMM 2013-LC13 Mortgage Trust 3.009% 8/10/46 22,195 22,808 4,7 COMM 2013-LC13 Mortgage Trust 3.774% 8/10/46 10,688 11,418 4 COMM 2013-LC13 Mortgage Trust 4.205% 8/10/46 13,605 15,176 4,7 COMM 2013-LC13 Mortgage Trust 4.557% 8/10/46 18,565 20,650 4 COMM 2013-LC6 Mortgage Trust 2.941% 1/10/46 4,100 4,250 4,7 COMM 2013-SFS Mortgage Trust 3.086% 4/12/35 5,490 5,534 4,7 COMM 2014-277P Mortgage Trust 3.732% 8/10/49 29,250 31,379 4 COMM 2014-CCRE14 Mortgage Trust 3.743% 2/10/47 5,375 5,725 4 COMM 2014-CCRE15 Mortgage Trust 2.928% 2/10/47 16,800 17,225 4 COMM 2014-CCRE15 Mortgage Trust 4.074% 2/10/47 17,040 18,864 4 COMM 2014-CCRE15 Mortgage Trust 4.426% 2/10/47 13,450 14,895 4 COMM 2014-CCRE15 Mortgage Trust 4.866% 2/10/47 9,735 10,787 4 COMM 2014-CCRE21 Mortgage Trust 3.528% 12/10/47 29,227 31,154 4 COMM 2014-CR14 Mortgage Trust 4.236% 2/10/47 10,110 11,309 4 COMM 2014-CR17 Mortgage Trust 3.977% 5/10/47 44,836 48,832 4 COMM 2014-CR17 Mortgage Trust 4.174% 5/10/47 27,380 29,867 4 COMM 2014-CR17 Mortgage Trust 4.895% 5/10/47 4,630 4,761 4 COMM 2014-CR18 Mortgage Trust 3.452% 7/15/47 10,600 11,163 4 COMM 2014-CR18 Mortgage Trust 3.828% 7/15/47 28,019 30,469 4 COMM 2014-CR20 Mortgage Trust 3.590% 11/10/47 30,695 32,858 4 COMM 2014-LC17 Mortgage Trust 3.917% 10/10/47 11,570 12,667 4 COMM 2014-LC19 Mortgage Trust 3.040% 2/10/48 4,330 4,494 4 COMM 2015-CR22 Mortgage Trust 3.309% 3/10/48 30,240 31,535 4 COMM 2015-CR24 Mortgage Trust 3.445% 8/10/55 10,030 10,578 4 COMM 2015-CR24 Mortgage Trust 3.696% 8/10/55 19,415 20,834 4 COMM 2015-CR25 Mortgage Trust 3.759% 8/10/48 30,051 32,400 4 COMM 2015-CR26 Mortgage Trust 3.630% 10/10/48 28,350 30,270 4 COMM 2015-CR27 Mortgage Trust 3.612% 10/10/48 16,875 17,978 4 COMM 2015-CR27 Mortgage Trust 4.621% 10/10/48 8,118 8,071 4 Commercial Mortgage Trust 2006-GG7 6.129% 7/10/38 2,129 2,125 7 Commonwealth Bank of Australia 2.000% 6/18/19 19,400 19,598 7 Commonwealth Bank of Australia 2.125% 7/22/20 38,330 38,578 4,7 Core Industrial Trust 2015-TEXW 3.077% 2/10/34 42,700 44,131 4 Credit Suisse Commercial Mortgage Trust Series 2008-C1 6.268% 2/15/41 34,885 36,980 4 CSAIL Commercial Mortgage Trust 2015-C2 3.504% 6/15/57 42,350 44,882 4 CSAIL Commercial Mortgage Trust 2015-C3 3.718% 8/15/48 32,925 35,318 4 CSAIL Commercial Mortgage Trust 2015-C3 4.257% 8/15/48 9,780 9,923 4 CSAIL Commercial Mortgage Trust 2015-C3 4.507% 8/15/48 10,600 10,420 4 CSAIL Commercial Mortgage Trust 2015-C4 3.808% 11/15/48 38,895 42,009 4 CSAIL Commercial Mortgage Trust 2016-C5 4.690% 11/15/48 7,660 7,434 4,7 DB Master Finance LL 2015-1 3.262% 2/20/45 10,372 10,161 4 Discover Card Execution Note Trust 2012-A6 1.670% 1/18/22 114,300 114,879 4,6 Discover Card Execution Note Trust 2013-A1 0.733% 8/17/20 21,430 21,415 4 Discover Card Execution Note Trust 2014-A4 2.120% 12/15/21 50,450 51,312 4 Discover Card Execution Note Trust 2015-A4 2.190% 4/17/23 47,660 48,568 4,7 Drive Auto Receivables Trust 2015-A 2.280% 6/17/19 16,040 16,058 4,7 Drive Auto Receivables Trust 2015-A 3.060% 5/17/21 8,060 7,996 4,7 Drive Auto Receivables Trust 2015-A 4.120% 7/15/22 5,860 5,810 4,7 Drive Auto Receivables Trust 2015-B 1.300% 6/15/18 7,030 7,029 4,7 Drive Auto Receivables Trust 2015-BA 2.120% 6/17/19 7,210 7,220 4,7 Drive Auto Receivables Trust 2015-BA 2.760% 7/15/21 17,610 17,604 4,7 Drive Auto Receivables Trust 2015-BA 3.840% 7/15/21 10,490 10,358 4,7 Drive Auto Receivables Trust 2015-C 4.200% 9/15/21 15,845 15,722 4,7 Drive Auto Receivables Trust 2015-CA 2.230% 9/16/19 14,405 14,411 4,7 Drive Auto Receivables Trust 2015-CA 3.010% 5/17/21 21,610 21,189 4,7 Drive Auto Receivables Trust 2015-DA 1.590% 12/17/18 21,900 21,923 4,7 Drive Auto Receivables Trust 2015-DA 2.590% 12/16/19 24,600 24,706 4,7 Drive Auto Receivables Trust 2015-DA 3.380% 11/15/21 24,600 24,477 4,7 Drive Auto Receivables Trust 2015-DA 4.590% 1/17/23 25,000 24,940 4,7 Drive Auto Receivables Trust 2016-AA 2.110% 5/15/19 32,980 33,158 4,7 Drive Auto Receivables Trust 2016-AA 3.910% 5/17/21 7,780 7,829 4,6,7Edsouth Indenture No 5 LLC 2015-1 1.239% 10/25/56 29,899 28,828 4,7 Enterprise Fleet Financing LLC Series 2012-2 0.930% 4/20/18 2,575 2,574 4,7 Enterprise Fleet Financing LLC Series 2015-1 1.740% 9/20/20 11,850 11,764 4,7 Enterprise Fleet Financing LLC Series 2015-2 2.090% 2/22/21 24,390 24,287 4,5,6Fannie Mae Connecticut Avenue Securities 2015-C02 1.589% 5/25/25 4,245 4,243 4,5,6Fannie Mae Connecticut Avenue Securities 2015-C02 1.639% 5/25/25 8,470 8,454 4,5,6Fannie Mae Connecticut Avenue Securities 2015-C03 1.939% 7/25/25 13,705 13,718 4,5,6Fannie Mae Connecticut Avenue Securities 2015-C03 1.939% 7/25/25 17,328 17,308 4,5,6Fannie Mae Connecticut Avenue Securities 2015-C04 2.039% 4/25/28 18,910 18,911 4,5,6Fannie Mae Connecticut Avenue Securities 2015-C04 2.139% 4/25/28 9,098 9,089 4,8 First Horizon Mortgage Pass-Through Trust 2006-AR3 2.106% 11/25/36 10,373 9,073 8 First Horizon Mortgage Pass-Through Trust 2006-AR4 2.736% 1/25/37 22,216 19,232 4 Ford Credit Auto Lease Trust 2014-A 1.160% 8/15/17 22,593 22,582 4 Ford Credit Auto Lease Trust 2015-A 1.310% 8/15/18 8,390 8,375 4 Ford Credit Auto Lease Trust 2015-B 1.540% 2/15/19 16,775 16,765 4 Ford Credit Auto Lease Trust 2015-B 1.920% 3/15/19 16,270 16,115 4 Ford Credit Auto Owner Trust 2013-D 1.720% 7/15/19 12,800 12,810 4,7 Ford Credit Auto Owner Trust 2014-1 2.260% 11/15/25 20,918 21,190 4,7 Ford Credit Auto Owner Trust 2014-1 2.410% 11/15/25 9,831 9,827 4,7 Ford Credit Auto Owner Trust 2014-2 2.310% 4/15/26 32,410 32,846 4,7 Ford Credit Auto Owner Trust 2014-2 2.510% 4/15/26 6,745 6,742 4,7 Ford Credit Auto Owner Trust 2015-1 2.120% 7/15/26 22,750 22,867 4,7 Ford Credit Auto Owner Trust 2015-2 2.440% 1/15/27 61,000 61,833 4 Ford Credit Auto Owner Trust 2015-B 2.040% 10/15/20 12,700 12,763 4 Ford Credit Auto Owner Trust 2015-C 2.010% 3/15/21 12,035 12,102 4 Ford Credit Auto Owner Trust 2015-C 2.260% 3/15/22 5,380 5,403 4,7 Ford Credit Auto Owner Trust 2016-1 2.310% 8/15/27 19,270 19,382 4 Ford Credit Auto Owner Trust 2016-B 1.850% 9/15/21 7,040 7,034 4 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 26,574 26,685 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.490% 9/15/19 117,285 117,328 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.690% 9/15/19 7,100 7,098 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 2.140% 9/15/19 8,550 8,582 4 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.100% 6/15/20 6,180 6,229 4 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.290% 6/15/20 6,630 6,688 4 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.790% 6/15/20 2,650 2,681 4 Ford Credit Floorplan Master Owner Trust A Series 2014-1 1.400% 2/15/19 10,238 10,194 4 Ford Credit Floorplan Master Owner Trust A Series 2014-1 2.310% 2/15/21 4,473 4,463 4,6 Ford Credit Floorplan Master Owner Trust A Series 2014-2 0.933% 2/15/21 9,200 9,111 4 Ford Credit Floorplan Master Owner Trust A Series 2014-4 1.400% 8/15/19 68,275 68,207 4 Ford Credit Floorplan Master Owner Trust A Series 2015-2 1.980% 1/15/22 9,396 9,416 4 Ford Credit Floorplan Master Owner Trust A Series 2015-5 2.390% 8/15/22 72,600 73,717 4,7 FRS I LLC 2013-1A 1.800% 4/15/43 3,605 3,550 4,7 FRS I LLC 2013-1A 3.080% 4/15/43 28,313 28,229 4,6 GE Capital Credit Card Master Note Trust Series 2011-2 1.433% 5/15/19 49,966 49,970 4 GE Capital Credit Card Master Note Trust Series 2012-2 2.220% 1/15/22 72,000 72,728 4 GE Capital Credit Card Master Note Trust Series 2012-6 1.360% 8/17/20 89,890 89,562 4,6 GE Dealer Floorplan Master Note Trust Series 2012-2 1.189% 4/22/19 47,694 47,794 4,6 GE Dealer Floorplan Master Note Trust Series 2015-2 1.089% 1/20/22 21,530 21,386 4,7 GM Financial Leasing Trust 2014-1A 1.760% 5/21/18 7,900 7,900 4 GM Financial Leasing Trust 2015-1 1.730% 6/20/19 6,350 6,347 4 GM Financial Leasing Trust 2015-2 2.420% 7/22/19 6,120 6,108 4 GM Financial Leasing Trust 2015-2 2.990% 7/22/19 5,440 5,460 4 GM Financial Leasing Trust 2015-3 1.690% 3/20/19 22,980 23,106 4 GM Financial Leasing Trust 2015-3 1.810% 11/20/19 2,380 2,381 4 GM Financial Leasing Trust 2015-3 2.320% 11/20/19 3,550 3,523 4 GM Financial Leasing Trust 2015-3 2.980% 11/20/19 7,820 7,826 4 GM Financial Leasing Trust 2015-3 3.480% 8/20/20 7,820 7,708 4 GMACM Mortgage Loan Trust 2005-AR6 3.076% 11/19/35 3,739 3,478 4,7 GMF Floorplan Owner Revolving Trust 2015-1 1.650% 5/15/20 58,850 58,670 4,7 GMF Floorplan Owner Revolving Trust 2015-1 1.970% 5/15/20 9,360 9,277 4,7 Golden Credit Card Trust 2012-2A 1.770% 1/15/19 63,659 63,775 4,6,7Golden Credit Card Trust 2015-1A 0.873% 2/15/20 59,900 59,709 4,7 Golden Credit Card Trust 2015-2A 2.020% 4/15/22 53,490 53,715 4,7 GRACE 2014-GRCE Mortgage Trust 3.369% 6/10/28 20,500 21,707 4,7 Great America Leasing Receivables 2013-1 1.160% 5/15/18 7,276 7,269 4,7 Great America Leasing Receivables 2015-1 2.020% 6/21/21 4,920 4,934 4,7 GS Mortgage Securities Trust 2010-C2 5.357% 12/10/43 3,530 3,964 4,7 GS Mortgage Securities Trust 2011-GC3 5.815% 3/10/44 2,280 2,612 4,7 GS Mortgage Securities Trust 2012-ALOHA 3.551% 4/10/34 32,716 35,033 4,7 GS Mortgage Securities Trust 2012-BWTR 2.954% 11/5/34 36,047 36,937 4,7 GS Mortgage Securities Trust 2012-GC6 4.948% 1/10/45 1,000 1,123 4 GS Mortgage Securities Trust 2012-GCJ7 5.907% 5/10/45 7,150 7,703 4 GS Mortgage Securities Trust 2013-GC13 4.170% 7/10/46 22,170 24,623 4,7 GS Mortgage Securities Trust 2013-GC13 4.203% 7/10/46 5,650 5,675 4 GS Mortgage Securities Trust 2013-GC14 3.955% 8/10/46 16,880 18,505 4 GS Mortgage Securities Trust 2013-GCJ12 3.135% 6/10/46 9,925 10,393 4 GS Mortgage Securities Trust 2013-GCJ12 3.777% 6/10/46 8,250 8,756 4 GS Mortgage Securities Trust 2013-GCJ14 2.995% 8/10/46 22,429 22,960 4 GS Mortgage Securities Trust 2013-GCJ14 3.817% 8/10/46 8,192 8,753 4 GS Mortgage Securities Trust 2013-GCJ14 4.243% 8/10/46 49,405 55,121 4 GS Mortgage Securities Trust 2014-GC20 3.998% 4/10/47 39,862 43,558 4 GS Mortgage Securities Trust 2014-GC24 3.931% 9/10/47 40,940 44,662 4 GS Mortgage Securities Trust 2014-GC24 4.162% 9/10/47 13,246 14,222 4 GS Mortgage Securities Trust 2014-GC24 4.641% 9/10/47 10,665 11,854 4 GS Mortgage Securities Trust 2014-GC24 4.662% 9/10/47 17,556 17,458 4 GS Mortgage Securities Trust 2014-GC26 3.629% 11/10/47 18,190 19,429 4 GS Mortgage Securities Trust 2015-GC28 3.396% 2/10/48 9,730 10,175 4 GS Mortgage Securities Trust 2015-GC30 3.382% 5/10/50 20,765 21,765 4 GS Mortgage Securities Trust 2015-GC32 3.764% 7/10/48 14,580 15,713 4 GS Mortgage Securities Trust 2015-GC32 4.549% 7/10/48 6,520 7,183 4 GS Mortgage Securities Trust 2015-GC32 4.559% 7/10/48 2,850 2,775 4 GS Mortgage Securities Trust 2015-GC34 3.506% 10/10/48 27,880 29,461 4 GS Mortgage Securities Trust 2015-GC34 4.466% 10/10/48 12,080 13,313 4 GS Mortgage Securities Trust 2015-GC34 4.810% 10/10/48 12,080 13,240 7 GTP Acquisition Partners I LLC 3.482% 6/16/25 26,340 26,613 4,7 Hertz Vehicle Financing LLC 2011-1A 3.290% 3/25/18 55,039 55,496 4,7 Hertz Vehicle Financing LLC 2013-1A 1.830% 8/25/19 60,810 60,367 4,7 Hertz Vehicle Financing LLC 2015-3 2.670% 9/25/21 13,570 13,531 4,7 Hertz Vehicle Financing LLC 2016-2 2.950% 3/25/22 37,300 37,544 4,7 Hilton USA Trust 2013-HLT 2.662% 11/5/30 15,740 15,820 4,7 Hilton USA Trust 2013-HLT 3.367% 11/5/30 16,365 16,420 4,7 Hilton USA Trust 2013-HLT 3.714% 11/5/30 7,365 7,400 4,7 Houston Galleria Mall Trust 2015-HGLR 3.087% 3/5/37 30,910 31,463 4,7 Hudsons Bay Simon JV Trust 2015-HB7 3.914% 8/5/34 14,750 15,508 4,7 Hyundai Auto Lease Securitization Trust 2014-A 1.300% 7/16/18 8,800 8,791 4,7 Hyundai Auto Lease Securitization Trust 2014-B 1.540% 12/17/18 10,100 10,074 4,7 Hyundai Auto Lease Securitization Trust 2015-A 1.650% 8/15/19 21,000 21,052 4,7 Hyundai Auto Lease Securitization Trust 2015-A 2.070% 11/15/19 21,250 21,292 4,7 Hyundai Auto Lease Securitization Trust 2015-B 2.210% 5/15/20 16,395 16,495 4,7 Hyundai Auto Lease Securitization Trust 2016-A 1.800% 12/16/19 12,330 12,343 4 Hyundai Auto Receivables Trust 2012-B 1.950% 10/15/18 8,051 8,062 4 Hyundai Auto Receivables Trust 2013-B 2.480% 9/16/19 9,790 9,893 4 Hyundai Auto Receivables Trust 2013-C 2.480% 3/15/19 6,500 6,556 4 Hyundai Auto Receivables Trust 2013-C 3.090% 1/15/20 5,470 5,561 4 Hyundai Auto Receivables Trust 2014-A 2.020% 8/15/19 8,350 8,367 4 Hyundai Auto Receivables Trust 2014-A 2.530% 7/15/20 5,710 5,769 4 Hyundai Auto Receivables Trust 2014-B 2.100% 11/15/19 10,050 10,033 4 Hyundai Auto Receivables Trust 2015-C 2.150% 11/15/21 3,510 3,543 4 Hyundai Auto Receivables Trust 2015-C 2.550% 11/15/21 8,360 8,450 4,6,7Hyundai Floorplan Master Owner Trust Series 2013-1 1.083% 5/15/18 8,950 8,950 4,7 Hyundai Floorplan Master Owner Trust Series 2016-1A 1.810% 3/15/21 16,000 15,971 4,7 Icon Brands Holdings LLC 2012-1 4.229% 1/25/43 15,033 13,558 6 Illinois Student Assistance Commission Series 2010-1 1.688% 4/25/22 10,949 10,958 4,6,7Invitation Homes 2014-SFR1 Trust 1.936% 6/17/31 29,351 28,863 4,6,7Invitation Homes 2014-SFR2 Trust 1.536% 9/17/31 11,481 11,222 4,6,7Invitation Homes 2014-SFR2 Trust 2.036% 9/17/31 8,980 8,723 4,6,7Invitation Homes 2015-SFR2 Trust 1.786% 6/17/32 7,366 7,153 4,6,7Invitation Homes 2015-SFR2 Trust 2.086% 6/17/32 2,850 2,817 4,6,7Invitation Homes 2015-SFR3 Trust 2.186% 8/17/32 3,200 3,167 4,7 Irvine Core Office Trust 2013-IRV 3.279% 5/15/48 14,450 15,063 4 John Deere Owner Trust 2015-B 1.780% 6/15/22 3,590 3,613 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 6.147% 4/17/45 6,996 6,992 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-C1 5.716% 2/15/51 4,254 4,356 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.746% 2/12/51 39,160 40,716 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP10 5.439% 1/15/49 34,246 34,971 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.850% 2/15/51 28,816 29,848 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2009-IWST 5.633% 12/5/27 6,185 6,892 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C1 4.608% 6/15/43 2,300 2,460 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 3.616% 11/15/43 3,300 3,374 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 4.070% 11/15/43 3,140 3,380 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 5.743% 11/15/43 7,100 7,537 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 5.743% 11/15/43 6,225 6,762 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.388% 2/15/46 17,600 18,353 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.717% 2/15/46 26,091 28,843 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 5.360% 2/15/46 2,930 3,327 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C5 5.500% 8/15/46 4,100 4,700 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 18,490 19,737 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 13,145 13,535 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 3.424% 10/15/45 4,030 4,188 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 4.271% 6/15/45 27,000 29,433 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2012-HSBC 3.093% 7/5/32 5,850 6,053 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-LC9 2.840% 12/15/47 40,130 41,227 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C13 3.994% 1/15/46 14,110 15,439 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.674% 12/15/46 9,630 10,257 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.881% 12/15/46 1,300 1,420 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.166% 12/15/46 9,700 10,791 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.517% 12/15/46 14,600 16,147 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 5.076% 12/15/46 21,150 24,459 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 5.140% 12/15/46 9,770 10,205 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 1.855% 4/15/46 4,866 4,883 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 2.960% 4/15/46 14,181 14,623 4 JPMBB Commercial Mortgage Securities Trust 2013-C12 3.664% 7/15/45 17,080 18,390 4 JPMBB Commercial Mortgage Securities Trust 2013-C12 4.161% 7/15/45 7,520 8,112 4 JPMBB Commercial Mortgage Securities Trust 2013-C14 3.761% 8/15/46 17,400 18,590 4 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.133% 8/15/46 11,000 12,187 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 2.977% 11/15/45 10,263 10,539 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 3.659% 11/15/45 4,050 4,310 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.131% 11/15/45 27,200 30,176 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.927% 11/15/45 17,820 20,289 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 5.215% 11/15/45 13,360 15,253 4 JPMBB Commercial Mortgage Securities Trust 2013-C17 4.199% 1/15/47 22,300 24,926 4 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.079% 2/15/47 30,060 33,214 4 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.439% 2/15/47 12,950 14,193 4 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.971% 2/15/47 13,200 14,909 4 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.971% 2/15/47 5,850 6,497 4 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.428% 8/15/47 8,370 8,834 4 JPMBB Commercial Mortgage Securities Trust 2014-C24 3.639% 11/15/47 10,310 11,045 4 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.494% 1/15/48 44,910 47,387 4 JPMBB Commercial Mortgage Securities Trust 2015-C27 3.179% 2/15/48 6,970 7,197 4 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.551% 7/15/48 23,680 25,086 4 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.559% 7/15/48 8,089 8,603 4 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.822% 7/15/48 40,150 43,303 4 JPMBB Commercial Mortgage Securities Trust 2015-C30 4.226% 7/15/48 15,901 17,137 4 JPMBB Commercial Mortgage Securities Trust 2015-C31 3.801% 8/15/48 9,210 9,903 4 JPMBB Commercial Mortgage Securities Trust 2015-C32 3.598% 11/15/48 16,990 18,017 4 JPMBB Commercial Mortgage Securities Trust 2015-C33 3.562% 12/15/48 5,571 5,934 4 JPMBB Commercial Mortgage Securities Trust 2015-C33 3.770% 12/15/48 36,750 39,484 4,7 Ladder Capital Commercial Mortgage 2013- GCP Mortgage Trust 3.388% 5/15/31 18,640 19,548 4,6,7Lanark Master Issuer plc 2013-1A 1.118% 12/22/54 13,437 13,417 4 LB-UBS Commercial Mortgage Trust 2006-C6 5.342% 9/15/39 15,323 15,416 4 LB-UBS Commercial Mortgage Trust 2006-C7 5.347% 11/15/38 8,951 8,979 4 LB-UBS Commercial Mortgage Trust 2007-C2 5.387% 2/15/40 28,898 29,457 4 LB-UBS Commercial Mortgage Trust 2007-C7 5.866% 9/15/45 26,466 27,669 4,7 Madison Avenue Trust 2013-650M 3.843% 10/12/32 12,460 13,371 4,7 Master Credit Card Trust 2013-3A 2.280% 1/22/18 4,219 4,218 4 MASTR Adjustable Rate Mortgages Trust 2004-3 2.621% 4/25/34 1,284 1,148 4,6 MBNA Credit Card Master Note Trust 2004- A3 0.693% 8/16/21 89,145 88,688 4 Mercedes-Benz Auto Lease Trust 2015-B 1.530% 5/17/21 18,610 18,690 4 Mercedes-Benz Auto Receivables Trust 2015- 1 1.750% 12/15/21 21,700 21,845 4,6,7Mercedes-Benz Master Owner Trust 2015-B 0.813% 4/15/20 9,160 9,132 4 Merrill Lynch Mortgage Investors Trust MLMI Series 2003-A2 2.399% 2/25/33 2,049 1,996 4 Merrill Lynch Mortgage Investors Trust MLMI Series 2003-A4 2.861% 7/25/33 616 606 4 Merrill Lynch Mortgage Trust 2006-C2 5.739% 8/12/43 6,758 6,779 4 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 8,072 8,442 4,7 Miramax LLC 2014-1A 3.340% 7/20/26 3,414 3,422 4 ML-CFC Commercial Mortgage Trust 2006-2 6.094% 6/12/46 1,107 1,105 4 ML-CFC Commercial Mortgage Trust 2007-6 5.331% 3/12/51 5,892 5,883 4,7 MMAF Equipment Finance LLC 2011-A 2.100% 7/15/17 2,246 2,247 4,7 MMAF Equipment Finance LLC 2011-A 3.040% 8/15/28 27,566 27,869 4,7 MMAF Equipment Finance LLC 2012-A 1.980% 6/10/32 13,700 13,729 4,7 MMAF Equipment Finance LLC 2015-AA 2.490% 2/19/36 33,860 33,945 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176% 8/15/45 21,300 22,302 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.792% 8/15/45 2,000 2,122 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C6 2.858% 11/15/45 5,700 5,868 4,7 Morgan Stanley Bank of America Merrill Lynch Trust 2012-CKSV 3.277% 10/15/30 37,985 38,660 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10 4.219% 7/15/46 27,100 29,939 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 3.085% 8/15/46 9,836 10,120 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 3.960% 8/15/46 8,445 9,240 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.360% 8/15/46 45,116 50,139 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 3.824% 10/15/46 8,080 8,618 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 4.039% 11/15/46 8,300 9,112 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 2.918% 2/15/46 6,400 6,596 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 3.214% 2/15/46 2,940 3,026 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.102% 5/15/46 27,425 28,489 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.064% 2/15/47 16,600 18,218 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.384% 2/15/47 17,500 19,182 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 4.051% 4/15/47 22,440 24,623 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 5.059% 4/15/47 1,895 1,973 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.892% 6/15/47 36,935 40,118 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.094% 6/15/47 9,540 10,263 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.483% 6/15/47 12,300 13,487 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.916% 6/15/47 12,300 13,632 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C17 3.741% 8/15/47 20,365 21,881 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C17 4.011% 8/15/47 5,340 5,711 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 3.923% 10/15/47 11,150 12,126 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.326% 12/15/47 14,610 15,316 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.526% 12/15/47 6,390 6,758 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.069% 2/15/48 8,060 8,331 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.249% 2/15/48 13,733 14,203 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.306% 4/15/48 23,040 24,005 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 3.719% 7/15/50 24,660 26,413 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C24 3.479% 5/15/48 20,280 21,289 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C24 3.732% 5/15/48 32,895 35,241 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.383% 10/15/48 12,060 12,678 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.635% 10/15/48 11,700 12,442 4 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C29 3.325% 5/15/49 8,190 8,435 4 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C29 4.912% 5/15/49 2,210 2,177 4 Morgan Stanley Capital I Trust 2006-HQ9 5.728% 7/12/44 34,533 34,615 4 Morgan Stanley Capital I Trust 2006-IQ12 5.319% 12/15/43 10,308 10,409 4 Morgan Stanley Capital I Trust 2007-IQ15 6.114% 6/11/49 30,958 32,103 4 Morgan Stanley Capital I Trust 2007-IQ16 5.688% 12/12/49 44,220 46,075 4 Morgan Stanley Capital I Trust 2012-C4 3.244% 3/15/45 16,052 16,851 4 Morgan Stanley Capital I Trust 2012-C4 3.773% 3/15/45 2,500 2,660 4,7 Morgan Stanley Capital I Trust 2012-STAR 3.201% 8/5/34 17,045 17,770 4,7 Morgan Stanley Capital I Trust 2014-150E 3.912% 9/9/32 27,955 29,933 4,7 Morgan Stanley Capital I Trust 2014-CPT 3.350% 7/13/29 24,440 25,728 4,7 Morgan Stanley Capital I Trust 2015-420 3.727% 10/11/50 31,420 32,607 4 Morgan Stanley Capital I Trust 2015-UBS8 3.809% 12/15/48 35,680 38,390 4 Morgan Stanley Capital I Trust 2015-UBS8 4.745% 12/15/48 11,440 11,413 4 Morgan Stanley Mortgage Loan Trust 2006- 8AR 2.333% 6/25/36 9,539 8,384 7 National Australia Bank Ltd. 2.250% 3/16/21 20,840 21,028 4,6 Navient Student Loan Trust 2015-3 1.089% 6/26/56 23,540 22,063 4,6 New Mexico Educational Assistance Foundation 2013-1 1.134% 1/2/25 21,729 20,946 4,7 NextGear Floorplan Master Owner Trust 2016-1A 2.740% 4/15/21 15,220 15,216 4 Nissan Auto Lease Trust 2015-A 1.580% 5/17/21 5,380 5,388 4 Nissan Auto Receivables 2015-B Owner Trust 1.790% 1/17/22 7,870 7,937 4 Nissan Master Owner Trust Receivables Series 2015-A 1.440% 1/15/20 12,139 12,128 6 North Carolina State Education Assistance Authority 2011-1 1.538% 1/26/26 15,920 15,896 4,7 OBP Depositor LLC Trust 2010-OBP 4.646% 7/15/45 10,065 11,024 4,7 Palisades Center Trust 2016-PLSD 2.713% 4/13/33 8,360 8,360 4,6,7PFS Financing Corp. 2014-AA 1.033% 2/15/19 8,300 8,267 4,6,7PFS Financing Corp. 2015-AA 1.053% 4/15/20 10,150 10,026 4,7 Porsche Innovative Lease Owner Trust 2015- 1 1.430% 5/21/21 14,440 14,371 4,6,7Progress Residential 2015-SFR1 Trust 2.286% 2/17/32 970 964 4,7 Progress Residential 2015-SFR2 Trust 2.740% 6/12/32 7,317 7,354 4,7 Progress Residential 2015-SFR3 Trust 3.067% 11/12/32 25,260 25,694 4,7 Progress Residential 2015-SFR3 Trust 3.733% 11/12/32 9,310 9,494 4,6,7Resimac MBS Trust 2014-1A 1.332% 12/12/45 13,432 13,340 4,6,7Resimac Premier Series 2016-1A 1.829% 10/10/47 63,220 63,220 4,8 RFMSI Series 2006-SA2 Trust 3.750% 8/25/36 21,190 18,493 4,8 RFMSI Series 2006-SA3 Trust 3.889% 9/25/36 7,585 6,228 Royal Bank of Canada 2.200% 9/23/19 31,080 31,709 Royal Bank of Canada 2.100% 10/14/20 31,900 32,219 4 Royal Bank of Canada 1.875% 2/5/21 24,700 24,790 Royal Bank of Canada 2.300% 3/22/21 23,218 23,557 4 Santander Drive Auto Receivables Trust 2013-2 1.950% 3/15/19 24,054 24,123 4 Santander Drive Auto Receivables Trust 2013-5 1.550% 10/15/18 3,648 3,649 4 Santander Drive Auto Receivables Trust 2015-3 1.490% 6/17/19 5,170 5,170 4 Santander Drive Auto Receivables Trust 2015-3 3.490% 5/17/21 14,985 14,852 4 Santander Drive Auto Receivables Trust 2015-4 1.580% 9/16/19 7,040 7,042 4 Santander Drive Auto Receivables Trust 2015-4 2.260% 6/15/20 24,580 24,741 4 Santander Drive Auto Receivables Trust 2015-4 2.970% 3/15/21 24,580 24,876 4 Santander Drive Auto Receivables Trust 2016-1 2.470% 12/15/20 24,440 24,460 7 SBA Tower Trust 3.156% 10/15/20 17,930 17,863 4,6,7Silver Bay Realty 2014-1 Trust 1.436% 9/17/31 10,497 10,166 4,6,7Silver Bay Realty 2014-1 Trust 1.886% 9/17/31 6,500 6,282 4,6 SLM Student Loan Trust 2005-5 0.738% 4/25/25 28,520 28,129 4,6 SLM Student Loan Trust 2005-9 0.758% 1/27/25 4,908 4,894 4,7 SLM Student Loan Trust 2014-A 2.590% 1/15/26 4,500 4,492 4,7 SLMAPRVT Student Loan Trust 2013-1 2.500% 3/15/47 8,000 7,739 4,7 SLMAPRVT Student Loan Trust 2013-B 3.000% 5/16/44 14,700 14,312 4,7 SLMAPRVT Student Loan Trust 2013-C 3.500% 6/15/44 5,860 5,872 4,7 SLMAPRVT Student Loan Trust 2014-A 3.500% 11/15/44 4,100 4,097 4,6,7SLMPRVT Student Loan Trust 2011-A 1.433% 10/15/24 862 862 4,7 SLMPRVT Student Loan Trust 2011-A 4.370% 4/17/28 12,100 12,464 4,7 SLMPRVT Student Loan Trust 2011-B 3.740% 2/15/29 60,000 61,190 4,7 SLMPRVT Student Loan Trust 2011-C 4.540% 10/17/44 20,663 21,496 4,7 SLMPRVT Student Loan Trust 2012-B 3.480% 10/15/30 12,493 12,726 4,6,7SLMPRVT Student Loan Trust 2012-E 1.183% 10/16/23 4,697 4,689 4,6,7SLMPRVT Student Loan Trust 2013-1 1.483% 5/17/27 24,000 23,664 4,7 SLMPRVT Student Loan Trust 2013-B 1.850% 6/17/30 14,650 14,437 4 SMART ABS Series 2012-4US Trust 0.970% 3/14/17 48 48 4 SMART ABS Series 2012-4US Trust 1.250% 8/14/18 9,023 9,009 4 SMART ABS Series 2013-1US Trust 1.050% 10/14/18 12,252 12,216 4,7 Sonic Capital LLC 2011-1A 5.438% 5/20/41 12,664 12,986 4,7 SpareBank 1 Boligkreditt AS 1.750% 11/15/20 24,490 24,486 7 Stadshypotek AB 1.750% 4/9/20 35,833 36,073 4,6,7SWAY Residential 2014-1 Trust 1.736% 1/17/32 22,706 22,358 4 Synchrony Credit Card Master Note Trust 2015-1 2.370% 3/15/23 14,500 14,813 4 Synchrony Credit Card Master Note Trust 2015-3 2.380% 9/15/23 40,360 40,843 4,7 Tidewater Auto Receivables Trust 2014-AA 1.400% 7/15/18 931 930 4,7 Tidewater Auto Receivables Trust 2016-AA 2.300% 9/15/19 13,340 13,337 4,7 TMSQ 2014-1500 Mortgage Trust 3.680% 10/10/36 22,300 23,663 7 Toronto-Dominion Bank 1.950% 4/2/20 35,735 35,944 7 Toronto-Dominion Bank 2.250% 3/15/21 29,330 29,840 4,6,7Trade MAPS 1 Ltd. 2013-1A 1.136% 12/10/18 38,953 38,854 4,6,7Trade MAPS 1 Ltd. 2013-1A 1.686% 12/10/18 5,640 5,588 4,6,7Trade MAPS 1 Ltd. 2013-1A 2.686% 12/10/18 3,095 3,066 4,6,7Trafigura Securitisation Finance plc 2014-1A 1.383% 10/15/18 20,770 20,525 4 UBS Commercial Mortgage Trust 2012-C1 4.171% 5/10/45 1,250 1,361 4,7 UBS-BAMLL Trust 2012-WRM 3.663% 6/10/30 24,595 25,789 4 UBS-Barclays Commercial Mortgage Trust 2012-C4 2.850% 12/10/45 8,915 9,146 4,7 VNO 2012-6AVE Mortgage Trust 2.996% 11/15/30 13,250 13,694 4,7 VNO 2013-PENN Mortgage Trust 3.808% 12/13/29 11,130 11,801 4,7 VNO 2013-PENN Mortgage Trust 4.079% 12/13/29 3,270 3,495 4,7 VNO 2013-PENN Mortgage Trust 4.079% 12/13/29 2,450 2,469 4,7 Volkswagen Credit Auto Master Owner Trust 2014-1A 1.400% 7/22/19 46,804 46,203 4,7 Volvo Financial Equipment LLC Series 2015- 1A 1.910% 1/15/20 9,160 9,179 4,7 Volvo Financial Equipment LLC Series 2016- 1A 1.890% 9/15/20 9,220 9,274 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C27 5.765% 7/15/45 2,607 2,606 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C28 5.572% 10/15/48 38,995 39,261 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C29 5.297% 11/15/48 32,444 32,908 4 WaMu Mortgage Pass-Through Certificates Series 2002-AR18 2.750% 1/25/33 188 184 4 WaMu Mortgage Pass-Through Certificates Series 2003-AR7 2.417% 8/25/33 1,162 1,141 4 WaMu Mortgage Pass-Through Certificates Series 2003-AR9 2.522% 9/25/33 1,611 1,603 4 Wells Fargo Commercial Mortgage Trust 2012-LC5 2.918% 10/15/45 29,967 31,044 4 Wells Fargo Commercial Mortgage Trust 2012-LC5 3.539% 10/15/45 1,650 1,740 4 Wells Fargo Commercial Mortgage Trust 2013-LC12 3.928% 7/15/46 8,075 8,751 4 Wells Fargo Commercial Mortgage Trust 2013-LC12 4.218% 7/15/46 34,646 38,453 4 Wells Fargo Commercial Mortgage Trust 2013-LC12 4.433% 7/15/46 4,906 5,338 4 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.477% 8/15/50 17,100 18,094 4 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.817% 8/15/50 43,100 46,663 4 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.020% 8/15/50 7,100 7,638 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.322% 8/15/50 12,250 13,368 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.458% 8/15/50 6,830 7,390 4 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.244% 12/15/47 31,900 33,335 4 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.405% 12/15/47 2,255 2,375 4 Wells Fargo Commercial Mortgage Trust 2015-C26 2.991% 2/15/48 13,450 13,855 4 Wells Fargo Commercial Mortgage Trust 2015-C26 3.166% 2/15/48 16,400 16,814 4 Wells Fargo Commercial Mortgage Trust 2015-C27 3.190% 2/15/48 7,350 7,562 4 Wells Fargo Commercial Mortgage Trust 2015-C27 3.278% 2/15/48 8,570 8,968 4 Wells Fargo Commercial Mortgage Trust 2015-C27 3.451% 2/15/48 26,050 27,377 4 Wells Fargo Commercial Mortgage Trust 2015-C29 3.400% 6/15/48 4,194 4,415 4 Wells Fargo Commercial Mortgage Trust 2015-C29 3.637% 6/15/48 31,575 33,613 4 Wells Fargo Commercial Mortgage Trust 2015-C29 4.366% 6/15/48 12,420 13,182 4 Wells Fargo Commercial Mortgage Trust 2015-C30 3.411% 9/15/58 34,310 35,766 4 Wells Fargo Commercial Mortgage Trust 2015-C30 3.664% 9/15/58 20,610 21,984 4 Wells Fargo Commercial Mortgage Trust 2015-C30 4.067% 9/15/58 17,222 18,205 4 Wells Fargo Commercial Mortgage Trust 2015-C30 4.646% 9/15/58 10,120 10,756 4 Wells Fargo Commercial Mortgage Trust 2015-LC22 3.839% 9/15/58 24,490 26,594 4 Wells Fargo Commercial Mortgage Trust 2015-LC22 4.207% 9/15/58 8,550 9,139 4 Wells Fargo Commercial Mortgage Trust 2015-LC22 4.690% 9/15/58 3,200 3,469 4 Wells Fargo Commercial Mortgage Trust 2015-LC22 4.690% 9/15/58 8,000 8,437 4 Wells Fargo Commercial Mortgage Trust 2015-SG1 3.556% 12/15/47 7,730 8,204 4 Wells Fargo Commercial Mortgage Trust 2015-SG1 3.789% 12/15/47 23,195 24,973 4 Wells Fargo Commercial Mortgage Trust 2016-C32 3.560% 1/15/59 21,780 22,986 4,8 Wells Fargo Mortgage Backed Securities 2006-AR14 Trust 2.743% 10/25/36 17,291 15,724 4,7 Wendys Funding LLC 2015-1 3.371% 6/15/45 11,517 11,344 4,7 Wendys Funding LLC 2015-1 4.080% 6/15/45 16,248 16,032 4,7 Wendys Funding LLC 2015-1A 4.497% 6/15/45 6,458 6,374 7 Westpac Banking Corp. 2.000% 3/3/20 39,860 40,176 7 Westpac Banking Corp. 2.250% 11/9/20 23,930 24,152 7 Westpac Banking Corp. 2.100% 2/25/21 19,780 19,902 4,7 WFLD 2014-MONT Mortgage Trust 3.880% 8/10/31 38,950 41,232 4,7 WFRBS Commercial Mortgage Trust 2011-C3 4.375% 3/15/44 11,545 12,715 4 WFRBS Commercial Mortgage Trust 2012- C10 2.875% 12/15/45 10,955 11,324 4 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 11,630 12,396 4 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 5,056 5,487 4 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 4,400 4,582 4 WFRBS Commercial Mortgage Trust 2012-C9 2.870% 11/15/45 23,790 24,562 4 WFRBS Commercial Mortgage Trust 2012-C9 3.388% 11/15/45 2,860 2,992 4 WFRBS Commercial Mortgage Trust 2013- C13 3.345% 5/15/45 2,230 2,302 4 WFRBS Commercial Mortgage Trust 2013- C15 3.720% 8/15/46 22,490 24,052 4 WFRBS Commercial Mortgage Trust 2013- C15 4.153% 8/15/46 2,800 3,087 4 WFRBS Commercial Mortgage Trust 2013- C16 4.415% 9/15/46 14,650 16,518 4 WFRBS Commercial Mortgage Trust 2013- C17 3.558% 12/15/46 3,500 3,723 4 WFRBS Commercial Mortgage Trust 2013- C17 4.023% 12/15/46 9,770 10,658 4 WFRBS Commercial Mortgage Trust 2013- C18 3.676% 12/15/46 6,710 7,194 4 WFRBS Commercial Mortgage Trust 2013- C18 4.162% 12/15/46 25,260 27,890 4 WFRBS Commercial Mortgage Trust 2013- C18 4.823% 12/15/46 5,775 6,543 4 WFRBS Commercial Mortgage Trust 2014- C14 3.766% 3/15/47 1,300 1,395 4 WFRBS Commercial Mortgage Trust 2014- C19 4.101% 3/15/47 20,984 22,965 4 WFRBS Commercial Mortgage Trust 2014- C20 3.638% 5/15/47 21,637 23,072 4 WFRBS Commercial Mortgage Trust 2014- C20 3.995% 5/15/47 38,941 42,356 4 WFRBS Commercial Mortgage Trust 2014- C20 4.378% 5/15/47 11,110 11,717 4 WFRBS Commercial Mortgage Trust 2014- C20 4.513% 5/15/47 4,500 4,531 4 WFRBS Commercial Mortgage Trust 2014- C21 3.678% 8/15/47 32,990 35,376 4 WFRBS Commercial Mortgage Trust 2014- C21 3.891% 8/15/47 7,130 7,687 4 WFRBS Commercial Mortgage Trust 2014- C21 4.234% 8/15/47 12,290 13,105 4 WFRBS Commercial Mortgage Trust 2014- C23 3.917% 10/15/57 8,285 9,041 4 WFRBS Commercial Mortgage Trust 2014- C24 3.607% 11/15/47 17,840 18,893 4 WFRBS Commercial Mortgage Trust 2014- LC14 3.522% 3/15/47 2,100 2,225 4 WFRBS Commercial Mortgage Trust 2014- LC14 4.045% 3/15/47 35,728 39,042 4 World Financial Network Credit Card Master Note Trust Series 2013-A 1.610% 12/15/21 19,000 18,990 4,6 World Financial Network Credit Card Master Note Trust Series 2015-A 0.913% 2/15/22 20,670 20,567 4 World Omni Automobile Lease Securitization Trust 2015-A 1.730% 12/15/20 6,555 6,545 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $11,319,953) Corporate Bonds (54.3%) Finance (25.8%) Banking (20.8%) Abbey National Treasury Services plc 1.375% 3/13/17 93,971 94,132 Abbey National Treasury Services plc 1.650% 9/29/17 5,280 5,291 Abbey National Treasury Services plc 3.050% 8/23/18 45,920 47,310 Abbey National Treasury Services plc 2.000% 8/24/18 16,087 16,187 Abbey National Treasury Services plc 2.500% 3/14/19 65,240 66,063 Abbey National Treasury Services plc 2.350% 9/10/19 64,539 65,323 7 ABN AMRO Bank NV 1.800% 6/4/18 28,325 28,392 7 ABN AMRO Bank NV 2.500% 10/30/18 15,915 16,215 American Express Centurion Bank 6.000% 9/13/17 64,650 68,548 American Express Co. 6.150% 8/28/17 19,963 21,199 American Express Co. 7.000% 3/19/18 19,387 21,272 American Express Credit Corp. 2.800% 9/19/16 56,170 56,585 American Express Credit Corp. 2.375% 3/24/17 31,210 31,628 American Express Credit Corp. 1.550% 9/22/17 11,440 11,484 American Express Credit Corp. 1.875% 11/5/18 36,146 36,382 American Express Credit Corp. 2.125% 3/18/19 17,349 17,647 American Express Credit Corp. 2.250% 8/15/19 24,247 24,638 American Express Credit Corp. 2.375% 5/26/20 34,000 34,648 American Express Credit Corp. 2.600% 9/14/20 18,542 18,984 7 ANZ New Zealand Int'l Ltd. 2.750% 2/3/21 14,000 14,165 7 ANZ New Zealand International Ltd. 1.750% 3/29/18 29,305 29,303 Australia & New Zealand Banking Group Ltd. 1.875% 10/6/17 14,042 14,176 Australia & New Zealand Banking Group Ltd. 1.450% 5/15/18 16,600 16,562 Australia & New Zealand Banking Group Ltd. 2.000% 11/16/18 31,080 31,292 7 Australia & New Zealand Banking Group Ltd. 4.500% 3/19/24 9,015 9,264 Banco Bilbao Vizcaya Argentaria SA 3.000% 10/20/20 19,232 19,494 Bank of America Corp. 6.050% 5/16/16 33,472 33,530 Bank of America Corp. 6.500% 8/1/16 81,244 82,337 Bank of America Corp. 5.420% 3/15/17 21,197 21,913 Bank of America Corp. 5.700% 5/2/17 6,525 6,779 Bank of America Corp. 6.400% 8/28/17 14,568 15,454 Bank of America Corp. 6.000% 9/1/17 43,443 45,904 Bank of America Corp. 2.000% 1/11/18 36,484 36,630 Bank of America Corp. 6.875% 4/25/18 47,676 52,293 Bank of America Corp. 5.650% 5/1/18 15,500 16,635 Bank of America Corp. 1.950% 5/12/18 29,300 29,365 Bank of America Corp. 6.500% 7/15/18 7,949 8,702 Bank of America Corp. 2.600% 1/15/19 138,123 140,456 Bank of America NA 1.125% 11/14/16 63,100 63,162 Bank of America NA 5.300% 3/15/17 9,760 10,092 Bank of America NA 6.100% 6/15/17 6,429 6,746 Bank of America NA 1.650% 3/26/18 70,815 70,976 Bank of America NA 1.750% 6/5/18 53,480 53,668 Bank of Montreal 1.300% 7/14/17 19,000 19,066 Bank of Montreal 1.400% 9/11/17 10,557 10,613 Bank of Montreal 1.450% 4/9/18 10,670 10,692 Bank of Montreal 1.400% 4/10/18 28,357 28,436 Bank of Montreal 1.800% 7/31/18 7,360 7,401 Bank of New York Mellon Corp. 2.300% 7/28/16 8,594 8,628 Bank of New York Mellon Corp. 2.400% 1/17/17 28,950 29,201 Bank of New York Mellon Corp. 1.969% 6/20/17 8,100 8,185 Bank of New York Mellon Corp. 2.100% 1/15/19 3,460 3,518 Bank of New York Mellon Corp. 2.200% 5/15/19 43,940 44,765 Bank of New York Mellon Corp. 2.300% 9/11/19 29,290 30,001 Bank of New York Mellon Corp. 2.150% 2/24/20 21,000 21,321 Bank of New York Mellon Corp. 2.600% 8/17/20 19,120 19,658 Bank of New York Mellon Corp. 2.450% 11/27/20 10,236 10,471 Bank of Nova Scotia 1.375% 7/15/16 38,978 39,048 Bank of Nova Scotia 2.550% 1/12/17 41,273 41,735 Bank of Nova Scotia 1.250% 4/11/17 9,765 9,788 Bank of Nova Scotia 1.375% 12/18/17 31,425 31,486 Bank of Nova Scotia 1.450% 4/25/18 18,083 18,092 Bank of Nova Scotia 1.700% 6/11/18 37,000 37,226 Bank of Nova Scotia 2.050% 10/30/18 44,371 44,549 Bank of Nova Scotia 2.050% 6/5/19 10,850 10,953 Bank of Nova Scotia 2.350% 10/21/20 7,787 7,918 Bank of Nova Scotia 2.450% 3/22/21 63,860 64,700 Bank of Nova Scotia 2.800% 7/21/21 5,656 5,815 Bank of Nova Scotia 4.500% 12/16/25 38,050 39,290 7 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.150% 9/14/18 32,373 32,593 7 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.300% 3/10/19 11,750 11,856 7 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.300% 3/5/20 39,075 39,168 7 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.750% 9/14/20 27,975 28,583 7 Banque Federative du Credit Mutuel SA 2.750% 10/15/20 50,515 51,612 7 Banque Federative du Credit Mutuel SA 2.500% 4/13/21 36,140 36,418 7 Banque Ouest Africaine de Developpement 5.500% 5/6/21 6,500 6,440 Barclays Bank plc 5.000% 9/22/16 15,695 15,954 Barclays plc 2.750% 11/8/19 34,554 34,619 BB&T Corp. 2.150% 3/22/17 69,521 70,131 BB&T Corp. 4.900% 6/30/17 9,750 10,142 BB&T Corp. 1.600% 8/15/17 6,820 6,850 BB&T Corp. 2.050% 6/19/18 18,058 18,250 BB&T Corp. 2.450% 1/15/20 24,415 24,951 Bear Stearns Cos. LLC 5.550% 1/22/17 24,436 25,158 Bear Stearns Cos. LLC 6.400% 10/2/17 38,076 40,683 Bear Stearns Cos. LLC 7.250% 2/1/18 21,551 23,587 6,9 Belfius Financing Co. 1.289% 2/9/17 2,900 4,172 BNP Paribas SA 1.375% 3/17/17 46,900 47,001 BNP Paribas SA 2.375% 9/14/17 32,097 32,498 BNP Paribas SA 2.700% 8/20/18 79,778 81,775 BNP Paribas SA 2.400% 12/12/18 2,850 2,899 BPCE SA 1.625% 2/10/17 11,475 11,513 BPCE SA 1.613% 7/25/17 16,390 16,388 BPCE SA 1.625% 1/26/18 1,761 1,763 10 BPCE SA 4.500% 4/17/18 7,800 6,054 BPCE SA 2.500% 12/10/18 77,265 78,684 BPCE SA 2.500% 7/15/19 7,500 7,619 10 BPCE SA 3.500% 4/24/20 21,990 16,557 BPCE SA 2.650% 2/3/21 16,020 16,354 Branch Banking & Trust Co. 5.625% 9/15/16 9,510 9,661 Branch Banking & Trust Co. 1.000% 4/3/17 25,400 25,403 Branch Banking & Trust Co. 1.350% 10/1/17 29,280 29,326 7 Caisse Centrale Desjardins 1.750% 1/29/18 68,370 68,226 Canadian Imperial Bank of Commerce 1.550% 1/23/18 27,065 27,104 Capital One Bank USA NA 1.150% 11/21/16 11,720 11,728 Capital One Bank USA NA 1.200% 2/13/17 8,750 8,743 Capital One Bank USA NA 2.150% 11/21/18 11,650 11,702 Capital One Bank USA NA 2.250% 2/13/19 24,420 24,470 Capital One Bank USA NA 2.300% 6/5/19 22,420 22,351 Capital One Financial Corp. 6.150% 9/1/16 4,335 4,405 Capital One Financial Corp. 2.450% 4/24/19 25,525 25,815 Capital One NA 1.500% 9/5/17 17,570 17,520 Capital One NA 1.650% 2/5/18 27,200 27,126 Capital One NA 1.500% 3/22/18 60,395 59,930 Citigroup Inc. 1.350% 3/10/17 15,084 15,107 Citigroup Inc. 1.850% 11/24/17 60,550 60,756 Citigroup Inc. 1.800% 2/5/18 36,140 36,172 Citigroup Inc. 1.700% 4/27/18 83,010 83,061 Citigroup Inc. 1.750% 5/1/18 54,775 54,831 Citigroup Inc. 2.150% 7/30/18 7,400 7,454 Citigroup Inc. 2.500% 9/26/18 55,110 56,065 Citigroup Inc. 2.550% 4/8/19 43,747 44,536 Citigroup Inc. 2.500% 7/29/19 21,060 21,412 Citigroup Inc. 4.600% 3/9/26 9,410 9,775 4,7,11 Colonial BancGroup Inc. 7.114% 5/29/49 25,100 3 Commonwealth Bank of Australia 1.125% 3/13/17 9,750 9,760 Commonwealth Bank of Australia 1.400% 9/8/17 53,400 53,504 Commonwealth Bank of Australia 1.900% 9/18/17 19,030 19,173 Commonwealth Bank of Australia 1.625% 3/12/18 23,445 23,535 Commonwealth Bank of Australia 2.500% 9/20/18 49,120 50,212 Commonwealth Bank of Australia 1.750% 11/2/18 21,785 21,868 Commonwealth Bank of Australia 2.250% 3/13/19 57,815 58,757 Commonwealth Bank of Australia 2.300% 9/6/19 46,435 47,178 Commonwealth Bank of Australia 2.300% 3/12/20 21,490 21,740 Commonwealth Bank of Australia 2.400% 11/2/20 27,583 27,813 Commonwealth Bank of Australia 2.550% 3/15/21 43,400 44,229 7 Commonwealth Bank of Australia 4.500% 12/9/25 39,860 40,870 Cooperatieve Rabobank UA 1.700% 3/19/18 31,513 31,732 10 Cooperatieve Rabobank UA 7.250% 4/20/18 14,750 12,078 Cooperatieve Rabobank UA 2.250% 1/14/19 76,230 77,524 Cooperatieve Rabobank UA 2.250% 1/14/20 25,125 25,272 Cooperatieve Rabobank UA 4.500% 1/11/21 31,248 34,410 Cooperatieve Rabobank UA 2.500% 1/19/21 40,701 41,291 Cooperatieve Rabobank UA 4.625% 12/1/23 7,800 8,301 Countrywide Financial Corp. 6.250% 5/15/16 37,914 37,977 Credit Suisse 1.375% 5/26/17 46,525 46,528 Credit Suisse 1.750% 1/29/18 40,800 40,913 Credit Suisse 1.700% 4/27/18 58,595 58,586 Credit Suisse 2.300% 5/28/19 69,795 70,657 Credit Suisse Group Funding Guernsey Ltd. 2.750% 3/26/20 14,655 14,556 7 Credit Suisse Group Funding Guernsey Ltd. 3.125% 12/10/20 23,415 23,445 7 Danske Bank A/S 2.750% 9/17/20 23,273 23,593 7 Danske Bank A/S 2.800% 3/10/21 51,184 52,436 Deutsche Bank AG 1.875% 2/13/18 26,405 26,360 Deutsche Bank AG 2.500% 2/13/19 10,735 10,780 Deutsche Bank AG 2.950% 8/20/20 9,787 9,832 Deutsche Bank AG 3.125% 1/13/21 2,617 2,623 Discover Bank 2.600% 11/13/18 24,412 24,688 Discover Bank 3.100% 6/4/20 24,430 24,869 Fifth Third Bank 2.150% 8/20/18 32,157 32,461 Fifth Third Bank 2.300% 3/15/19 26,956 27,200 Fifth Third Bank 2.375% 4/25/19 25,627 25,990 Fifth Third Bank 3.850% 3/15/26 5,320 5,480 First Republic Bank 2.375% 6/17/19 47,605 47,564 Goldman Sachs Group Inc. 5.625% 1/15/17 37,115 38,217 9 Goldman Sachs Group Inc. 6.125% 5/14/17 37,400 56,972 Goldman Sachs Group Inc. 6.250% 9/1/17 73,865 78,381 Goldman Sachs Group Inc. 5.950% 1/18/18 108,310 115,903 Goldman Sachs Group Inc. 2.375% 1/22/18 80,630 81,604 Goldman Sachs Group Inc. 6.150% 4/1/18 31,713 34,278 Goldman Sachs Group Inc. 2.900% 7/19/18 81,521 83,510 10 Goldman Sachs Group Inc. 5.000% 8/8/18 12,310 9,686 Goldman Sachs Group Inc. 2.625% 1/31/19 68,810 70,217 Goldman Sachs Group Inc. 2.550% 10/23/19 27,660 28,090 Goldman Sachs Group Inc. 5.375% 3/15/20 20,957 23,250 Goldman Sachs Group Inc. 2.750% 9/15/20 58,775 59,639 Goldman Sachs Group Inc. 2.875% 2/25/21 9,055 9,203 Goldman Sachs Group Inc. 2.625% 4/25/21 16,148 16,217 Goldman Sachs Group Inc. 5.750% 1/24/22 37,173 42,778 Goldman Sachs Group Inc. 4.000% 3/3/24 6,748 7,102 Goldman Sachs Group Inc. 3.850% 7/8/24 7,671 7,973 Goldman Sachs Group Inc. 3.750% 2/25/26 9,760 10,005 7 HSBC Bank plc 1.500% 5/15/18 17,965 17,921 HSBC Bank USA NA 6.000% 8/9/17 10,110 10,629 HSBC Holdings plc 3.400% 3/8/21 53,645 55,575 HSBC Holdings plc 4.300% 3/8/26 18,376 19,315 HSBC USA Inc. 1.625% 1/16/18 56,555 56,495 HSBC USA Inc. 2.625% 9/24/18 36,735 37,425 HSBC USA Inc. 2.250% 6/23/19 29,545 29,801 HSBC USA Inc. 2.375% 11/13/19 48,435 49,310 HSBC USA Inc. 2.350% 3/5/20 49,334 49,780 HSBC USA Inc. 2.750% 8/7/20 41,414 42,042 Huntington Bancshares Inc. 2.600% 8/2/18 34,190 34,579 Huntington Bancshares Inc. 3.150% 3/14/21 26,426 27,021 Huntington National Bank 2.000% 6/30/18 53,720 53,982 Huntington National Bank 2.200% 11/6/18 21,120 21,234 Huntington National Bank 2.875% 8/20/20 33,581 33,840 7 ING Bank NV 1.800% 3/16/18 8,204 8,232 7 ING Bank NV 2.450% 3/16/20 39,075 39,574 7 ING Bank NV 2.700% 8/17/20 3,907 3,973 7 ING Bank NV 2.750% 3/22/21 20,235 20,705 Intesa Sanpaolo SPA 2.375% 1/13/17 18,283 18,366 Intesa Sanpaolo SPA 3.875% 1/16/18 26,174 26,859 JPMorgan Chase & Co. 1.350% 2/15/17 12,476 12,514 JPMorgan Chase & Co. 2.000% 8/15/17 25,984 26,235 JPMorgan Chase & Co. 1.800% 1/25/18 19,720 19,821 JPMorgan Chase & Co. 1.700% 3/1/18 58,963 59,145 JPMorgan Chase & Co. 1.625% 5/15/18 3,685 3,694 JPMorgan Chase & Co. 2.350% 1/28/19 85,037 86,544 JPMorgan Chase & Co. 2.200% 10/22/19 73,137 74,059 JPMorgan Chase & Co. 2.250% 1/23/20 63,282 63,703 JPMorgan Chase & Co. 2.750% 6/23/20 88,183 90,185 JPMorgan Chase & Co. 4.250% 10/15/20 7,794 8,429 JPMorgan Chase & Co. 2.550% 10/29/20 56,519 57,232 JPMorgan Chase & Co. 2.550% 3/1/21 27,700 28,023 4 JPMorgan Chase & Co. 5.300% 12/29/49 14,010 14,010 JPMorgan Chase Bank NA 5.875% 6/13/16 9,750 9,803 9 JPMorgan Chase Bank NA 5.375% 9/28/16 13,750 20,415 JPMorgan Chase Bank NA 6.000% 7/5/17 8,592 9,051 JPMorgan Chase Bank NA 6.000% 10/1/17 35,313 37,500 KeyBank NA 1.650% 2/1/18 5,305 5,309 KeyBank NA 1.700% 6/1/18 9,750 9,750 KeyBank NA 2.350% 3/8/19 50,143 50,732 Lloyds Bank plc 1.750% 5/14/18 11,532 11,538 Lloyds Bank plc 2.000% 8/17/18 20,928 21,001 Lloyds Bank plc 2.300% 11/27/18 13,185 13,361 Lloyds Bank plc 2.350% 9/5/19 15,160 15,309 Lloyds Bank plc 2.400% 3/17/20 34,190 34,589 Lloyds Bank plc 4.650% 3/24/26 33,790 34,200 7 Macquarie Bank Ltd. 1.600% 10/27/17 57,550 57,530 7 Macquarie Bank Ltd. 2.400% 1/21/20 36,370 36,197 7 Macquarie Bank Ltd. 2.850% 1/15/21 43,910 44,636 7 Macquarie Bank Ltd. 4.875% 6/10/25 21,000 21,493 7 Macquarie Bank Ltd. 3.900% 1/15/26 1,460 1,500 Manufacturers & Traders Trust Co. 1.250% 1/30/17 9,750 9,769 Manufacturers & Traders Trust Co. 6.625% 12/4/17 39,089 42,027 Manufacturers & Traders Trust Co. 1.450% 3/7/18 34,010 33,907 Manufacturers & Traders Trust Co. 2.300% 1/30/19 38,480 39,091 Manufacturers & Traders Trust Co. 2.250% 7/25/19 40,550 40,898 Manufacturers & Traders Trust Co. 2.100% 2/6/20 19,530 19,479 4 Manufacturers & Traders Trust Co. 5.629% 12/1/21 9,755 9,461 Mitsubishi UFJ Financial Group Inc. 2.950% 3/1/21 68,345 69,689 7 Mitsubishi UFJ Trust & Banking Corp. 1.600% 10/16/17 29,290 29,276 7 Mitsubishi UFJ Trust & Banking Corp. 2.450% 10/16/19 29,290 29,704 7 Mitsubishi UFJ Trust & Banking Corp. 2.650% 10/19/20 30,625 31,110 Morgan Stanley 5.750% 10/18/16 69,245 70,717 Morgan Stanley 5.450% 1/9/17 27,352 28,147 Morgan Stanley 5.550% 4/27/17 19,495 20,300 Morgan Stanley 6.250% 8/28/17 8,665 9,186 Morgan Stanley 5.950% 12/28/17 54,821 58,550 Morgan Stanley 1.875% 1/5/18 62,508 62,751 Morgan Stanley 6.625% 4/1/18 17,971 19,584 Morgan Stanley 2.125% 4/25/18 14,001 14,130 Morgan Stanley 2.500% 1/24/19 33,000 33,546 Morgan Stanley 2.375% 7/23/19 37,332 37,809 Morgan Stanley 5.625% 9/23/19 7,458 8,281 Morgan Stanley 5.500% 1/26/20 14,636 16,231 Morgan Stanley 2.650% 1/27/20 32,700 33,173 Morgan Stanley 2.800% 6/16/20 10,277 10,480 Morgan Stanley 2.500% 4/21/21 30,379 30,446 12 Morgan Stanley 1.750% 3/11/24 33,100 38,293 Morgan Stanley 4.000% 7/23/25 3,776 3,967 Morgan Stanley 3.875% 1/27/26 15,741 16,321 MUFG Americas Holdings Corp. 1.625% 2/9/18 14,400 14,330 MUFG Americas Holdings Corp. 2.250% 2/10/20 29,300 29,318 MUFG Union Bank NA 5.950% 5/11/16 53,730 53,786 MUFG Union Bank NA 3.000% 6/6/16 56,590 56,701 MUFG Union Bank NA 1.500% 9/26/16 14,855 14,883 MUFG Union Bank NA 2.125% 6/16/17 29,740 29,880 MUFG Union Bank NA 2.625% 9/26/18 39,640 40,339 MUFG Union Bank NA 2.250% 5/6/19 24,420 24,659 National Australia Bank Ltd. 2.300% 7/25/18 21,800 22,116 National Australia Bank Ltd. 2.000% 1/14/19 21,829 22,004 National Bank of Canada 2.100% 12/14/18 26,935 27,199 National City Bank 5.250% 12/15/16 14,750 15,134 National City Bank 5.800% 6/7/17 14,625 15,310 National City Corp. 6.875% 5/15/19 8,085 9,130 7 Nationwide Building Society 2.350% 1/21/20 14,328 14,422 7 Nordea Bank AB 1.875% 9/17/18 16,220 16,311 7 Nordea Bank AB 2.500% 9/17/20 12,568 12,769 PNC Bank NA 5.250% 1/15/17 27,935 28,726 PNC Bank NA 1.125% 1/27/17 46,690 46,777 PNC Bank NA 4.875% 9/21/17 22,535 23,501 PNC Bank NA 1.500% 10/18/17 48,800 49,026 PNC Bank NA 6.000% 12/7/17 4,885 5,175 PNC Bank NA 1.500% 2/23/18 55,800 55,980 PNC Bank NA 6.875% 4/1/18 4,197 4,602 PNC Bank NA 1.600% 6/1/18 81,400 81,785 PNC Bank NA 1.850% 7/20/18 24,260 24,461 PNC Bank NA 1.800% 11/5/18 31,674 31,939 PNC Bank NA 2.200% 1/28/19 48,707 49,494 PNC Bank NA 2.250% 7/2/19 44,590 45,378 PNC Bank NA 2.400% 10/18/19 71,148 72,587 PNC Bank NA 2.300% 6/1/20 14,636 14,811 PNC Bank NA 2.600% 7/21/20 14,430 14,812 PNC Bank NA 2.450% 11/5/20 15,636 15,881 PNC Bank NA 2.150% 4/29/21 30,821 30,933 PNC Funding Corp. 2.700% 9/19/16 40,143 40,368 PNC Funding Corp. 5.625% 2/1/17 4,380 4,518 PNC Funding Corp. 5.125% 2/8/20 7,230 8,010 Regions Bank 7.500% 5/15/18 7,579 8,323 Regions Financial Corp. 2.000% 5/15/18 27,350 27,275 Royal Bank of Canada 1.250% 6/16/17 19,520 19,573 Royal Bank of Canada 1.400% 10/13/17 26,360 26,449 Royal Bank of Canada 1.500% 1/16/18 3,900 3,916 Royal Bank of Canada 2.200% 7/27/18 25,890 26,335 Royal Bank of Canada 1.800% 7/30/18 18,752 18,886 Royal Bank of Canada 2.000% 12/10/18 21,270 21,571 Royal Bank of Canada 2.350% 10/30/20 26,240 26,775 Royal Bank of Canada 2.500% 1/19/21 39,246 40,347 Royal Bank of Canada 4.650% 1/27/26 11,520 12,008 Santander Bank NA 8.750% 5/30/18 33,955 37,690 Santander UK Group Holdings plc 3.125% 1/8/21 19,520 19,622 Skandinaviska Enskilda Banken AB 2.625% 3/15/21 16,880 17,237 4 State Street Corp. 5.250% 12/29/49 14,020 14,160 Sumitomo Mitsui Financial Group Inc. 2.934% 3/9/21 8,079 8,225 SunTrust Banks Inc. 3.500% 1/20/17 12,711 12,893 SunTrust Banks Inc. 6.000% 9/11/17 8,795 9,300 SunTrust Banks Inc. 2.900% 3/3/21 23,102 23,495 Svenska Handelsbanken AB 2.500% 1/25/19 22,830 23,429 Svenska Handelsbanken AB 2.400% 10/1/20 18,853 19,182 Svenska Handelsbanken AB 2.450% 3/30/21 32,235 32,812 7 Swedbank AB 2.650% 3/10/21 33,221 33,959 Synchrony Financial 3.000% 8/15/19 85,990 87,190 Synchrony Financial 2.700% 2/3/20 39,200 39,223 Synchrony Financial 4.250% 8/15/24 9,760 10,016 Toronto-Dominion Bank 2.500% 7/14/16 23,423 23,513 Toronto-Dominion Bank 1.625% 3/13/18 48,860 49,156 Toronto-Dominion Bank 1.400% 4/30/18 28,510 28,597 Toronto-Dominion Bank 1.750% 7/23/18 51,810 52,155 Toronto-Dominion Bank 2.125% 7/2/19 63,831 64,754 Toronto-Dominion Bank 2.250% 11/5/19 57,880 59,609 Toronto-Dominion Bank 2.500% 12/14/20 22,500 22,969 Toronto-Dominion Bank 2.125% 4/7/21 57,700 57,943 UBS AG 1.800% 3/26/18 69,340 69,574 UBS AG 2.375% 8/14/19 49,228 50,088 7 UBS Group Funding Jersey Ltd. 2.950% 9/24/20 24,395 24,591 US Bank NA 1.100% 1/30/17 5,729 5,740 US Bank NA 1.375% 9/11/17 42,077 42,222 US Bank NA 1.350% 1/26/18 22,067 22,147 US Bank NA 2.125% 10/28/19 37,470 38,079 Wachovia Corp. 5.750% 6/15/17 29,816 31,306 Wachovia Corp. 5.750% 2/1/18 53,681 57,705 11 Washington Mutual Bank / Debt not acquired by JPMorgan 6.875% 6/15/11 21,983 2 Wells Fargo & Co. 1.400% 9/8/17 36,020 36,102 Wells Fargo & Co. 5.625% 12/11/17 19,840 21,184 Wells Fargo & Co. 1.500% 1/16/18 40,770 40,936 10 Wells Fargo & Co. 4.250% 1/25/18 4,880 3,779 Wells Fargo & Co. 2.150% 1/15/19 22,935 23,313 Wells Fargo & Co. 2.125% 4/22/19 65,816 66,922 10 Wells Fargo & Co. 4.000% 8/8/19 4,500 3,480 Wells Fargo & Co. 2.150% 1/30/20 74,665 75,516 Wells Fargo & Co. 2.600% 7/22/20 61,255 62,751 Wells Fargo & Co. 2.550% 12/7/20 32,181 32,736 Wells Fargo Bank NA 6.000% 11/15/17 53,763 57,480 Westpac Banking Corp. 1.050% 11/25/16 24,571 24,620 Westpac Banking Corp. 1.200% 5/19/17 19,436 19,451 Westpac Banking Corp. 2.000% 8/14/17 54,486 55,006 Westpac Banking Corp. 1.500% 12/1/17 48,825 48,762 Westpac Banking Corp. 1.600% 1/12/18 44,378 44,560 Westpac Banking Corp. 1.550% 5/25/18 30,270 30,353 Westpac Banking Corp. 2.250% 7/30/18 20,830 21,152 Westpac Banking Corp. 1.950% 11/23/18 19,515 19,703 Westpac Banking Corp. 2.250% 1/17/19 23,400 23,786 Westpac Banking Corp. 4.875% 11/19/19 35,464 39,677 Westpac Banking Corp. 2.300% 5/26/20 3,665 3,703 Westpac Banking Corp. 2.600% 11/23/20 60,350 61,589 Brokerage (0.5%) Charles Schwab Corp. 6.375% 9/1/17 5,860 6,250 Charles Schwab Corp. 1.500% 3/10/18 19,535 19,625 Franklin Resources Inc. 1.375% 9/15/17 15,056 15,106 Jefferies Group LLC 5.125% 4/13/18 12,335 12,810 Legg Mason Inc. 2.700% 7/15/19 5,860 5,900 11 Lehman Brothers Holdings E-Capital Trust I 3.589% 8/19/65 9,410 1 Nomura Holdings Inc. 2.000% 9/13/16 93,195 93,396 Nomura Holdings Inc. 2.750% 3/19/19 26,430 26,815 NYSE Euronext 2.000% 10/5/17 39,586 39,936 Stifel Financial Corp. 3.500% 12/1/20 28,270 28,230 TD Ameritrade Holding Corp. 2.950% 4/1/22 17,515 18,001 Finance Companies (0.5%) Air Lease Corp. 5.625% 4/1/17 81,514 84,163 Air Lease Corp. 2.125% 1/15/18 2,930 2,901 Air Lease Corp. 3.375% 1/15/19 31,655 31,893 Air Lease Corp. 3.750% 2/1/22 6,830 6,881 7 GE Capital International Funding Co. 2.342% 11/15/20 116,444 119,201 6 HSBC Finance Corp. 1.065% 6/1/16 17,234 17,235 Insurance (2.4%) Aflac Inc. 2.400% 3/16/20 11,720 12,046 Alleghany Corp. 5.625% 9/15/20 8,890 9,885 4,12 Allianz Finance II BV 5.750% 7/8/41 28,900 38,572 Allied World Assurance Co. Ltd. 7.500% 8/1/16 55,754 56,582 Allied World Assurance Co. Ltd. 5.500% 11/15/20 2,075 2,293 Alterra Finance LLC 6.250% 9/30/20 9,765 11,054 American Financial Group Inc. 9.875% 6/15/19 31,750 38,306 American International Group Inc. 2.300% 7/16/19 5,036 5,100 American International Group Inc. 3.300% 3/1/21 9,885 10,185 American International Group Inc. 3.900% 4/1/26 3,710 3,778 American International Group Inc. 3.875% 1/15/35 3,760 3,487 Anthem Inc. 1.875% 1/15/18 19,336 19,422 4,12 Aquarius and Investments plc for Zurich Insurance Co. Ltd. 4.250% 10/2/43 10,532 13,393 Aspen Insurance Holdings Ltd. 6.000% 12/15/20 25,904 28,728 Assurant Inc. 2.500% 3/15/18 29,300 29,312 12 AXA SA 5.250% 4/16/40 12,100 15,351 4,12 AXA SA 5.125% 7/4/43 10,107 13,351 4,12 AXA SA 3.875% 5/20/49 11,831 13,713 Axis Specialty Finance LLC 5.875% 6/1/20 11,618 12,920 AXIS Specialty Finance plc 2.650% 4/1/19 14,650 14,735 Berkshire Hathaway Finance Corp. 1.450% 3/7/18 7,945 8,022 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 24,144 26,265 Berkshire Hathaway Finance Corp. 1.700% 3/15/19 28,310 28,706 Berkshire Hathaway Inc. 2.200% 8/15/16 4,850 4,869 Berkshire Hathaway Inc. 2.100% 8/14/19 4,875 5,001 Berkshire Hathaway Inc. 2.750% 3/15/23 29,110 29,980 12 Berkshire Hathaway Inc. 1.300% 3/15/24 30,859 36,130 Berkshire Hathaway Inc. 3.125% 3/15/26 17,625 18,322 Chubb INA Holdings Inc. 2.300% 11/3/20 12,800 13,095 Chubb INA Holdings Inc. 2.875% 11/3/22 15,795 16,374 CNA Financial Corp. 7.350% 11/15/19 3,900 4,488 CNA Financial Corp. 4.500% 3/1/26 17,475 17,997 4,9 CNP Assurances 7.375% 9/30/41 4,300 6,885 4,12 CNP Assurances 4.250% 6/5/45 1,900 2,152 4,12 CNP Assurances 4.500% 6/10/47 6,700 7,585 Manulife Financial Corp. 4.150% 3/4/26 14,590 15,328 Marsh & McLennan Cos. Inc. 2.550% 10/15/18 9,875 10,028 Marsh & McLennan Cos. Inc. 2.350% 3/6/20 14,385 14,509 7 MassMutual Global Funding II 2.000% 4/5/17 8,141 8,232 7 MassMutual Global Funding II 2.100% 8/2/18 12,735 12,906 7 MassMutual Global Funding II 2.500% 10/17/22 14,335 14,279 MetLife Inc. 1.756% 12/15/17 14,600 14,683 MetLife Inc. 6.817% 8/15/18 13,300 14,915 MetLife Inc. 7.717% 2/15/19 9,219 10,672 4 MetLife Inc. 5.250% 12/29/49 7,005 6,856 7 Metropolitan Life Global Funding I 1.500% 1/10/18 29,350 29,463 10 Metropolitan Life Global Funding I 4.500% 10/10/18 38,060 29,789 7 Metropolitan Life Global Funding I 2.300% 4/10/19 11,225 11,429 7 Metropolitan Life Global Funding I 2.000% 4/14/20 19,530 19,430 7 New York Life Global Funding 1.950% 2/11/20 17,975 17,997 4,7 Nippon Life Insurance Co. 4.700% 1/20/46 4,810 5,131 PartnerRe Finance A LLC 6.875% 6/1/18 20,530 22,414 7 Pricoa Global Funding I 2.550% 11/24/20 6,830 6,899 Principal Financial Group Inc. 1.850% 11/15/17 15,600 15,622 7 Principal Life Global Funding II 2.200% 4/8/20 28,665 28,702 4 Progressive Corp. 6.700% 6/15/67 9,760 9,223 Prudential Financial Inc. 3.000% 5/12/16 11,725 11,730 Prudential Financial Inc. 7.375% 6/15/19 10,442 12,097 Prudential Financial Inc. 2.350% 8/15/19 9,790 9,913 Prudential Financial Inc. 4.500% 11/15/20 1,423 1,562 Prudential Financial Inc. 4.500% 11/16/21 18,449 20,279 4 Prudential Financial Inc. 5.375% 5/15/45 12,290 12,474 Reinsurance Group of America Inc. 5.625% 3/15/17 12,900 13,349 Reinsurance Group of America Inc. 6.450% 11/15/19 21,183 23,908 7 Reliance Standard Life Global Funding II 2.150% 10/15/18 27,320 27,425 7 Reliance Standard Life Global Funding II 2.500% 1/15/20 52,630 52,656 7 Reliance Standard Life Global Funding II 2.375% 5/4/20 17,860 17,731 7 Reliance Standard Life Global Funding II 3.050% 1/20/21 8,275 8,408 7 TIAA Asset Management Finance Co. LLC 2.950% 11/1/19 60,100 61,279 Torchmark Corp. 9.250% 6/15/19 7,053 8,437 Travelers Cos. Inc. 5.800% 5/15/18 2,273 2,472 Travelers Cos. Inc. 5.900% 6/2/19 2,930 3,302 Travelers Cos. Inc. 3.900% 11/1/20 4,300 4,666 Trinity Acquisition plc 3.500% 9/15/21 11,710 11,908 UnitedHealth Group Inc. 1.450% 7/17/17 27,900 28,054 UnitedHealth Group Inc. 1.400% 12/15/17 12,210 12,269 UnitedHealth Group Inc. 1.900% 7/16/18 30,270 30,816 UnitedHealth Group Inc. 2.300% 12/15/19 9,765 10,049 UnitedHealth Group Inc. 2.700% 7/15/20 14,640 15,245 Unum Group 7.125% 9/30/16 13,498 13,815 Real Estate Investment Trusts (1.6%) Alexandria Real Estate Equities Inc. 2.750% 1/15/20 29,896 29,769 ARC Properties Operating Partnership LP/Clark Acquisition LLC 2.000% 2/6/17 112,260 112,197 ARC Properties Operating Partnership LP/Clark Acquisition LLC 3.000% 2/6/19 22,495 22,205 Boston Properties LP 3.700% 11/15/18 4,900 5,131 Boston Properties LP 5.875% 10/15/19 32,163 36,119 Brandywine Operating Partnership LP 5.700% 5/1/17 15,370 15,903 Brandywine Operating Partnership LP 4.950% 4/15/18 21,275 22,258 Brandywine Operating Partnership LP 3.950% 2/15/23 6,733 6,766 DDR Corp. 7.500% 4/1/17 289 303 DDR Corp. 4.750% 4/15/18 29,245 30,474 DDR Corp. 7.500% 7/15/18 2,500 2,754 DDR Corp. 7.875% 9/1/20 7,085 8,549 Digital Realty Trust LP 5.875% 2/1/20 20,227 22,524 Digital Realty Trust LP 3.400% 10/1/20 22,047 22,661 Digital Realty Trust LP 3.950% 7/1/22 34,798 35,675 Digital Realty Trust LP 4.750% 10/1/25 6,622 6,889 Duke Realty LP 5.950% 2/15/17 882 914 Duke Realty LP 6.500% 1/15/18 3,235 3,467 ERP Operating LP 5.750% 6/15/17 14,274 15,000 ERP Operating LP 2.375% 7/1/19 4,875 4,957 ERP Operating LP 4.750% 7/15/20 4,304 4,723 Essex Portfolio LP 3.500% 4/1/25 14,862 15,267 Federal Realty Investment Trust 2.550% 1/15/21 9,351 9,461 HCP Inc. 6.700% 1/30/18 9,705 10,464 HCP Inc. 2.625% 2/1/20 12,357 12,227 HCP Inc. 5.375% 2/1/21 11,732 12,910 HCP Inc. 4.000% 12/1/22 8,755 8,968 Healthcare Trust of America Holdings LP 3.700% 4/15/23 13,139 13,015 Highwoods Realty LP 5.850% 3/15/17 4,425 4,583 Kilroy Realty LP 4.800% 7/15/18 20,030 20,993 Liberty Property LP 5.500% 12/15/16 27,672 28,327 Liberty Property LP 4.750% 10/1/20 10,940 11,880 Liberty Property LP 3.750% 4/1/25 3,575 3,608 Omega Healthcare Investors Inc. 5.250% 1/15/26 44,043 44,813 12 Prologis International Funding II SA 1.876% 4/17/25 7,061 8,037 Realty Income Corp. 2.000% 1/31/18 4,870 4,905 Realty Income Corp. 5.750% 1/15/21 3,905 4,434 Regency Centers LP 5.875% 6/15/17 10,274 10,739 Senior Housing Properties Trust 3.250% 5/1/19 36,150 36,187 Simon Property Group LP 2.800% 1/30/17 22,815 23,024 Simon Property Group LP 2.150% 9/15/17 1,572 1,590 Simon Property Group LP 10.350% 4/1/19 10,565 12,977 Simon Property Group LP 5.650% 2/1/20 16,085 18,203 Simon Property Group LP 2.500% 9/1/20 11,153 11,512 Simon Property Group LP 4.375% 3/1/21 7,375 8,150 Ventas Realty LP / Ventas Capital Corp. 2.000% 2/15/18 14,362 14,396 Weingarten Realty Investors 3.375% 10/15/22 9,088 9,059 Weingarten Realty Investors 3.850% 6/1/25 6,445 6,408 Welltower Inc. 4.700% 9/15/17 14,620 15,188 Welltower Inc. 2.250% 3/15/18 15,769 15,909 Welltower Inc. 4.125% 4/1/19 46,860 49,423 Welltower Inc. 6.125% 4/15/20 14,650 16,522 Welltower Inc. 4.000% 6/1/25 10,725 10,991 Industrial (26.1%) Basic Industry (1.3%) Agrium Inc. 6.750% 1/15/19 24,905 27,522 Air Products & Chemicals Inc. 1.200% 10/15/17 11,225 11,276 Air Products & Chemicals Inc. 4.375% 8/21/19 7,155 7,749 Airgas Inc. 2.950% 6/15/16 8,867 8,867 Airgas Inc. 1.650% 2/15/18 23,552 23,559 Airgas Inc. 2.375% 2/15/20 9,890 9,948 Airgas Inc. 3.050% 8/1/20 12,510 12,789 Albemarle Corp. 3.000% 12/1/19 4,880 4,912 10 BHP Billiton Finance Ltd. 3.750% 10/18/17 14,090 10,784 10 BHP Billiton Finance Ltd. 3.000% 3/30/20 14,320 10,643 BHP Billiton Finance USA Ltd. 1.875% 11/21/16 3,874 3,886 BHP Billiton Finance USA Ltd. 1.625% 2/24/17 68,574 68,739 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 35,646 36,942 BHP Billiton Finance USA Ltd. 2.050% 9/30/18 13,920 14,079 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 36,339 41,153 CF Industries Inc. 6.875% 5/1/18 38,450 41,880 Dow Chemical Co. 8.550% 5/15/19 52,798 63,015 Eastman Chemical Co. 2.400% 6/1/17 11,849 12,000 Ecolab Inc. 3.000% 12/8/16 3,339 3,379 EI du Pont de Nemours & Co. 6.000% 7/15/18 27,383 30,109 EI du Pont de Nemours & Co. 4.625% 1/15/20 11,348 12,480 Goldcorp Inc. 2.125% 3/15/18 14,640 14,408 12 LYB International Finance II BV 1.875% 3/2/22 40,910 48,129 LyondellBasell Industries NV 5.000% 4/15/19 32,245 34,833 Monsanto Co. 1.150% 6/30/17 9,770 9,763 Monsanto Co. 5.125% 4/15/18 22,515 24,006 Monsanto Co. 1.850% 11/15/18 3,000 3,034 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 28,554 29,116 Potash Corp. of Saskatchewan Inc. 6.500% 5/15/19 5,052 5,737 PPG Industries Inc. 2.300% 11/15/19 29,285 29,650 Praxair Inc. 4.500% 8/15/19 29,565 32,252 Praxair Inc. 4.050% 3/15/21 2,552 2,808 Praxair Inc. 3.000% 9/1/21 4,900 5,143 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 17,361 19,050 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 4,880 5,840 Capital Goods (2.4%) 7 ABB Treasury Center USA Inc. 2.500% 6/15/16 14,650 14,675 Boeing Co. 6.000% 3/15/19 6,097 6,912 Boeing Co. 1.650% 10/30/20 13,050 13,016 Boeing Co. 2.350% 10/30/21 8,585 8,817 Caterpillar Financial Services Corp. 5.450% 4/15/18 45,680 49,417 Caterpillar Financial Services Corp. 7.050% 10/1/18 6,360 7,218 Caterpillar Financial Services Corp. 7.150% 2/15/19 42,395 48,866 Caterpillar Financial Services Corp. 3.250% 12/1/24 20,730 21,684 Caterpillar Inc. 7.900% 12/15/18 59,914 69,666 Caterpillar Inc. 3.400% 5/15/24 16,580 17,627 Crane Co. 2.750% 12/15/18 12,615 12,837 Danaher Corp. 5.400% 3/1/19 21,460 23,846 Danaher Corp. 2.400% 9/15/20 19,520 20,191 Danaher Corp. 3.900% 6/23/21 21,861 23,799 12 DH Europe Finance SA 1.700% 1/4/22 2,730 3,289 12 DH Europe Finance SA 2.500% 7/8/25 11,600 14,682 7 Embraer Overseas Ltd. 5.696% 9/16/23 10,379 10,900 Exelis Inc. 5.550% 10/1/21 17,658 19,619 General Dynamics Corp. 2.250% 7/15/16 5,423 5,440 General Electric Capital Corp. 5.625% 5/1/18 5,855 6,395 General Electric Capital Corp. 6.000% 8/7/19 6,806 7,811 General Electric Capital Corp. 2.200% 1/9/20 22,527 23,118 General Electric Capital Corp. 5.550% 5/4/20 54,502 62,685 General Electric Capital Corp. 4.375% 9/16/20 14,755 16,405 General Electric Capital Corp. 4.625% 1/7/21 76,607 86,651 General Electric Capital Corp. 5.300% 2/11/21 6,288 7,253 General Electric Co. 5.250% 12/6/17 32,980 35,209 Harris Corp. 2.700% 4/27/20 7,150 7,179 12 Honeywell International Inc. 0.650% 2/21/20 24,700 28,567 12 Honeywell International Inc. 1.300% 2/22/23 34,600 40,627 Illinois Tool Works Inc. 3.375% 9/15/21 17,075 18,253 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 9,765 10,735 John Deere Capital Corp. 5.350% 4/3/18 26,530 28,597 John Deere Capital Corp. 5.750% 9/10/18 28,200 31,110 John Deere Capital Corp. 2.375% 7/14/20 51,283 52,646 John Deere Capital Corp. 2.450% 9/11/20 43,491 44,384 John Deere Capital Corp. 2.550% 1/8/21 14,640 15,087 John Deere Capital Corp. 2.800% 3/4/21 32,710 33,993 John Deere Capital Corp. 3.900% 7/12/21 9,760 10,662 10 John Deere Financial Ltd. 3.500% 12/18/19 36,830 28,294 L-3 Communications Corp. 3.950% 11/15/16 11,560 11,712 L-3 Communications Corp. 1.500% 5/28/17 9,765 9,764 L-3 Communications Corp. 5.200% 10/15/19 15,207 16,475 Lockheed Martin Corp. 1.850% 11/23/18 9,755 9,891 12 Mohawk Industries Inc. 2.000% 1/14/22 14,174 16,608 Raytheon Co. 6.750% 3/15/18 20,028 22,116 Raytheon Co. 6.400% 12/15/18 40,041 45,190 Raytheon Co. 4.400% 2/15/20 2,070 2,277 Raytheon Co. 3.125% 10/15/20 8,697 9,247 Rockwell Automation Inc. 5.650% 12/1/17 4,885 5,216 Roper Technologies Inc. 1.850% 11/15/17 21,480 21,579 Roper Technologies Inc. 2.050% 10/1/18 9,590 9,707 7 Siemens Financieringsmaatschappij NV 1.450% 5/25/18 33,155 33,300 7 Siemens Financieringsmaatschappij NV 2.900% 5/27/22 33,690 35,200 United Rentals North America Inc. 4.625% 7/15/23 21,790 21,681 United Rentals North America Inc. 5.875% 9/15/26 10,085 10,085 12 United Technologies Corp. 1.125% 12/15/21 15,960 18,688 12 United Technologies Corp. 1.250% 5/22/23 4,875 5,698 12 Xylem Inc. 2.250% 3/11/23 10,363 12,381 Communication (3.0%) 21st Century Fox America Inc. 7.250% 5/18/18 7,205 7,999 21st Century Fox America Inc. 6.900% 3/1/19 6,840 7,810 21st Century Fox America Inc. 4.500% 2/15/21 4,850 5,399 America Movil SAB de CV 2.375% 9/8/16 16,009 16,040 America Movil SAB de CV 5.625% 11/15/17 29,869 31,682 12 America Movil SAB de CV 1.000% 6/4/18 14,600 16,930 America Movil SAB de CV 5.000% 10/16/19 13,343 14,665 America Movil SAB de CV 5.000% 3/30/20 61,948 68,467 American Tower Corp. 4.500% 1/15/18 29,290 30,619 American Tower Corp. 3.400% 2/15/19 29,451 30,380 American Tower Corp. 2.800% 6/1/20 28,800 29,117 American Tower Corp. 3.300% 2/15/21 19,500 20,105 AT&T Inc. 2.400% 8/15/16 16,141 16,221 AT&T Inc. 2.400% 3/15/17 9,181 9,277 9 AT&T Inc. 5.875% 4/28/17 28,800 44,002 AT&T Inc. 1.700% 6/1/17 15,250 15,319 AT&T Inc. 1.400% 12/1/17 24,400 24,398 AT&T Inc. 5.500% 2/1/18 31,834 34,086 AT&T Inc. 5.600% 5/15/18 6,038 6,537 AT&T Inc. 5.800% 2/15/19 27,420 30,457 AT&T Inc. 5.875% 10/1/19 46,760 52,926 AT&T Inc. 5.200% 3/15/20 38,057 42,378 AT&T Inc. 2.450% 6/30/20 18,500 18,769 AT&T Inc. 4.600% 2/15/21 4,762 5,218 British Telecommunications plc 2.350% 2/14/19 14,785 15,116 CBS Corp. 4.625% 5/15/18 2,690 2,839 CBS Corp. 2.300% 8/15/19 1,980 2,009 Comcast Cable Communications LLC 8.875% 5/1/17 24,479 26,360 Comcast Corp. 6.500% 1/15/17 26,164 27,179 Comcast Corp. 6.300% 11/15/17 12,729 13,759 Comcast Corp. 5.875% 2/15/18 17,672 19,190 Comcast Corp. 5.700% 5/15/18 20,235 22,110 Crown Castle International Corp. 3.400% 2/15/21 31,300 32,396 7 Deutsche Telekom International Finance BV 2.250% 3/6/17 18,870 19,034 Deutsche Telekom International Finance BV 6.750% 8/20/18 10,804 12,122 Deutsche Telekom International Finance BV 6.000% 7/8/19 14,550 16,398 Electronic Arts Inc. 3.700% 3/1/21 14,650 15,334 Embarq Corp. 7.082% 6/1/16 18,952 19,019 Grupo Televisa SAB 6.625% 3/18/25 4,900 5,989 Interpublic Group of Cos. Inc. 2.250% 11/15/17 2,000 2,000 7 KT Corp. 1.750% 4/22/17 34,185 34,239 Moody's Corp. 2.750% 7/15/19 56,407 58,077 Moody's Corp. 5.500% 9/1/20 8,645 9,656 NBCUniversal Media LLC 5.150% 4/30/20 26,240 29,843 Omnicom Group Inc. 6.250% 7/15/19 5,860 6,654 Omnicom Group Inc. 4.450% 8/15/20 15,502 16,998 Orange SA 2.750% 9/14/16 18,127 18,231 Orange SA 2.750% 2/6/19 29,240 30,124 Qwest Corp. 6.500% 6/1/17 9,653 10,119 7 SES Global Americas Holdings GP 2.500% 3/25/19 53,705 53,653 7 Sky plc 2.625% 9/16/19 12,200 12,207 Telefonica Emisiones SAU 6.421% 6/20/16 8,695 8,754 Telefonica Emisiones SAU 6.221% 7/3/17 11,382 11,992 10 Telstra Corp. Ltd. 4.500% 11/13/18 28,920 22,782 10 Telstra Corp. Ltd. 4.000% 9/16/22 5,000 3,903 Thomson Reuters Corp. 0.875% 5/23/16 13,012 13,012 Thomson Reuters Corp. 1.300% 2/23/17 15,180 15,160 Thomson Reuters Corp. 6.500% 7/15/18 27,270 29,972 Time Warner Cable Inc. 5.850% 5/1/17 29,200 30,450 Time Warner Cable Inc. 8.750% 2/14/19 18,305 21,597 Time Warner Cable Inc. 8.250% 4/1/19 23,445 27,526 Verizon Communications Inc. 1.350% 6/9/17 16,468 16,510 Verizon Communications Inc. 5.500% 2/15/18 6,265 6,709 Verizon Communications Inc. 6.100% 4/15/18 16,606 18,116 Verizon Communications Inc. 3.650% 9/14/18 36,333 38,247 Verizon Communications Inc. 2.625% 2/21/20 50,782 52,364 Verizon Communications Inc. 4.500% 9/15/20 92,180 101,832 Verizon Communications Inc. 4.600% 4/1/21 7,800 8,727 Verizon Communications Inc. 3.000% 11/1/21 15,741 16,296 Viacom Inc. 2.500% 12/15/16 9,880 9,932 Viacom Inc. 6.125% 10/5/17 10,695 11,323 Viacom Inc. 2.500% 9/1/18 13,895 14,038 Viacom Inc. 5.625% 9/15/19 3,195 3,518 Vodafone Group plc 1.250% 9/26/17 21,359 21,355 Vodafone Group plc 5.450% 6/10/19 4,900 5,405 Vodafone Group plc 2.950% 2/19/23 13,700 13,703 Consumer Cyclical (4.5%) Alibaba Group Holding Ltd. 1.625% 11/28/17 37,630 37,625 Alibaba Group Holding Ltd. 2.500% 11/28/19 19,064 19,004 Amazon.com Inc. 2.600% 12/5/19 9,775 10,162 American Honda Finance Corp. 1.125% 10/7/16 19,816 19,860 American Honda Finance Corp. 0.950% 5/5/17 15,960 15,971 American Honda Finance Corp. 1.600% 7/13/18 10,770 10,852 American Honda Finance Corp. 2.125% 10/10/18 18,825 19,183 American Honda Finance Corp. 1.700% 2/22/19 16,980 17,169 American Honda Finance Corp. 2.250% 8/15/19 41,660 42,814 American Honda Finance Corp. 2.450% 9/24/20 16,675 17,185 Automatic Data Processing Inc. 2.250% 9/15/20 20,460 21,122 AutoNation Inc. 3.350% 1/15/21 4,970 5,037 AutoZone Inc. 7.125% 8/1/18 19,022 21,271 AutoZone Inc. 1.625% 4/21/19 8,345 8,357 Block Financial LLC 4.125% 10/1/20 9,807 10,025 7 BMW US Capital LLC 1.500% 4/11/19 23,425 23,503 7 BMW US Capital LLC 2.000% 4/11/21 29,975 30,080 Brinker International Inc. 2.600% 5/15/18 4,160 4,181 Costco Wholesale Corp. 1.750% 2/15/20 14,650 14,789 CVS Health Corp. 1.900% 7/20/18 24,415 24,747 CVS Health Corp. 2.250% 12/5/18 24,400 24,954 CVS Health Corp. 2.800% 7/20/20 128,707 133,613 7 Daimler Finance North America LLC 2.950% 1/11/17 16,915 17,128 7 Daimler Finance North America LLC 1.125% 3/10/17 27,650 27,677 7 Daimler Finance North America LLC 2.400% 4/10/17 9,740 9,857 7 Daimler Finance North America LLC 1.375% 8/1/17 19,525 19,539 Delphi Automotive plc 3.150% 11/19/20 14,635 14,895 Dollar General Corp. 4.125% 7/15/17 12,850 13,253 Dollar General Corp. 1.875% 4/15/18 9,965 10,057 7 Experian Finance plc 2.375% 6/15/17 35,430 35,578 Ford Motor Credit Co. LLC 4.250% 2/3/17 9,755 9,961 Ford Motor Credit Co. LLC 3.000% 6/12/17 29,245 29,712 Ford Motor Credit Co. LLC 6.625% 8/15/17 69,932 74,368 Ford Motor Credit Co. LLC 2.145% 1/9/18 14,665 14,788 Ford Motor Credit Co. LLC 2.375% 1/16/18 14,635 14,813 Ford Motor Credit Co. LLC 5.000% 5/15/18 82,795 88,024 Ford Motor Credit Co. LLC 2.240% 6/15/18 14,650 14,744 10 Ford Motor Credit Co. LLC 4.050% 12/10/18 57,566 44,260 Ford Motor Credit Co. LLC 2.375% 3/12/19 5,460 5,524 Ford Motor Credit Co. LLC 2.597% 11/4/19 7,615 7,710 Ford Motor Credit Co. LLC 2.459% 3/27/20 19,535 19,662 Ford Motor Credit Co. LLC 3.157% 8/4/20 14,310 14,726 Ford Motor Credit Co. LLC 3.200% 1/15/21 13,597 14,008 Ford Motor Credit Co. LLC 3.336% 3/18/21 39,030 40,385 General Motors Co. 3.500% 10/2/18 36,615 37,622 General Motors Financial Co. Inc. 2.625% 7/10/17 19,525 19,720 General Motors Financial Co. Inc. 4.750% 8/15/17 975 1,013 General Motors Financial Co. Inc. 3.250% 5/15/18 64,135 65,578 General Motors Financial Co. Inc. 6.750% 6/1/18 48,840 53,175 General Motors Financial Co. Inc. 3.100% 1/15/19 5,220 5,337 General Motors Financial Co. Inc. 3.500% 7/10/19 18,688 19,295 General Motors Financial Co. Inc. 3.200% 7/13/20 39,065 39,749 General Motors Financial Co. Inc. 3.700% 11/24/20 23,420 24,240 General Motors Financial Co. Inc. 4.200% 3/1/21 19,515 20,564 7 Harley-Davidson Financial Services Inc. 2.700% 3/15/17 16,094 16,324 7 Harley-Davidson Financial Services Inc. 1.550% 11/17/17 3,415 3,427 7 Harley-Davidson Financial Services Inc. 2.400% 9/15/19 9,765 9,945 7 Harley-Davidson Financial Services Inc. 2.150% 2/26/20 10,800 10,858 7 Harley-Davidson Funding Corp. 6.800% 6/15/18 3,665 4,049 Home Depot Inc. 2.000% 6/15/19 19,525 19,975 Home Depot Inc. 2.000% 4/1/21 18,540 18,744 7 Hyundai Capital America 4.000% 6/8/17 10,785 11,058 7 Kia Motors Corp. 3.625% 6/14/16 29,744 29,822 Lowe's Cos. Inc. 1.625% 4/15/17 39,826 40,123 Lowe's Cos. Inc. 1.150% 4/15/19 12,150 12,131 Lowe's Cos. Inc. 4.625% 4/15/20 19,120 21,137 Macy's Retail Holdings Inc. 5.900% 12/1/16 12,254 12,597 Macy's Retail Holdings Inc. 7.450% 7/15/17 5,204 5,556 Macy's Retail Holdings Inc. 3.450% 1/15/21 19,515 20,065 Marriott International Inc. 6.375% 6/15/17 9,837 10,371 Marriott International Inc. 3.000% 3/1/19 9,760 10,004 MasterCard Inc. 2.000% 4/1/19 12,700 12,974 McDonald's Corp. 2.100% 12/7/18 11,710 11,950 McDonald's Corp. 2.750% 12/9/20 19,515 20,223 7 Nissan Motor Acceptance Corp. 2.000% 3/8/19 31,275 31,410 Nordstrom Inc. 6.250% 1/15/18 10,330 11,127 PACCAR Financial Corp. 1.600% 3/15/17 17,431 17,553 PACCAR Financial Corp. 1.750% 8/14/18 6,635 6,677 PACCAR Financial Corp. 2.200% 9/15/19 19,025 19,421 PACCAR Financial Corp. 2.500% 8/14/20 2,930 2,994 12 Priceline Group Inc. 2.375% 9/23/24 20,540 24,081 12 Priceline Group Inc. 1.800% 3/3/27 11,800 12,597 QVC Inc. 3.125% 4/1/19 9,770 9,898 Smithsonian Institute Washington DC GO 3.434% 9/1/23 5,250 5,431 Starbucks Corp. 0.875% 12/5/16 4,090 4,098 Starbucks Corp. 2.100% 2/4/21 12,420 12,668 Target Corp. 2.300% 6/26/19 27,835 28,800 TJX Cos. Inc. 6.950% 4/15/19 13,700 15,921 TJX Cos. Inc. 2.750% 6/15/21 28,260 29,503 Toyota Motor Credit Corp. 1.450% 1/12/18 27,350 27,465 Toyota Motor Credit Corp. 1.550% 7/13/18 14,740 14,855 Toyota Motor Credit Corp. 2.000% 10/24/18 20,510 20,885 Toyota Motor Credit Corp. 2.100% 1/17/19 19,530 19,889 Toyota Motor Credit Corp. 2.125% 7/18/19 40,515 41,351 Toyota Motor Credit Corp. 1.900% 4/8/21 24,600 24,585 VF Corp. 5.950% 11/1/17 5,860 6,274 Visa Inc. 1.200% 12/14/17 42,930 43,137 Visa Inc. 2.200% 12/14/20 82,930 85,113 9 Volkswagen Financial Services NV 2.375% 11/13/18 3,544 5,231 7 Volkswagen Group of America Finance LLC 1.250% 5/23/17 28,215 28,130 7 Volkswagen Group of America Finance LLC 1.600% 11/20/17 6,205 6,187 7 Volkswagen Group of America Finance LLC 1.650% 5/22/18 3,465 3,433 7 Volkswagen Group of America Finance LLC 2.125% 5/23/19 7,000 6,947 Wal-Mart Stores Inc. 5.375% 4/5/17 20,191 21,063 Wal-Mart Stores Inc. 5.800% 2/15/18 23,798 25,887 Wal-Mart Stores Inc. 1.125% 4/11/18 22,940 23,059 Wal-Mart Stores Inc. 1.950% 12/15/18 8,280 8,492 Wal-Mart Stores Inc. 3.625% 7/8/20 29,565 32,186 Wal-Mart Stores Inc. 3.250% 10/25/20 19,080 20,602 9 Walgreens Boots Alliance Inc. 2.875% 11/20/20 6,661 9,856 7 Wesfarmers Ltd. 2.983% 5/18/16 48,251 48,292 7 Wesfarmers Ltd. 1.874% 3/20/18 17,250 17,294 Consumer Noncyclical (5.8%) AbbVie Inc. 1.800% 5/14/18 126,410 127,332 AbbVie Inc. 2.500% 5/14/20 90,080 91,624 Actavis Funding SCS 2.350% 3/12/18 71,911 72,598 Actavis Funding SCS 2.450% 6/15/19 9,765 9,881 Actavis Funding SCS 3.000% 3/12/20 153,863 157,331 Actavis Inc. 1.875% 10/1/17 20,626 20,698 Actavis Inc. 6.125% 8/15/19 9,765 10,872 Agilent Technologies Inc. 6.500% 11/1/17 2,257 2,415 Agilent Technologies Inc. 5.000% 7/15/20 24,885 27,316 Allergan Inc. 1.350% 3/15/18 7,800 7,741 Altria Group Inc. 9.250% 8/6/19 69,792 86,727 Altria Group Inc. 4.750% 5/5/21 20,162 22,846 AmerisourceBergen Corp. 3.500% 11/15/21 7,200 7,600 Amgen Inc. 5.850% 6/1/17 57,272 60,105 Amgen Inc. 5.700% 2/1/19 7,895 8,784 Anheuser-Busch Cos. LLC 5.050% 10/15/16 4,875 4,968 Anheuser-Busch Cos. LLC 5.600% 3/1/17 5,275 5,485 Anheuser-Busch Cos. LLC 5.500% 1/15/18 8,650 9,277 Anheuser-Busch InBev Finance Inc. 1.250% 1/17/18 2,345 2,353 Anheuser-Busch InBev Finance Inc. 1.900% 2/1/19 47,300 47,967 Anheuser-Busch InBev Finance Inc. 2.150% 2/1/19 16,210 16,543 Anheuser-Busch InBev Finance Inc. 2.650% 2/1/21 190,770 195,730 Anheuser-Busch InBev Finance Inc. 3.650% 2/1/26 35,050 36,881 12 Anheuser-Busch InBev SA/NV 3.250% 1/24/33 1,300 1,769 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 32,250 37,554 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 35,850 40,476 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 7,900 7,970 AstraZeneca plc 2.375% 11/16/20 14,625 14,935 7 Baxalta Inc. 2.875% 6/23/20 61,970 62,002 7 Bayer US Finance LLC 1.500% 10/6/17 19,525 19,624 7 Bayer US Finance LLC 2.375% 10/8/19 58,575 60,278 Biogen Inc. 6.875% 3/1/18 4,880 5,335 Biogen Inc. 2.900% 9/15/20 60,637 62,844 Boston Scientific Corp. 2.650% 10/1/18 20,960 21,396 Boston Scientific Corp. 2.850% 5/15/20 14,600 14,935 Cardinal Health Inc. 1.900% 6/15/17 6,830 6,879 Cardinal Health Inc. 1.700% 3/15/18 20,540 20,602 7 Cargill Inc. 1.900% 3/1/17 24,886 25,079 7 Cargill Inc. 6.000% 11/27/17 12,295 13,198 7 Cargill Inc. 7.350% 3/6/19 24,500 28,318 7 Cargill Inc. 3.250% 11/15/21 9,750 10,171 Catholic Health Initiatives Colorado GO 2.600% 8/1/18 2,900 2,966 Clorox Co. 5.950% 10/15/17 4,880 5,219 Coca-Cola Femsa SAB de CV 2.375% 11/26/18 18,500 18,838 ConAgra Foods Inc. 5.819% 6/15/17 2,977 3,117 ConAgra Foods Inc. 1.900% 1/25/18 46,240 46,503 ConAgra Foods Inc. 2.100% 3/15/18 2,811 2,841 ConAgra Foods Inc. 7.000% 4/15/19 782 881 ConAgra Foods Inc. 4.950% 8/15/20 6,236 6,768 ConAgra Foods Inc. 3.200% 1/25/23 19,158 19,359 Constellation Brands Inc. 3.875% 11/15/19 9,750 10,250 Constellation Brands Inc. 3.750% 5/1/21 5,130 5,303 Constellation Brands Inc. 4.750% 12/1/25 3,470 3,678 Covidien International Finance SA 6.000% 10/15/17 48,915 52,417 CR Bard Inc. 1.375% 1/15/18 15,595 15,611 Diageo Capital plc 1.125% 4/29/18 7,115 7,171 Dignity Health California GO 2.637% 11/1/19 2,000 2,046 Edwards Lifesciences Corp. 2.875% 10/15/18 24,400 24,993 Express Scripts Holding Co. 3.300% 2/25/21 12,200 12,648 General Mills Inc. 5.700% 2/15/17 9,110 9,452 General Mills Inc. 5.650% 2/15/19 14,700 16,401 Gilead Sciences Inc. 2.550% 9/1/20 56,600 58,595 Gilead Sciences Inc. 4.500% 4/1/21 16,845 18,761 Gilead Sciences Inc. 4.400% 12/1/21 34,340 38,492 Hershey Co. 1.600% 8/21/18 23,180 23,461 Ingredion Inc. 1.800% 9/25/17 5,855 5,874 JM Smucker Co. 1.750% 3/15/18 26,400 26,529 JM Smucker Co. 2.500% 3/15/20 19,095 19,519 Kellogg Co. 3.250% 4/1/26 6,750 6,919 Kraft Foods Group Inc. 2.250% 6/5/17 6,275 6,334 Kraft Foods Group Inc. 6.125% 8/23/18 14,240 15,693 Kroger Co. 1.200% 10/17/16 6,840 6,852 Kroger Co. 2.200% 1/15/17 6,895 6,950 Kroger Co. 6.800% 12/15/18 5,950 6,727 Kroger Co. 2.000% 1/15/19 14,700 14,892 Kroger Co. 2.300% 1/15/19 31,250 31,889 Kroger Co. 6.150% 1/15/20 10,250 11,797 Kroger Co. 2.600% 2/1/21 19,550 20,121 Kroger Co. 2.950% 11/1/21 9,760 10,219 Laboratory Corp. of America Holdings 2.625% 2/1/20 9,765 9,864 McCormick & Co. Inc. 3.900% 7/15/21 4,500 4,917 McKesson Corp. 5.700% 3/1/17 5,675 5,890 McKesson Corp. 2.284% 3/15/19 34,250 34,823 Mead Johnson Nutrition Co. 3.000% 11/15/20 24,500 25,361 Medco Health Solutions Inc. 7.125% 3/15/18 32,695 35,919 Medtronic Inc. 1.500% 3/15/18 28,725 28,966 Medtronic Inc. 2.500% 3/15/20 75,710 78,211 Medtronic Inc. 3.150% 3/15/22 19,500 20,763 Medtronic Inc. 3.625% 3/15/24 7,512 8,125 Merck Sharp & Dohme Corp. 5.000% 6/30/19 7,320 8,171 Mondelez International Inc. 2.250% 2/1/19 45,985 46,804 12 Mondelez International Inc. 1.000% 3/7/22 9,807 11,305 12 Mondelez International Inc. 1.625% 3/8/27 5,000 5,616 7 Mylan NV 3.000% 12/15/18 29,270 29,568 Newell Brands Inc. 2.600% 3/29/19 17,500 17,902 Newell Brands Inc. 3.150% 4/1/21 14,600 15,087 Newell Brands Inc. 3.850% 4/1/23 19,500 20,321 Newell Brands Inc. 5.375% 4/1/36 5,150 5,631 Newell Brands Inc. 5.500% 4/1/46 6,800 7,562 PepsiCo Inc. 5.000% 6/1/18 13,670 14,798 PepsiCo Inc. 7.900% 11/1/18 13,680 15,882 PepsiCo Inc. 2.250% 1/7/19 7,900 8,121 PepsiCo Inc. 4.500% 1/15/20 23,505 26,126 PepsiCo Inc. 1.850% 4/30/20 43,850 44,560 PepsiCo Inc. 2.150% 10/14/20 63,465 65,174 Perrigo Co. plc 2.300% 11/8/18 14,645 14,665 Pharmacia Corp. 6.500% 12/1/18 8,300 9,391 Philip Morris International Inc. 2.500% 5/16/16 20,635 20,650 Philip Morris International Inc. 1.125% 8/21/17 4,975 4,989 Quest Diagnostics Inc. 2.700% 4/1/19 19,535 19,962 Reynolds American Inc. 3.500% 8/4/16 19,170 19,292 Reynolds American Inc. 8.125% 6/23/19 49,853 59,469 Reynolds American Inc. 3.250% 6/12/20 16,445 17,248 7 Roche Holdings Inc. 2.250% 9/30/19 29,295 30,137 Sanofi 1.250% 4/10/18 48,805 49,016 St. Jude Medical Inc. 2.800% 9/15/20 18,990 19,450 Stryker Corp. 1.300% 4/1/18 11,850 11,834 Stryker Corp. 2.000% 3/8/19 24,500 24,824 Stryker Corp. 2.625% 3/15/21 24,300 25,010 Sutter Health California GO 1.090% 8/15/53 10,000 9,800 Teva Pharmaceutical Finance Co. BV 2.400% 11/10/16 38,645 38,930 Thermo Fisher Scientific Inc. 2.150% 12/14/18 14,600 14,713 Tyson Foods Inc. 2.650% 8/15/19 75,523 77,623 Tyson Foods Inc. 4.500% 6/15/22 9,035 10,020 Whirlpool Corp. 6.500% 6/15/16 2,950 2,969 Wyeth LLC 5.450% 4/1/17 3,270 3,410 Zoetis Inc. 1.875% 2/1/18 3,640 3,637 Zoetis Inc. 3.450% 11/13/20 11,710 12,085 Energy (4.7%) Anadarko Petroleum Corp. 5.950% 9/15/16 35,870 36,587 Anadarko Petroleum Corp. 6.375% 9/15/17 12,242 13,001 Anadarko Petroleum Corp. 4.850% 3/15/21 21,408 22,335 Anadarko Petroleum Corp. 3.450% 7/15/24 6,800 6,437 Anadarko Petroleum Corp. 6.600% 3/15/46 7,800 8,874 BP Capital Markets plc 2.248% 11/1/16 37,575 37,815 BP Capital Markets plc 1.846% 5/5/17 41,475 41,763 BP Capital Markets plc 1.375% 11/6/17 19,450 19,496 BP Capital Markets plc 1.375% 5/10/18 53,854 53,830 BP Capital Markets plc 2.241% 9/26/18 24,638 25,005 10 BP Capital Markets plc 4.750% 11/15/18 18,250 14,341 BP Capital Markets plc 4.750% 3/10/19 30,289 32,803 BP Capital Markets plc 1.676% 5/3/19 10,250 10,257 BP Capital Markets plc 2.237% 5/10/19 24,500 24,906 BP Capital Markets plc 2.315% 2/13/20 53,650 54,485 BP Capital Markets plc 4.500% 10/1/20 25,425 28,065 BP Capital Markets plc 3.062% 3/17/22 10,714 11,031 Chevron Corp. 1.345% 11/15/17 24,565 24,711 Chevron Corp. 1.104% 12/5/17 13,700 13,713 Chevron Corp. 1.365% 3/2/18 35,945 36,088 Chevron Corp. 1.718% 6/24/18 45,361 45,804 Chevron Corp. 1.790% 11/16/18 68,300 69,142 Chevron Corp. 4.950% 3/3/19 25,050 27,485 Chevron Corp. 2.193% 11/15/19 9,800 10,025 Chevron Corp. 1.961% 3/3/20 41,685 42,188 Chevron Corp. 2.427% 6/24/20 25,000 25,678 Chevron Corp. 2.419% 11/17/20 58,500 60,318 ConocoPhillips 5.750% 2/1/19 15,776 17,349 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 34,080 34,765 ConocoPhillips Co. 2.200% 5/15/20 14,080 14,088 ConocoPhillips Co. 4.200% 3/15/21 63,580 67,945 ConocoPhillips Co. 2.875% 11/15/21 9,750 9,820 ConocoPhillips Co. 4.950% 3/15/26 9,750 10,769 Devon Energy Corp. 4.000% 7/15/21 19,530 18,553 Devon Energy Corp. 3.250% 5/15/22 11,700 10,618 Dominion Gas Holdings LLC 2.500% 12/15/19 21,500 21,900 Dominion Gas Holdings LLC 2.800% 11/15/20 11,700 12,000 Dominion Gas Holdings LLC 3.550% 11/1/23 12,700 12,963 El Paso Natural Gas Co. LLC 5.950% 4/15/17 10,283 10,602 Enable Midstream Partners LP 2.400% 5/15/19 9,770 8,854 Enbridge Energy Partners LP 4.375% 10/15/20 975 985 4 Enbridge Energy Partners LP 8.050% 10/1/77 1,860 1,316 Energy Transfer Partners LP 6.125% 2/15/17 19,467 19,898 Energy Transfer Partners LP 2.500% 6/15/18 19,050 18,644 Energy Transfer Partners LP 6.700% 7/1/18 40,929 43,300 Energy Transfer Partners LP 4.150% 10/1/20 49,725 49,143 Energy Transfer Partners LP 4.650% 6/1/21 21,985 21,882 Energy Transfer Partners LP 5.200% 2/1/22 7,883 7,959 Enterprise Products Operating LLC 1.650% 5/7/18 33,561 33,585 Enterprise Products Operating LLC 6.500% 1/31/19 1,025 1,144 Enterprise Products Operating LLC 2.550% 10/15/19 2,930 2,972 Enterprise Products Operating LLC 5.250% 1/31/20 17,283 18,908 Enterprise Products Operating LLC 5.200% 9/1/20 24,613 27,033 EOG Resources Inc. 5.875% 9/15/17 2,950 3,123 EOG Resources Inc. 5.625% 6/1/19 16,611 18,307 EOG Resources Inc. 2.450% 4/1/20 11,528 11,577 EOG Resources Inc. 4.400% 6/1/20 40,290 43,247 EOG Resources Inc. 4.100% 2/1/21 10,750 11,507 EOG Resources Inc. 2.625% 3/15/23 8,571 8,370 Exxon Mobil Corp. 1.912% 3/6/20 29,700 30,042 Exxon Mobil Corp. 4.114% 3/1/46 3,435 3,664 Halliburton Co. 2.700% 11/15/20 36,200 36,688 Kinder Morgan Energy Partners LP 2.650% 2/1/19 15,595 15,442 Kinder Morgan Energy Partners LP 6.850% 2/15/20 4,875 5,379 Kinder Morgan Energy Partners LP 6.500% 4/1/20 17,870 19,434 Kinder Morgan Energy Partners LP 5.300% 9/15/20 4,875 5,144 Kinder Morgan Inc. 7.000% 6/15/17 23,460 24,523 Kinder Morgan Inc. 7.250% 6/1/18 22,550 24,174 Kinder Morgan Inc. 3.050% 12/1/19 8,000 7,980 Marathon Oil Corp. 5.900% 3/15/18 13,565 14,175 Marathon Oil Corp. 2.700% 6/1/20 22,270 20,711 Nabors Industries Inc. 2.350% 9/15/16 16,600 16,558 Nabors Industries Inc. 6.150% 2/15/18 19,540 19,980 Occidental Petroleum Corp. 1.750% 2/15/17 93,490 94,275 Occidental Petroleum Corp. 1.500% 2/15/18 50,620 50,687 Occidental Petroleum Corp. 2.600% 4/15/22 30,565 30,877 Occidental Petroleum Corp. 3.400% 4/15/26 4,375 4,526 ONEOK Partners LP 2.000% 10/1/17 975 971 ONEOK Partners LP 3.200% 9/15/18 11,720 11,662 Petro-Canada 6.050% 5/15/18 4,885 5,225 Phillips 66 2.950% 5/1/17 46,040 46,913 Pioneer Natural Resources Co. 6.650% 3/15/17 4,880 5,080 Pioneer Natural Resources Co. 6.875% 5/1/18 12,710 13,726 Pioneer Natural Resources Co. 3.450% 1/15/21 24,400 24,747 Plains All American Pipeline LP / PAA Finance Corp. 5.000% 2/1/21 5,855 6,018 Shell International Finance BV 5.200% 3/22/17 14,225 14,751 Shell International Finance BV 1.125% 8/21/17 6,900 6,902 Shell International Finance BV 1.900% 8/10/18 9,775 9,889 Shell International Finance BV 1.625% 11/10/18 14,500 14,590 Shell International Finance BV 2.000% 11/15/18 15,675 15,907 Shell International Finance BV 4.300% 9/22/19 10,797 11,711 Shell International Finance BV 2.125% 5/11/20 53,700 54,302 Shell International Finance BV 2.250% 11/10/20 48,750 49,582 7 Southern Natural Gas Co. LLC 5.900% 4/1/17 11,453 11,783 Southern Natural Gas Co. LLC / Southern Natural Issuing Corp. 4.400% 6/15/21 6,395 6,441 Spectra Energy Partners LP 2.950% 9/25/18 9,770 9,908 Sunoco Logistics Partners Operations LP 4.400% 4/1/21 71,990 73,956 Total Capital Canada Ltd. 1.450% 1/15/18 43,977 44,077 Total Capital International SA 1.500% 2/17/17 28,278 28,372 Total Capital International SA 1.550% 6/28/17 17,925 17,993 Total Capital International SA 2.125% 1/10/19 39,500 40,122 Total Capital International SA 2.100% 6/19/19 14,600 14,856 10 Total Capital International SA 4.250% 11/26/21 5,378 4,217 Total Capital SA 2.125% 8/10/18 11,627 11,834 Total Capital SA 4.450% 6/24/20 16,550 18,212 Transocean Inc. 5.800% 12/15/16 60,726 61,030 Transocean Inc. 3.750% 10/15/17 65,947 63,639 Valero Energy Corp. 6.125% 6/15/17 9,010 9,422 Weatherford International LLC 6.350% 6/15/17 13,005 13,200 Weatherford International Ltd. 6.000% 3/15/18 10,655 10,762 Williams Partners LP 5.250% 3/15/20 14,650 14,632 Williams Partners LP 4.000% 11/15/21 4,150 3,839 7 Woodside Finance Ltd. 8.750% 3/1/19 15,850 18,214 Other Industrial (0.4%) 12 Fluor Corp. 1.750% 3/21/23 34,400 40,326 12 Hutchison Whampoa Europe Finance 12 Ltd. 3.625% 6/6/22 7,831 10,247 7 Hutchison Whampoa Finance CI Ltd. 7.450% 8/1/17 10,320 11,081 7 Hutchison Whampoa International 09 Ltd. 7.625% 4/9/19 118,427 137,205 7 Hutchison Whampoa International 14 Ltd. 1.625% 10/31/17 40,045 40,073 Technology (2.7%) Adobe Systems Inc. 4.750% 2/1/20 20,025 22,144 Altera Corp. 1.750% 5/15/17 10,500 10,591 Altera Corp. 2.500% 11/15/18 50,990 52,581 Amphenol Corp. 2.550% 1/30/19 9,127 9,230 Apple Inc. 1.300% 2/23/18 14,635 14,712 Apple Inc. 1.000% 5/3/18 18,675 18,677 Apple Inc. 1.700% 2/22/19 8,200 8,310 Apple Inc. 2.100% 5/6/19 76,595 78,570 10 Apple Inc. 2.850% 8/28/19 16,590 12,641 Apple Inc. 1.550% 2/7/20 19,535 19,632 Apple Inc. 2.000% 5/6/20 25,650 26,216 Apple Inc. 2.250% 2/23/21 100,900 103,100 Apple Inc. 2.850% 5/6/21 37,000 38,772 Applied Materials Inc. 2.625% 10/1/20 23,420 24,090 Autodesk Inc. 3.125% 6/15/20 11,300 11,454 Baidu Inc. 2.250% 11/28/17 16,615 16,726 Baidu Inc. 3.250% 8/6/18 31,200 31,990 Baidu Inc. 2.750% 6/9/19 17,575 17,935 CA Inc. 3.600% 8/1/20 10,730 11,027 Cisco Systems Inc. 1.400% 2/28/18 19,515 19,675 Cisco Systems Inc. 1.650% 6/15/18 19,345 19,586 Cisco Systems Inc. 2.125% 3/1/19 34,564 35,475 Cisco Systems Inc. 4.450% 1/15/20 27,210 30,137 Cisco Systems Inc. 2.450% 6/15/20 9,785 10,162 Cisco Systems Inc. 2.200% 2/28/21 43,910 44,830 Corning Inc. 6.625% 5/15/19 5,575 6,280 Corning Inc. 4.250% 8/15/20 5,930 6,413 EMC Corp. 1.875% 6/1/18 16,210 16,037 EMC Corp. 2.650% 6/1/20 12,165 11,395 Equifax Inc. 6.300% 7/1/17 4,880 5,138 Fidelity National Information Services Inc. 1.450% 6/5/17 11,230 11,210 Fidelity National Information Services Inc. 2.000% 4/15/18 3,015 3,024 Fidelity National Information Services Inc. 2.850% 10/15/18 43,650 44,538 Fidelity National Information Services Inc. 3.625% 10/15/20 44,500 46,567 Fiserv Inc. 2.700% 6/1/20 12,151 12,462 7 Hewlett Packard Enterprise Co. 2.450% 10/5/17 38,540 38,974 7 Hewlett Packard Enterprise Co. 2.850% 10/5/18 45,105 46,055 7 Hewlett Packard Enterprise Co. 3.600% 10/15/20 65,207 67,536 Intel Corp. 1.950% 10/1/16 7,566 7,607 Intel Corp. 1.350% 12/15/17 33,383 33,616 10 Intel Corp. 3.250% 12/1/19 16,670 12,770 Intel Corp. 2.450% 7/29/20 19,700 20,355 Intel Corp. 3.300% 10/1/21 2,935 3,145 International Business Machines Corp. 5.700% 9/14/17 25,910 27,576 International Business Machines Corp. 1.250% 2/8/18 9,700 9,733 International Business Machines Corp. 7.625% 10/15/18 6,040 6,928 International Business Machines Corp. 1.950% 2/12/19 26,865 27,403 KLA-Tencor Corp. 2.375% 11/1/17 13,845 13,967 KLA-Tencor Corp. 3.375% 11/1/19 3,625 3,728 Lam Research Corp. 2.750% 3/15/20 24,420 24,478 Oracle Corp. 2.375% 1/15/19 76,788 79,417 Oracle Corp. 5.000% 7/8/19 26,128 29,194 Oracle Corp. 2.250% 10/8/19 62,638 64,534 Pitney Bowes Inc. 5.750% 9/15/17 687 719 Pitney Bowes Inc. 5.600% 3/15/18 4,880 5,159 QUALCOMM Inc. 1.400% 5/18/18 17,690 17,781 QUALCOMM Inc. 2.250% 5/20/20 4,004 4,104 Seagate HDD Cayman 3.750% 11/15/18 13,715 13,612 Total System Services Inc. 3.800% 4/1/21 14,635 15,202 Tyco Electronics Group SA 6.550% 10/1/17 8,270 8,854 Tyco Electronics Group SA 2.375% 12/17/18 14,650 14,728 Tyco Electronics Group SA 2.350% 8/1/19 18,380 18,539 Xilinx Inc. 2.125% 3/15/19 19,555 19,697 Transportation (1.3%) 4,7 AA Aircraft Financing 2013-1 LLC 6.500% 11/1/17 17,521 17,521 4,7 American Airlines 2013-2 Class A Pass Through Trust 3.596% 11/1/19 25,008 24,883 12 AP Moeller - Maersk A/S 1.500% 11/24/22 6,800 7,894 Burlington Northern Santa Fe LLC 3.450% 9/15/21 5,855 6,325 Burlington Northern Santa Fe LLC 3.400% 9/1/24 15,365 16,379 Burlington Northern Santa Fe LLC 3.650% 9/1/25 21,500 23,402 Canadian National Railway Co. 5.850% 11/15/17 14,960 16,030 4 Continental Airlines 1997-4 Class A Pass Through Trust 6.900% 7/2/19 1,818 1,854 4 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 3/15/19 868 886 4 Continental Airlines 1998-1 Class B Pass Through Trust 6.748% 9/15/18 3,539 3,637 4 Continental Airlines 1999-1 Class B Pass Through Trust 6.795% 2/2/20 389 399 4 Continental Airlines 2000-1 Class A-1 Pass Through Trust 8.048% 11/1/20 3,955 4,321 4 Continental Airlines 2005-ERJ1 Pass Through Trust 9.798% 10/1/22 12,604 13,786 4 Continental Airlines 2012-2 Class B Pass Through Trust 5.500% 4/29/22 2,601 2,659 Continental Airlines 2012-3 Class C Pass Thru Certificates 6.125% 4/29/18 49,605 51,961 4,13 Delta Air Lines 2002-1 Class G-1 Pass Through Trust 6.718% 7/2/24 15,313 17,343 4 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 2/10/24 35,821 41,239 4 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 6/17/21 25,978 29,290 4 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200% 1/2/20 9,369 10,048 4 Delta Air Lines 2010-2 Class A Pass Through Trust 4.950% 11/23/20 4,804 5,051 4 Delta Air Lines 2012-1 Class A Pass Through Trust 4.750% 11/7/21 2,394 2,549 7 ERAC USA Finance LLC 6.375% 10/15/17 31,967 34,133 7 ERAC USA Finance LLC 2.800% 11/1/18 16,645 16,952 7 ERAC USA Finance LLC 2.350% 10/15/19 11,715 11,866 7 HPHT Finance 15 Ltd. 2.250% 3/17/18 29,305 29,367 JB Hunt Transport Services Inc. 2.400% 3/15/19 5,100 5,099 4,6,13 JetBlue Airways 2004-2 G-2 Pass Through Trust 1.067% 5/15/18 9,655 9,607 7 Kansas City Southern 2.350% 5/15/20 9,570 9,413 4 Northwest Airlines 2007-1 Class B Pass Through Trust 8.028% 11/1/17 22,711 24,329 10 Qantas Airways Ltd. 7.500% 6/11/21 39,580 33,737 10 Qantas Airways Ltd. 7.750% 5/19/22 17,000 14,863 4 Southwest Airlines Co. 2007-1 Pass Through Trust 6.650% 8/1/22 13,502 15,055 4 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 4,798 5,422 4 Spirit Airlines 2015-1 Pass Through Trust B 4.450% 10/1/25 14,650 14,064 4 UAL 2007-1 Pass Through Trust 6.636% 7/2/22 17,340 18,142 Union Pacific Corp. 5.750% 11/15/17 9,624 10,279 Union Pacific Corp. 5.700% 8/15/18 28,989 31,898 Union Pacific Corp. 2.250% 2/15/19 15,645 15,996 Union Pacific Corp. 1.800% 2/1/20 8,400 8,476 Union Pacific Corp. 2.250% 6/19/20 24,425 25,075 United Continental Holdings Inc. 6.375% 6/1/18 6,335 6,675 United Parcel Service Inc. 5.125% 4/1/19 21,012 23,290 United Parcel Service of America Inc. 8.375% 4/1/20 42,512 52,994 Utilities (2.4%) Electric (2.1%) Arizona Public Service Co. 8.750% 3/1/19 29,145 34,722 Berkshire Hathaway Energy Co. 5.750% 4/1/18 38,425 41,525 Berkshire Hathaway Energy Co. 2.000% 11/15/18 39,110 39,723 Berkshire Hathaway Energy Co. 2.400% 2/1/20 17,600 17,991 CMS Energy Corp. 5.050% 2/15/18 45,536 48,188 CMS Energy Corp. 6.250% 2/1/20 9,141 10,497 Commonwealth Edison Co. 5.950% 8/15/16 10,233 10,379 Commonwealth Edison Co. 1.950% 9/1/16 5,316 5,328 Commonwealth Edison Co. 6.150% 9/15/17 27,867 29,759 Commonwealth Edison Co. 5.800% 3/15/18 36,085 38,990 Commonwealth Edison Co. 2.150% 1/15/19 6,840 6,951 Commonwealth Edison Co. 4.000% 8/1/20 23,498 25,536 Commonwealth Edison Co. 3.400% 9/1/21 6,990 7,484 7 EDP Finance BV 6.000% 2/2/18 54,195 57,188 7 EDP Finance BV 4.900% 10/1/19 36,572 38,596 7 EDP Finance BV 4.125% 1/15/20 48,860 49,971 Exelon Corp. 1.550% 6/9/17 23,800 23,819 Exelon Corp. 2.850% 6/15/20 21,460 21,900 7 Exelon Corp. 3.950% 6/15/25 10,230 10,919 FirstEnergy Corp. 2.750% 3/15/18 23,426 23,673 FirstEnergy Corp. 4.250% 3/15/23 26,204 27,399 7 FirstEnergy Transmission LLC 4.350% 1/15/25 28,370 30,063 4,7 FPL Energy Marcus Hook LP 7.590% 7/10/18 15,983 17,022 Georgia Power Co. 5.400% 6/1/18 7,815 8,419 Georgia Power Co. 1.950% 12/1/18 26,270 26,550 Georgia Power Co. 2.400% 4/1/21 19,500 19,851 LG&E & KU Energy LLC 3.750% 11/15/20 13,482 14,311 MidAmerican Energy Co. 5.950% 7/15/17 14,170 14,966 MidAmerican Energy Co. 5.300% 3/15/18 36,392 39,044 National Rural Utilities Cooperative Finance Corp. 2.350% 6/15/20 27,320 27,984 Nevada Power Co. 6.500% 5/15/18 32,715 36,073 Nevada Power Co. 6.500% 8/1/18 9,683 10,765 Oncor Electric Delivery Co. LLC 5.000% 9/30/17 24,604 25,777 Oncor Electric Delivery Co. LLC 6.800% 9/1/18 2,290 2,551 Oncor Electric Delivery Co. LLC 7.000% 9/1/22 5,180 6,500 Pacific Gas & Electric Co. 5.625% 11/30/17 52,634 56,124 Pacific Gas & Electric Co. 8.250% 10/15/18 32,830 38,154 Pacific Gas & Electric Co. 3.500% 10/1/20 53,968 57,360 Pacific Gas & Electric Co. 4.250% 5/15/21 14,840 16,249 Pacific Gas & Electric Co. 3.250% 9/15/21 7,410 7,804 PacifiCorp 5.650% 7/15/18 20,566 22,555 PacifiCorp 5.500% 1/15/19 4,630 5,113 PacifiCorp 3.850% 6/15/21 3,900 4,264 SCANA Corp. 4.750% 5/15/21 7,705 8,094 South Carolina Electric & Gas Co. 5.250% 11/1/18 1,125 1,227 South Carolina Electric & Gas Co. 6.500% 11/1/18 12,181 13,637 Southern Co. 2.750% 6/15/20 18,710 19,198 Southwestern Electric Power Co. 5.875% 3/1/18 10,080 10,839 Southwestern Electric Power Co. 6.450% 1/15/19 48,811 54,467 Natural Gas (0.3%) Sempra Energy 6.500% 6/1/16 77,159 77,488 Sempra Energy 2.300% 4/1/17 36,630 36,921 Sempra Energy 6.150% 6/15/18 23,335 25,406 Sempra Energy 2.400% 3/15/20 10,265 10,339 Sempra Energy 2.850% 11/15/20 9,770 10,003 Total Corporate Bonds (Cost $29,432,855) Sovereign Bonds (U.S. Dollar-Denominated) (6.7%) Abu Dhabi National Energy Co. PJSC 4.125% 3/13/17 4,077 4,146 7 Avi Funding Co. Ltd. 2.850% 9/16/20 11,075 11,292 7 Banco de Costa Rica 5.250% 8/12/18 4,800 4,891 7 Banco del Estado de Chile 2.000% 11/9/17 6,200 6,223 7 Banco Latinoamericano de Comercio Exterior SA 3.750% 4/4/17 3,900 3,975 Banco Latinoamericano de Comercio Exterior SA 3.750% 4/4/17 38,610 39,238 7 Banco Nacional de Desenvolvimento Economico e Social 3.375% 9/26/16 6,400 6,464 Banco Nacional de Desenvolvimento Economico e Social 6.369% 6/16/18 6,830 7,096 7 Bank Nederlandse Gemeenten NV 0.875% 2/21/17 23,500 23,498 7 Bank Nederlandse Gemeenten NV 2.500% 1/23/23 2,450 2,530 7 Bermuda 4.138% 1/3/23 6,000 6,035 7 Bermuda 4.854% 2/6/24 5,800 6,152 7 Caisse d'Amortissement de la Dette Sociale 1.125% 1/30/17 3,000 3,009 7 Caisse d'Amortissement de la Dette Sociale 1.375% 1/29/18 4,875 4,909 7 Caixa Economica Federal 2.375% 11/6/17 12,375 11,926 7 CDP Financial Inc. 3.150% 7/24/24 24,580 25,656 7 CNOOC Finance 2012 Ltd. 3.875% 5/2/22 1,800 1,866 CNOOC Finance 2013 Ltd. 1.750% 5/9/18 4,000 3,975 CNOOC Nexen Finance 2014 ULC 1.625% 4/30/17 38,025 38,025 7 CNPC General Capital Ltd. 2.750% 4/19/17 4,875 4,931 7 CNPC General Capital Ltd. 2.750% 5/14/19 9,765 9,923 Corp Nacional del Cobre de Chile 3.000% 7/17/22 1,200 1,174 Corp. Andina de Fomento 5.750% 1/12/17 8,900 9,166 Corp. Andina de Fomento 7.790% 3/1/17 9,570 10,048 Corp. Andina de Fomento 1.500% 8/8/17 8,790 8,785 Corp. Andina de Fomento 4.375% 6/15/22 32,912 35,905 Corp. Financiera de Desarrollo SA 3.250% 7/15/19 2,000 2,052 7 Corp. Financiera de Desarrollo SA 4.750% 2/8/22 4,825 5,175 Corp. Nacional del Cobre de Chile 3.875% 11/3/21 2,800 2,930 7 Corp. Nacional del Cobre de Chile 3.875% 11/3/21 15,196 15,917 7 Corp. Nacional del Cobre de Chile 3.000% 7/17/22 19,525 19,140 14 Development Bank of Japan Inc. 5.125% 2/1/17 4,800 4,946 7,15 Dexia Credit Local SA 1.250% 10/18/16 12,700 12,690 Ecopetrol SA 7.375% 9/18/43 2,340 2,200 7 Electricite de France SA 1.150% 1/20/17 58,610 58,580 7 Electricite de France SA 2.150% 1/22/19 34,190 34,621 7 Electricite de France SA 6.000% 1/22/14 1,610 1,665 10 Emirates NBD PJSC 5.750% 5/8/19 10,770 8,497 4,7 ENA Norte Trust 4.950% 4/25/28 1,679 1,725 European Investment Bank 2.500% 5/16/16 5,000 5,002 7 Export Credit Bank of Turkey 5.375% 2/8/21 14,550 15,023 Export-Import Bank of Korea 3.750% 10/20/16 18,695 18,921 Export-Import Bank of Korea 4.000% 1/11/17 160,330 163,439 Export-Import Bank of Korea 2.875% 9/17/18 11,700 11,995 Export-Import Bank of Korea 4.000% 1/29/21 2,000 2,172 7 Federation of Malaysia 2.991% 7/6/16 4,875 4,892 4 Federative Republic of Brazil 8.000% 1/15/18 21,129 22,318 Fondo MIVIVIENDA SA 3.375% 4/2/19 4,850 4,957 7 Fondo MIVIVIENDA SA 3.375% 4/2/19 19,500 20,075 Gazprom OAO Via Gaz Capital SA 9.250% 4/23/19 2,004 2,300 Hydro-Quebec 2.000% 6/30/16 21,750 21,802 Industrial & Commercial Bank of China Ltd. 2.351% 11/13/17 14,720 14,823 Industrial & Commercial Bank of China Ltd. 3.231% 11/13/19 15,950 16,552 International Bank for Reconstruction & Development 0.625% 10/14/16 10,000 9,992 7 IPIC GMTN Ltd. 3.750% 3/1/17 2,850 2,889 14 Japan Bank for International Cooperation 2.500% 5/18/16 22,000 22,014 14 Japan Bank for International Cooperation 2.250% 7/13/16 34,090 34,176 14 Japan Bank for International Cooperation 1.750% 7/31/18 26,800 26,955 14 Japan Finance Organization for Municipalities 4.000% 1/13/21 9,750 10,644 KazMunayGas National Co. JSC 9.125% 7/2/18 53,110 58,283 7 Kommunalbanken AS 0.875% 10/3/16 9,775 9,780 7 Kommunalbanken AS 1.125% 5/23/18 31,300 31,275 Korea Development Bank 4.000% 9/9/16 5,200 5,257 Korea Development Bank 3.250% 9/20/16 9,800 9,880 Korea Development Bank 3.875% 5/4/17 24,125 24,742 Korea Development Bank 2.250% 8/7/17 19,445 19,640 Korea Development Bank 3.500% 8/22/17 22,675 23,255 Korea Development Bank 1.500% 1/22/18 5,850 5,841 Korea Expressway Corp. 1.625% 4/28/17 9,800 9,821 7 Korea Expressway Corp. 1.625% 4/28/17 9,800 9,821 Korea Expressway Corp. 1.875% 10/22/17 22,630 22,750 7 Korea Expressway Corp. 1.875% 10/22/17 1,000 1,005 Korea Gas Corp. 2.875% 7/29/18 4,800 4,913 7 Korea Land & Housing Corp. 1.875% 8/2/17 7,000 7,004 7 Korea National Oil Corp. 4.000% 10/27/16 19,201 19,458 Korea National Oil Corp. 2.750% 1/23/19 14,650 14,985 7 Korea Resources Corp. 2.125% 5/2/18 4,675 4,702 7 Korea Western Power Co. Ltd. 2.875% 10/10/18 7,800 7,977 Majapahit Holding BV 8.000% 8/7/19 16,600 18,916 North American Development Bank 2.300% 10/10/18 3,675 3,752 North American Development Bank 2.400% 10/26/22 2,700 2,699 7 OCP SA 5.625% 4/25/24 8,325 8,752 16 Oesterreichische Kontrollbank AG 2.000% 6/3/16 24,350 24,377 7 Ooredoo International Finance Ltd. 3.375% 10/14/16 9,025 9,104 7 Ooredoo International Finance Ltd. 3.250% 2/21/23 4,925 4,929 7 Ooredoo International Finance Ltd. 3.875% 1/31/28 1,800 1,786 7 Perusahaan Penerbit SBSN Indonesia II 4.000% 11/21/18 4,800 4,992 Petrobras Global Finance BV 2.000% 5/20/16 7,330 7,321 6 Petrobras Global Finance BV 2.238% 5/20/16 17,155 17,134 Petrobras Global Finance BV 3.250% 3/17/17 8,900 8,778 6 Petrobras Global Finance BV 2.768% 1/15/19 11,250 9,830 Petrobras International Finance Co. SA 6.125% 10/6/16 11,427 11,527 Petrobras International Finance Co. SA 5.875% 3/1/18 20,013 19,738 Petrobras International Finance Co. SA 6.875% 1/20/40 6,258 4,905 Petroleos Mexicanos 5.750% 3/1/18 248,160 260,796 Petroleos Mexicanos 3.500% 7/18/18 8,085 8,172 7 Petroleos Mexicanos 5.500% 2/4/19 26,823 28,149 Petroleos Mexicanos 8.000% 5/3/19 118,468 132,106 Petroleos Mexicanos 5.500% 1/21/21 37,329 39,147 7 Petroleos Mexicanos 6.375% 2/4/21 27,097 29,277 Petroleos Mexicanos 6.375% 2/4/21 3,145 3,398 Province of Manitoba 1.300% 4/3/17 32,225 32,338 Province of New Brunswick 2.750% 6/15/18 485 499 Province of Ontario 2.300% 5/10/16 67,725 67,748 Province of Ontario 1.200% 2/14/18 5,200 5,205 Province of Ontario 3.000% 7/16/18 15,905 16,495 Province of Ontario 1.625% 1/18/19 31,500 31,794 Province of Ontario 1.875% 5/21/20 9,770 9,854 Province of Ontario 2.500% 4/27/26 5,515 5,483 Quebec 5.125% 11/14/16 11,000 11,240 Quebec 3.500% 7/29/20 4,750 5,087 Quebec 2.750% 8/25/21 16,785 17,429 Quebec 2.625% 2/13/23 5,150 5,284 Quebec 2.875% 10/16/24 6,750 7,006 4,7 Ras Laffan Liquefied Natural Gas Co. Ltd. II 5.298% 9/30/20 4,618 4,927 4 Ras Laffan Liquefied Natural Gas Co. Ltd. II 5.298% 9/30/20 7,154 7,631 Republic of Argentina 6.250% 4/22/19 12,180 12,626 Republic of Argentina 6.250% 4/22/19 21,600 22,391 Republic of Colombia 7.375% 1/27/17 45,785 47,788 Republic of Colombia 7.375% 3/18/19 12,520 14,191 Republic of Colombia 4.375% 7/12/21 76,706 80,158 Republic of Croatia 6.250% 4/27/17 47,320 49,142 Republic of Hungary 4.000% 3/25/19 30,950 32,200 Republic of Hungary 6.250% 1/29/20 39,340 43,864 Republic of Hungary 6.375% 3/29/21 12,000 13,668 Republic of Indonesia 6.875% 3/9/17 4,885 5,099 Republic of Indonesia 6.875% 1/17/18 11,463 12,398 Republic of Indonesia 5.875% 3/13/20 26,918 29,931 Republic Of Indonesia 4.875% 5/5/21 14,330 15,508 12 Republic of Indonesia 2.875% 7/8/21 25,485 30,145 Republic of Indonesia 3.750% 4/25/22 10,100 10,348 12 Republic of Indonesia 3.375% 7/30/25 18,070 21,065 Republic of Indonesia 6.625% 2/17/37 3,440 4,072 Republic of Kazakhstan 4.875% 10/14/44 8,200 7,449 Republic of Kazakhstan 6.500% 7/21/45 14,500 15,904 Republic of Korea 5.125% 12/7/16 9,750 9,990 7 Republic of Latvia 5.250% 2/22/17 2,000 2,065 7 Republic of Latvia 2.750% 1/12/20 4,000 4,077 Republic of Lithuania 7.375% 2/11/20 8,295 9,799 Republic of Lithuania 6.125% 3/9/21 9,760 11,313 Republic of Namibia 5.500% 11/3/21 8,850 9,296 Republic of Namibia 5.250% 10/29/25 4,895 4,815 Republic of Poland 6.375% 7/15/19 59,240 67,464 Republic of Poland 5.125% 4/21/21 23,840 26,698 Republic of Poland 5.000% 3/23/22 43,605 48,814 Republic of Poland 3.250% 4/6/26 8,260 8,239 12 Republic of Romania 2.750% 10/29/25 14,635 17,217 Republic of Serbia 5.250% 11/21/17 4,800 4,959 7 Republic of Serbia 5.250% 11/21/17 22,470 23,341 Republic of Slovakia 4.375% 5/21/22 3,000 3,395 7 Republic of Slovakia 4.375% 5/21/22 5,500 6,222 7 Republic of Slovenia 5.250% 2/18/24 10,700 12,031 Republic of Turkey 7.000% 9/26/16 100,305 102,575 Republic of Turkey 7.500% 7/14/17 167,694 178,782 Republic of Turkey 6.750% 4/3/18 105,240 113,316 Republic of Turkey 7.000% 3/11/19 7,180 7,975 Republic of Turkey 5.625% 3/30/21 12,355 13,391 Republic of Turkey 4.875% 4/16/43 7,601 7,131 SABIC Capital II BV 2.625% 10/3/18 9,600 9,714 7 Saudi Electricity Global Sukuk Co. 3 4.000% 4/8/24 4,000 4,066 7 Sinopec Group Overseas Development 2012 Ltd. 2.750% 5/17/17 5,775 5,848 7 Sinopec Group Overseas Development 2013 Ltd. 4.375% 10/17/23 20,200 21,516 Sinopec Group Overseas Development 2014 Ltd. 1.750% 4/10/17 2,000 2,003 State Bank of India 4.125% 8/1/17 33,613 34,539 State of Israel 5.500% 11/9/16 4,875 4,984 State of Israel 4.000% 6/30/22 6,700 7,387 State of Israel 3.150% 6/30/23 6,000 6,303 State of Israel 2.875% 3/16/26 9,635 9,717 7 State of Qatar 3.125% 1/20/17 8,000 8,109 Statoil ASA 1.800% 11/23/16 5,900 5,925 Statoil ASA 3.125% 8/17/17 8,956 9,159 Statoil ASA 1.200% 1/17/18 21,105 21,044 Statoil ASA 2.250% 11/8/19 19,500 19,975 Statoil ASA 2.900% 11/8/20 10,000 10,284 Statoil ASA 3.150% 1/23/22 2,000 2,056 Svensk Exportkredit AB 2.125% 7/13/16 24,400 24,470 Svensk Exportkredit AB 1.750% 5/30/17 4,900 4,945 Svensk Exportkredit AB 1.125% 4/5/18 9,750 9,754 7 Temasek Financial I Ltd. 4.300% 10/25/19 7,250 7,905 7 Temasek Financial I Ltd. 2.375% 1/23/23 5,000 5,042 7 Turkiye Halk Bankasi AS 4.875% 7/19/17 1,800 1,832 United Mexican States 5.625% 1/15/17 185,592 190,790 Vnesheconombank Via VEB Finance plc 5.450% 11/22/17 1,900 1,942 Total Sovereign Bonds (Cost $3,616,974) Taxable Municipal Bonds (0.4%) California Department of Water Resources Water System Revenue (Central Valley Project) 1.871% 12/1/19 9,800 9,952 California GO 5.950% 3/1/18 26,110 28,474 California GO 6.200% 10/1/19 13,650 15,784 Colorado Housing & Finance Authority Employment Compensation Special Assessment Revenue 1.600% 5/15/16 14,600 14,607 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 1.298% 7/1/16 7,800 7,811 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.107% 7/1/18 5,350 5,417 George Washington University District of Columbia GO 3.485% 9/15/22 4,800 5,053 Harris County TX Toll Road Revenue 1.361% 8/15/17 9,750 9,833 Illinois GO 5.365% 3/1/17 44,595 45,866 Illinois GO 5.665% 3/1/18 4,490 4,755 JobsOhio Beverage System Statewide Liquor Profits Revenue 1.570% 1/1/17 2,000 2,013 JobsOhio Beverage System Statewide Liquor Profits Revenue 2.217% 1/1/19 1,850 1,902 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010-EGSL 3.220% 2/1/21 26,018 26,602 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010-ELL 3.450% 2/1/22 13,800 14,274 6 Mississippi GO (Nissan North America, Inc. Project) 1.134% 11/1/17 12,180 12,204 New York City NY Industrial Development Agency Special Facility Revenue (American Airlines Inc. John F. Kennedy International Airport Project) 7.500% 8/1/16 2,385 2,422 University of California Revenue 2.054% 5/15/18 3,400 3,474 University of California Revenue 1.745% 5/15/19 6,250 6,356 Total Taxable Municipal Bonds (Cost $212,880) Tax-Exempt Municipal Bonds (0.0%) Calhoun County TX Navigation Industrial Development Authority Port Revenue (BP plc) VRDO (Cost $10,000) 0.700% 5/6/16 10,000 Shares Convertible Preferred Stocks (0.0%) Financials (0.0%) 11 Lehman Brothers Holdings Inc. Pfd. (Cost $28,923) 7.250% 29,160 — Coupon Shares Temporary Cash Investment (3.5%) Money Market Fund (3.5%) 17 Vanguard Market Liquidity Fund (Cost 0.495% 1,907,877,996 Expiration Date Contracts Options on Futures Purchased (0.0%) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.50 (Cost $381) 5/20/16 2,520 79 Notional Amount Counterparty ($000) Credit Default Swaptions (0.0%) Put Swaptions on CDX. NA.IG.26.V1 5-Year Index, Strike: 85% JPMC 6/15/16 136,670 262 Put Swaptions on CDX. NA.IG.26.V1 5-Year Index, Strike: 95% JPMC 7/20/16 149,360 297 Total Credit Default Swaptions Purchased (Cost $819) Total Investments (100.3%) (Cost $54,383,405) Liabilities for Options Written (0.0%) Written Options on Futures (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $130.50 5/20/16 1,685 (658) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $131.50 5/20/16 846 (132) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $129.50 5/20/16 846 (291) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.50 5/20/16 1,685 (184) Total Options on Futures Written (Premiums received $2,014) Notional Amount Counterparty ($000) Written Swaptions on Credit Default Index (0.0%) Put Swaptions on CDX. NA.IG.26.V1 5-Year Index, Strike: 110% JPMC 6/15/16 136,670 (60) Put Swaptions on CDX. NA.IG.26.V1 5-Year Index, Strike: 120% JPMC 7/20/16 149,360 (115) Total Credit Default Swaptions Written (Premium received $318) Total Liabilities on Options Written (0.0%) (Premiums received $2,332) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) 1 Securities with a value of $41,195,000 have been segregated as initial margin for open futures contracts. 2 Securities with a value of $33,280,000 have been segregated as initial margin for open cleared swap contracts. 3 Securities with a value of $8,147,000 have been segregated as collateral for open forward currency contracts and over-the-counter swap contracts. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 Adjustable-rate security. 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2016, the aggregate value of these securities was $7,266,191,000, representing 13.3% of net assets. 8 Security made only partial principal and/or interest payments during the period ended April 30, 2016. 9 Face amount denominated in British pounds. 10 Face amount denominated in Australian dollars. 11 Non-income-producing securitysecurity in default. 12 Face amount denominated in euro. 13 Scheduled principal and interest payments are guaranteed by Municipal Bond Insurance Association. 14 Guaranteed by the Government of Japan. 15 Guaranteed by the Republic of France. 16 Guaranteed by the Republic of Austria. 17 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. GO—General Obligation Bond. VRDO—Variable Rate Demand Obligation. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). Short-Term Investment-Grade Fund C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of April 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 7,914,930 — Asset-Backed/Commercial Mortgage-Backed Securities — 11,466,254 — Corporate Bonds — 29,745,487 3 Sovereign Bonds — 3,660,072 — Taxable Municipal Bonds — 216,799 — Tax-Exempt Municipal Bonds — 10,000 — Convertible Preferred Stocks — — — Temporary Cash Investments 1,907,878 — — Options Purchased 638 — — Liability for Options Written (1,440) — — Futures Contracts—Assets 1 3,690 — — Futures Contracts—Liabilities 1 (3,838) — — Forward Currency Contracts—Assets — 14,770 — Forward Currency Contracts—Liabilities — (27,340) — Swap Contracts—Assets 603 1 14,320 — Swap Contracts—Liabilities (525) 1 (6,903) — Total 1,907,006 53,008,389 3 1 Represents variation margin on the last day of the reporting period. D. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Short-Term Investment-Grade Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At April 30, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 5-Year U.S. Treasury Note June 2016 32,150 3,887,387 (26) 2-Year U.S. Treasury Note June 2016 10,448 2,284,194 3,254 10-Year Ultra U.S. Treasury Note June 2016 (11,991) (1,685,485) (10,062) Euro-Schatz June 2016 (12,893) (1,650,009) 3,137 10-Year U.S. Treasury Note June 2016 (5,214) (678,146) (516) AUD 3-Year Treasury Bond June 2016 (3,456) (294,460) (607) Euro-Bund June 2016 (1,522) (282,120) 756 Euro-Bobl June 2016 (1,490) (223,247) 471 30-Year U.S. Treasury Bond June 2016 (215) (35,112) 184 Long Gilt June 2016 (124) (21,670) 251 AUD 10-Year Treasury Bond June 2016 (127) (12,616) (74) Ultra Long U.S. Treasury Bond June 2016 (61) (10,452) (141) Euro-Buxl June 2016 (48) (8,985) 170 (3,203) Unrealized appreciation (depreciation) on open futures contracts, except for AUD 3-Year and AUD 10-Year Treasury Bond futures contracts, is required to be treated as realized gain (loss) for tax purposes. E. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with Short-Term Investment-Grade Fund each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At April 30, 2016, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Deutsche Bank AG 5/4/16 EUR 591,337 USD 668,984 8,211 Deutsche Bank AG 5/4/16 AUD 410,222 USD 317,512 (5,652) Morgan Stanley Capital Services LLC 5/4/16 GBP 55,692 USD 81,354 20 Morgan Stanley Capital Services LLC 5/4/16 EUR 32,810 USD 37,395 178 Deutsche Bank AG 6/2/16 EUR 21,043 USD 23,826 294 BNP Paribas 5/4/16 EUR 15,678 USD 17,854 100 UBS AG 5/4/16 EUR 8,088 USD 9,239 23 JPMorgan Chase Bank N.A. 5/4/16 EUR 7,271 USD 8,296 30 Bank of America N.A. 5/4/16 EUR 6,982 USD 7,896 99 Morgan Stanley Capital Services LLC 6/2/16 EUR 6,745 USD 7,660 72 BNP Paribas 5/4/16 GBP 3,215 USD 4,624 73 JPMorgan Chase Bank N.A. 6/2/16 EUR 289 USD 328 3 Deutsche Bank AG 5/4/16 USD 734,162 EUR 652,085 (12,600) Deutsche Bank AG 6/2/16 USD 599,536 EUR 529,513 (7,392) Deutsche Bank AG 6/2/16 USD 317,099 AUD 410,222 5,625 Deutsche Bank AG 5/4/16 USD 311,902 AUD 410,222 42 Morgan Stanley Capital Services LLC 5/4/16 USD 84,654 GBP 58,906 (1,418) Morgan Stanley Capital Services LLC 6/2/16 USD 81,359 GBP 55,692 (22) Morgan Stanley Capital Services LLC 6/2/16 USD 11,013 EUR 9,717 (124) Morgan Stanley Capital Services LLC 5/4/16 USD 6,692 EUR 5,872 (33) JPMorgan Chase Bank N.A. 5/4/16 USD 4,577 EUR 4,078 (92) JPMorgan Chase Bank N.A. 6/2/16 USD 4,076 GBP 2,789 — Barclays Capital 6/2/16 USD 520 EUR 459 (6) Barclays Capital 6/2/16 USD 309 GBP 211 — UBS AG 5/4/16 USD 149 EUR 131 (1) (12,570) AUD—Australian dollar. EUR—Euro. Short-Term Investment-Grade Fund GBP—British pound. USD—U.S. dollar. F. Swap Contracts: The fund invests in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The fund enters into interest rate swap transactions to adjust the fund's sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The fund invests in cross-currency swaps to hedge the currency risk associated with investing in foreign securities. Under the terms of the swaps, the parties exchange a series of payments calculated on the basis of a fixed rate applied to a notional amount, on specified dates and in a specified currency. Additionally, currency amounts are exchanged by the counterparties at the initiation of the contract, with an agreement to reverse the exchange of the currency amounts upon termination of the contract. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as an asset (liability) and as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that Short-Term Investment-Grade Fund counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. The fund enters into centrally cleared interest rate and credit default swaps to achieve the same objectives specified with respect to the equivalent over-the-counter swaps but with less counterparty risk because a regulated clearinghouse is the counterparty instead of the clearing broker or executing broker. The clearinghouse imposes initial margin requirements to secure the fund's performance, and requires daily settlement of variation margin representing changes in the market value of each contract. To further mitigate counterparty risk, the fund trades with a diverse group of prequalified executing brokers; monitors the financial strength of its clearing brokers, executing brokers and clearinghouse; and has entered into agreements with its clearing brokers and executing brokers. At April 30, 2016, the fund had the following open swap contracts: Centrally Cleared Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Clearinghouse ($000) ($000) (%) ($000) Credit Protection Purchased CDX-HY-26-V1 6/20/21 ICE 250,963 7,656 (5.000) 335 ICE—Intercontinental Exchange. Over-the-Counter Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty ($000) ($000) (%) ($000) Credit Protection Sold/Moody’s Rating Energy Transfer Partners LP/Baa3 6/20/17 BOANA 14,630 198 1.000 170 Short-Term Investment-Grade Fund Federation of Malaysia/A3 6/20/21 BNPSW 39,400 1,139 1.000 (122) Federation of Malaysia/A3 6/20/21 BARC 29,148 847 1.000 (86) Federation of Malaysia/A3 6/20/21 DBAG 25,815 854 1.000 28 General Electric Capital Corp./A1 12/20/19 DBAG 29,290 (446) 1.000 289 Hartford Financial Services Group Inc./Baa2 3/20/18 GSCM 9,750 10 1.000 154 Metlife Inc./A3 12/20/20 GSCM 14,025 — 1.000 (88) People’s Republic of China/Aa3 9/20/20 BNPSW 4,880 29 1.000 2 People’s Republic of China/Aa3 9/20/20 JPMC 24,405 (91) 1.000 (226) People’s Republic of China/Aa3 12/20/20 BARC 19,515 263 1.000 103 People’s Republic of China/Aa3 12/20/20 GSCM 14,635 140 1.000 20 People’s Republic of China/Aa3 12/20/20 GSCM 10,830 210 1.000 121 People’s Republic of China/Aa3 12/20/20 GSCM 13,000 214 1.000 107 People’s Republic of China/Aa3 12/20/20 JPMC 7,220 95 1.000 36 People’s Republic of China/Aa3 12/20/20 JPMC 11,900 72 1.000 (26) Republic of Chile/Aa3 12/20/20 BARC 8,780 181 1.000 218 Republic of Chile/Aa3 12/20/20 GSCM 8,585 138 1.000 174 Republic of Chile/Aa3 12/20/20 JPMC 14,635 275 1.000 337 Republic of Chile/Aa3 12/20/20 BNPSW 25,680 (77) 1.000 (76) Republic of Chile/Aa3 6/20/21 BNPSW 11,530 33 1.000 34 Republic of Chile/Aa3 6/20/21 DBAG 13,480 — 1.000 — Republic of Chile/Aa3 6/20/21 JPMC 9,760 (24) 1.000 (24) Republic of Indonesia/Baa3 6/20/21 BNPSW 27,470 1,397 1.000 189 Republic of Indonesia/Baa3 6/20/21 DBAG 44,395 2,313 1.000 361 Short-Term Investment-Grade Fund Republic of Peru/A3 6/20/21 BARC 3,005 95 1.000 17 Republic of Turkey/Baa3 12/20/16 BNPSW 10,740 11 1.000 50 Russian Federation/Ba1 6/20/17 GSCM 9,600 275 1.000 308 Russian Federation/Ba1 6/20/17 GSCM 19,540 569 1.000 636 Russian Federation/Ba1 6/20/17 GSCM 16,020 460 1.000 516 United Mexican States/A3 6/20/21 BARC 12,200 367 1.000 — United Mexican States/A3 6/20/21 BOANA 36,980 1,064 1.000 (48) 540,843 3,174 Credit Protection Purchased Aetna Inc. 12/20/19 CSFBI 19,525 466 (1.000) (118) Aetna Inc. 6/20/20 GSCM 19,530 632 (1.000) (3) American International Group Inc. 6/20/20 BOANA 11,720 179 (1.000) (34) American International Group Inc. 6/20/20 BOANA 11,720 179 (1.000) (34) American International Group Inc. 12/20/20 GSCM 14,025 292 (1.000) 67 American International Group Inc. 12/20/20 GSCM 6,990 (99) (1.000) (211) Autozone Inc. 12/20/20 GSCM 9,760 320 (1.000) 6 Bank of America Corp. 3/20/20 GSCM 21,610 265 (1.000) 13 CVS Health Corp. 12/20/20 BOANA 9,760 311 (1.000) (40) CVS Health Corp. 12/20/20 BOANA 4,880 157 (1.000) (19) CVS Health Corp. 12/20/20 BOANA 9,760 314 (1.000) (37) CVS Health Corp. 12/20/20 BOANA 4,880 168 (1.000) (7) El Du Pont De Nemours & Co. 12/20/20 JPMC 25,215 563 (1.000) (237) Federal Express Corp. 12/20/18 GSCM 21,640 177 (1.000) (307) Federative Republic of Brazil 12/20/20 BARC 14,940 (1,745) (1.000) (465) Federative Republic of Brazil 12/20/20 BNPSW 11,447 (1,765) (1.000) (784) Federative Republic of Brazil 6/20/21 DBAG 16,110 (1,938) (1.000) (260) Federative Republic of Brazil 12/20/25 BOANA 23,222 (6,276) (1.000) (1,523) Federative Republic of Brazil 12/20/25 GSCM 10,925 (2,757) (1.000) (521) Intesa Sanpaolo SpA 6/20/19 DBAG 19,530 1,114 (3.000) (325) Intesa Sanpaolo SpA 12/20/19 BARC 14,510 110 (1.000) 34 McKesson Corp. 3/20/19 JPMC 18,210 363 (1.000) (100) Short-Term Investment-Grade Fund McKesson Corp. 3/20/19 JPMC 18,210 372 (1.000) (91) Petroleo Brasileiro SA 6/20/16 MSCS 24,410 (40) (1.000) 23 PPG Industries Inc. 3/20/18 GSCM 9,760 76 (1.000) (86) Republic of Austria 9/20/17 BNPSW 3,800 (107) (1.000) (156) Republic of Columbia 6/20/21 JPMC 17,310 (1,107) (1.000) (180) Republic of Korea 9/20/18 JPMC 7,800 34 (1.000) (111) Republic of South Africa 12/20/20 BOANA 18,950 (1,374) (1.000) (125) Republic of South Africa 12/20/20 JPMC 18,950 (1,381) (1.000) (132) Royal Bank of Scotland plc 12/20/20 BNPSW 18,060 142 (1.000) 193 United Mexican States 12/20/18 DBAG 4,900 (16) (1.000) (35) UnitedHealth Group Inc. 12/20/19 CSFBI 19,525 453 (1.000) (125) UnitedHealth Group Inc. 6/20/20 CSFBI 19,530 608 (1.000) (21) Wells Fargo & Co. 9/20/20 BOANA 25,940 464 (1.000) (120) 527,054 (5,871) (2,697) The notional amount represents the maximum potential amount the fund could be required to pay as a seller of credit protection if the reference entity was subject to a credit event. BARC—Barclays Bank plc. BNPSW—BNP Paribas. BOANA—Bank of America, N.A. CSFBI—Credit Suisse First Boston International. DBAG—Deutsche Bank AG. GSCM—Goldman Sachs Bank USA. JPMC—JP Morgan Chase Bank. MSCS—Morgan Stanley Capital Services LLC. Centrally Cleared Interest Rate Swaps Fixed Interest Floating Rate Interest Unrealized Future Notional Received Rate Appreciation Termination Effective Amount (Paid) Received (Depreciation) Date Date Clearinghouse ($000) (%) (Paid) (%) ($000) 5/15/17 NA CME 200,000 0.659 (0.433) 2 120 6/15/17 6/15/16 1 CME 432,357 (1.000) 0.000 3 (223) 11/15/17 NA LCH 100,000 1.069 (0.433) 2 589 6/15/18 6/15/16 1 CME 918,000 1.250 (0.000) 3 754 2/7/19 NA CME 78,000 (1.220) 0.439 2 (731) 6/15/19 6/15/16 1 CME 98,000 (1.500) 0.000 3 (227) Short-Term Investment-Grade Fund 8/15/19 NA LCH 175,000 (1.524) 0.433 2 (3,508) 6/15/20 6/15/16 1 CME 296,000 (1.750) 0.000 3 (557) 8/15/20 NA LCH 400,000 (1.486) 0.433 2 (7,735) 8/31/20 7/6/16 1 LCH 316,000 (1.233) 0.000 3 (408) 6/15/21 6/15/16 1 CME 8,000 (2.000) 0.000 3 (11) 6/15/23 6/15/16 1 CME 111,500 (2.000) 0.000 3 (68) (12,005) CME—Chicago Mercantile Exchange. LCH—London Clearing House. Forward interest rate swap. In a forward interest rate swap, the fund and the counterparty agree to 1 make periodic net payments beginning on a specified future effective date. 2 Based on 1-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. 3 Based on 3-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. Over-the-Counter Interest Rate Swaps Fixed Floating Interest Rate Interest Rate Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Date Counterparty ($000) (%) (%) ($000) 6/1/16 GSCM 125 0.555 (0.635) 1 — GSCM—Goldman Sachs Bank USA. 1 Based on 3-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. Cross-Currency Swaps Notional Amount Notional of Amount of Unrealized Fixed Interest Currency Currency Appreciation Rate Fixed Interest Termination Received Delivered (Depreciation) Received Rate Paid Date Counterparty ($000) (000) ($000) USD 5.453% GBP 5.875% 4/28/17 MSCS 24,528 GBP 14,650 3,116 USD 4.684% GBP 5.375% 9/28/16 MSCS 23,541 GBP 13,750 3,438 USD 5.693% GBP 6.125% 5/14/17 BARC 16,195 GBP 9,770 1,925 USD 5.686% GBP 6.125% 5/14/17 BARC 13,493 GBP 8,119 1,635 Short-Term Investment-Grade Fund 10,114 BARC—Barclays Bank plc. MSCS—Morgan Stanley Capital Services LLC. GBP—British pound. USD—U.S. dollar. At April 30, 2016, counterparties had deposited in segregated accounts securities and cash with a value of $10,097,000 in connection with open swap contracts and forward currency contracts. G. Options: The fund invests in options contracts on futures and swaps to adjust its exposure to the underlying investments. The primary risk associated with purchasing options is that the value of the underlying investments may move in such a way that the option is out-of-the-money (the exercise price of the option exceeds the value of the underlying investment), the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with selling options is that the value of the underlying investments may move in such a way that the option is in-the-money (the exercise price of the option exceeds the value of the underlying investment), the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. The fund invests in options on futures, which are exchange-traded. Counterparty risk involving exchange-traded options on futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades options on futures on an exchange, monitors the financial strength of its clearing brokers and clearinghouses, and has entered into clearing agreements with its clearing brokers. The fund invests in options on swaps (swaptions), which are transacted over-the-counter (OTC) and not on an exchange. A receiver swaption gives the owner the right to receive the total return of a specified asset, reference rate, or index. A payer swaption gives the owner the right to pay the total return of a specified asset, reference rate, or index. Swaptions also include options that allow an existing swap to be terminated or extended by one of the counterparties. Unlike exchange-traded options, which are standardized with respect to the underlying instrument, expiration date, contract size, and strike price, the terms of OTC options generally are established through negotiation with the other party to the option contract. Although this type of arrangement allows the purchaser or writer greater flexibility to tailor an option to its needs, OTC options generally involve greater credit risk than exchange-traded options. Credit risk involves the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund mitigates its counterparty risk by entering into swaptions with a diverse group of prequalified counterparties and monitoring their financial strength. Options contracts are valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. H. At April 30, 2016, the cost of investment securities for tax purposes was $54,390,555,000. Net unrealized appreciation of investment securities for tax purposes was $530,868,000, consisting of Short-Term Investment-Grade Fund unrealized gains of $757,253,000 on securities that had risen in value since their purchase and $226,385,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Short-Term Federal Fund Schedule of Investments As of April 30, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (97.6%) U.S. Government Securities (5.4%) United States Treasury Inflation Indexed Bonds 0.375% 7/15/25 84,084 86,200 United States Treasury Note/Bond 0.875% 12/31/16 85,000 85,199 1 United States Treasury Note/Bond 0.625% 9/30/17 22,500 22,482 United States Treasury Note/Bond 0.750% 4/30/18 30,400 30,386 United States Treasury Note/Bond 1.000% 5/31/18 11,000 11,045 United States Treasury Note/Bond 1.000% 9/30/19 2,700 2,698 United States Treasury Note/Bond 1.125% 12/31/19 9,400 9,412 United States Treasury Note/Bond 1.250% 1/31/20 6,350 6,384 United States Treasury Note/Bond 3.625% 2/15/20 7,900 8,643 United States Treasury Note/Bond 1.375% 3/31/20 700 706 United States Treasury Note/Bond 1.125% 2/28/21 3,570 3,547 United States Treasury Note/Bond 1.250% 3/31/21 28,000 27,956 Agency Bonds and Notes (82.3%) 2 AID-Israel 5.500% 9/18/23 7,000 8,656 2 AID-Israel 5.500% 4/26/24 9,300 11,644 2 AID-Jordan 2.578% 6/30/22 33,500 35,035 3 Fannie Mae Interest Strip 0.000% 1/15/19 1,560 1,516 3 Fannie Mae Principal Strip 0.000% 2/1/19 18,382 17,723 4 Federal Farm Credit Banks 1.110% 2/20/18 14,000 14,069 4 Federal Home Loan Banks 0.875% 3/10/17 8,500 8,520 4 Federal Home Loan Banks 0.625% 5/30/17 23,250 23,235 4 Federal Home Loan Banks 0.750% 8/28/17 81,600 81,628 4 Federal Home Loan Banks 1.000% 12/19/17 15,000 15,045 4 Federal Home Loan Banks 1.375% 3/9/18 75,700 76,437 4 Federal Home Loan Banks 0.875% 3/19/18 39,700 39,723 4 Federal Home Loan Banks 5.375% 5/15/19 46,000 51,954 4 Federal Home Loan Banks 1.750% 6/12/20 20,000 20,396 4 Federal Home Loan Banks 1.375% 2/18/21 155,000 154,860 3 Federal Home Loan Mortgage Corp. 5.000% 2/16/17 14,500 15,004 3 Federal Home Loan Mortgage Corp. 0.875% 2/22/17 88,500 88,703 3 Federal Home Loan Mortgage Corp. 1.000% 3/8/17 264,200 265,096 3 Federal Home Loan Mortgage Corp. 1.250% 5/12/17 26,100 26,254 3,5 Federal Home Loan Mortgage Corp. 0.875% 6/16/17 40,000 40,085 3 Federal Home Loan Mortgage Corp. 0.750% 7/14/17 25,000 25,014 3 Federal Home Loan Mortgage Corp. 1.000% 9/29/17 75,350 75,599 3 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 60,000 63,974 3 Federal Home Loan Mortgage Corp. 1.000% 12/15/17 72,950 73,168 3 Federal Home Loan Mortgage Corp. 0.750% 1/12/18 109,650 109,514 3,5 Federal Home Loan Mortgage Corp. 1.050% 2/26/18 150,000 150,057 3 Federal Home Loan Mortgage Corp. 0.750% 4/9/18 133,000 132,761 3,5 Federal Home Loan Mortgage Corp. 1.250% 5/25/18 50,000 50,022 3 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 16,000 17,341 3,5 Federal Home Loan Mortgage Corp. 1.200% 10/29/18 75,000 74,996 3,5 Federal Home Loan Mortgage Corp. 1.200% 11/16/18 75,000 74,979 3 Federal Home Loan Mortgage Corp. 1.125% 4/15/19 167,250 167,742 3,5 Federal Home Loan Mortgage Corp. 1.400% 5/24/19 80,500 80,481 3 Federal Home Loan Mortgage Corp. 1.250% 10/2/19 63,050 63,359 3 Federal National Mortgage Assn. 1.250% 1/30/17 61,500 61,806 3 Federal National Mortgage Assn. 5.000% 2/13/17 23,500 24,308 3 Federal National Mortgage Assn. 1.125% 4/27/17 26,150 26,271 3 Federal National Mortgage Assn. 5.000% 5/11/17 94,500 98,679 3,5 Federal National Mortgage Assn. 2.000% 5/16/17 80,000 80,051 3 Federal National Mortgage Assn. 5.375% 6/12/17 17,800 18,723 3,5 Federal National Mortgage Assn. 2.000% 9/26/17 100,000 100,561 3 Federal National Mortgage Assn. 1.000% 9/27/17 35,750 35,868 3,5 Federal National Mortgage Assn. 1.070% 9/27/17 27,000 27,011 3,5 Federal National Mortgage Assn. 2.000% 10/17/17 100,000 100,604 3 Federal National Mortgage Assn. 0.875% 10/26/17 26,400 26,439 3 Federal National Mortgage Assn. 1.000% 11/28/17 20,500 20,563 3 Federal National Mortgage Assn. 0.875% 3/28/18 6,500 6,504 3,5 Federal National Mortgage Assn. 1.250% 9/27/18 10,000 10,082 3 Federal National Mortgage Assn. 1.125% 10/19/18 92,800 93,299 3 Federal National Mortgage Assn. 1.125% 12/14/18 191,350 192,146 3 Federal National Mortgage Assn. 1.375% 1/28/19 88,750 89,710 3 Federal National Mortgage Assn. 1.000% 2/26/19 150,050 150,035 3,5 Federal National Mortgage Assn. 1.250% 2/26/19 75,000 74,992 3,5 Federal National Mortgage Assn. 1.300% 2/26/19 66,500 66,460 3 Federal National Mortgage Assn. 1.750% 6/20/19 12,600 12,878 3 Federal National Mortgage Assn. 0.000% 10/9/19 135,000 128,447 3 Federal National Mortgage Assn. 1.750% 11/26/19 35,500 36,263 3 Federal National Mortgage Assn. 1.625% 1/21/20 37,500 38,114 3 Federal National Mortgage Assn. 1.375% 2/26/21 12,750 12,739 3 Federal National Mortgage Assn. 2.125% 4/24/26 52,500 52,400 4 Financing Corp. 0.000% 10/6/17 42,394 41,870 4 Financing Corp. 0.000% 11/11/17 2,000 1,972 4 Financing Corp. 0.000% 11/30/17 1,905 1,878 4 Financing Corp. 0.000% 11/30/17 29,145 28,729 4 Financing Corp. 0.000% 5/11/18 78,000 76,481 4 Financing Corp. 0.000% 11/2/18 1,540 1,502 4 Financing Corp. 0.000% 12/6/18 32,496 31,630 4 Financing Corp. 0.000% 12/27/18 84,523 82,178 4 Financing Corp. 0.000% 3/7/19 3,910 3,788 4 Financing Corp. 0.000% 9/26/19 8,000 7,662 Government Trust Certificate 0.000% 4/1/20 10,419 9,737 Private Export Funding Corp. 1.375% 2/15/17 7,744 7,777 Private Export Funding Corp. 5.450% 9/15/17 11,352 12,058 Private Export Funding Corp. 2.250% 12/15/17 6,586 6,724 Private Export Funding Corp. 4.375% 3/15/19 8,300 9,041 Private Export Funding Corp. 1.450% 8/15/19 14,300 14,404 Private Export Funding Corp. 2.250% 3/15/20 12,393 12,781 Private Export Funding Corp. 2.300% 9/15/20 17,450 18,034 Private Export Funding Corp. 4.300% 12/15/21 4,430 5,023 Private Export Funding Corp. 2.800% 5/15/22 13,545 14,239 Private Export Funding Corp. 3.550% 1/15/24 7,000 7,678 Private Export Funding Corp. 2.450% 7/15/24 5,300 5,372 Private Export Funding Corp. 3.250% 6/15/25 16,200 17,395 Residual Funding Corp. Principal Strip 0.000% 10/15/19 179,331 171,283 Residual Funding Corp. Principal Strip 0.000% 7/15/20 63,500 59,623 Residual Funding Corp. Principal Strip 0.000% 10/15/20 41,800 39,067 Residual Funding Corp. Principal Strip 0.000% 1/15/21 35,600 33,146 4 Tennessee Valley Authority 2.875% 9/15/24 5,000 5,242 4 Tennessee Valley Authority 4.700% 7/15/33 30,990 36,915 4 Tennessee Valley Authority Principal Strip 0.000% 11/1/25 15,000 11,697 Conventional Mortgage-Backed Securities (9.9%) 3,5 Fannie Mae Pool 2.000% 10/1/27–7/1/28 9,746 9,833 3,5,6 Fannie Mae Pool 2.500% 8/1/28–5/1/31 65,823 67,642 3,5,6 Fannie Mae Pool 3.000% 12/1/20–5/1/31 153,464 160,588 3,5,6 Fannie Mae Pool 3.500% 8/1/20–5/1/31 62,435 66,363 3,5 Fannie Mae Pool 4.000% 6/1/18–12/1/28 23,500 24,670 3,5 Fannie Mae Pool 4.500% 1/1/18–10/1/25 9,514 9,774 3,5 Fannie Mae Pool 5.000% 12/1/16–6/1/25 7,417 7,641 3,5 Fannie Mae Pool 5.500% 5/1/16–1/1/25 3,356 3,472 3,5 Fannie Mae Pool 6.000% 4/1/17–5/1/24 247 253 3,5 Fannie Mae Pool 6.500% 8/1/16–9/1/16 46 47 3,5 Freddie Mac Gold Pool 2.000% 9/1/28–6/1/30 9,703 9,747 3,5,6 Freddie Mac Gold Pool 2.500% 6/1/22–6/1/31 62,242 63,925 3,5,6 Freddie Mac Gold Pool 3.000% 4/1/27–5/1/31 62,912 65,930 3,5 Freddie Mac Gold Pool 3.500% 3/1/21–8/1/29 23,179 24,605 3,5 Freddie Mac Gold Pool 4.000% 6/1/18–1/1/29 15,506 16,186 3,5 Freddie Mac Gold Pool 4.500% 5/1/18–9/1/26 9,084 9,451 3,5 Freddie Mac Gold Pool 5.000% 6/1/17–6/1/25 4,471 4,634 3,5 Freddie Mac Gold Pool 5.500% 6/1/16–2/1/19 79 81 3,5 Freddie Mac Gold Pool 6.000% 10/1/18 41 41 Total U.S. Government and Agency Obligations (Cost $5,325,960) Temporary Cash Investment (8.0%) Shares Money Market Fund (8.0%) 7 Vanguard Market Liquidity Fund (Cost $436,538) 0.495% 436,538,301 436,538 Options on Futures Purchased (0.0%) Expiration Date Contracts Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.50 5/20/16 254 8 Total Options on Futures Purchased (Cost $39) 8 Total Investments (105.6%) (Cost $5,762,537) Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $131.50 5/20/16 84 (13) Call Options on 5-year U.S. Treasury Note Futures Contracts, Strike Price $121.50 5/20/16 200 (27) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $130.50 5/20/16 169 (66) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.50 5/20/16 169 (18) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $129.50 5/20/16 84 (29) Total Liability for Options Written (Premiums received $274) Other Assets and Liabilities-Net (-5.6%) Net Assets (100%) 1 Securities with a value of $1,799,000 have been segregated as initial margin for open futures contracts. 2 U.S. government-guaranteed. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 6 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of April 30, 2016. 7 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. At April 30, 2016, counterparties had deposited in segregated accounts securities with a value of $240,000 in connection with TBA transactions. C. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund's portfolio turnover rate. Amounts to be received or paid in connection with Short-Term Federal Fund open mortgage dollar rolls are included in Receivables for Investment Securities Sold or Payables for Investment Securities Purchased. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of April 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 5,354,010 — Temporary Cash Investments 436,538 — — Futures Contracts—Assets 1 321 — — Futures Contracts—Liabilities 1 (572) — — Options on Futures Purchased 8 — — Liability for Options Written (153) — — Total 436,142 5,354,010 — 1 Represents variation margin on the last day of the reporting period. E. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move such that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move such that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract . Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current Short-Term Federal Fund market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. At April 30, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 2-Year U.S. Treasury Note June 2016 1,430 312,634 172 5-Year U.S. Treasury Note June 2016 1,639 198,178 (41) Ultra 10-Year U.S. Treasury Note June 2016 (1,355) (190,462) (747) 30-Year U.S. Treasury Bond June 2016 (302) (49,320) (258) Ultra Long Treasury Bond June 2016 58 9,938 (100) 10-Year U.S. Treasury Note June 2016 39 5,072 9 (965) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At April 30, 2016, the cost of investment securities for tax purposes was $5,763,167,000. Net unrealized appreciation of investment securities for tax purposes was $27,381,000, consisting of unrealized gains of $31,139,000 on securities that had risen in value since their purchase and $3,758,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Long-Term Treasury Fund Schedule of Investments As of April 30, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (99.1%) U.S. Government Securities (97.7%) United States Treasury Inflation Indexed Bonds 0.375% 7/15/25 53,087 54,423 United States Treasury Inflation Indexed Bonds 0.625% 1/15/26 8,695 9,096 United States Treasury Note/Bond 6.750% 8/15/26 9,000 13,153 United States Treasury Note/Bond 6.500% 11/15/26 9,500 13,729 United States Treasury Note/Bond 6.625% 2/15/27 8,000 11,722 United States Treasury Note/Bond 6.375% 8/15/27 17,500 25,430 United States Treasury Note/Bond 6.125% 11/15/27 34,100 48,880 United States Treasury Note/Bond 5.500% 8/15/28 28,300 39,134 United States Treasury Note/Bond 5.250% 11/15/28 38,050 51,760 United States Treasury Note/Bond 5.250% 2/15/29 24,400 33,310 United States Treasury Note/Bond 6.125% 8/15/29 6,500 9,606 United States Treasury Note/Bond 6.250% 5/15/30 13,100 19,838 United States Treasury Note/Bond 5.375% 2/15/31 21,750 30,933 United States Treasury Note/Bond 4.500% 2/15/36 52,100 70,864 United States Treasury Note/Bond 4.750% 2/15/37 14,200 19,913 United States Treasury Note/Bond 5.000% 5/15/37 19,700 28,571 United States Treasury Note/Bond 4.375% 2/15/38 21,500 28,810 United States Treasury Note/Bond 4.500% 5/15/38 27,500 37,464 United States Treasury Note/Bond 3.500% 2/15/39 44,300 52,301 United States Treasury Note/Bond 4.250% 5/15/39 43,866 57,601 United States Treasury Note/Bond 4.500% 8/15/39 57,600 78,327 United States Treasury Note/Bond 4.375% 11/15/39 52,200 69,744 United States Treasury Note/Bond 4.625% 2/15/40 82,022 113,421 United States Treasury Note/Bond 4.375% 5/15/40 68,949 92,165 United States Treasury Note/Bond 3.875% 8/15/40 61,800 76,903 United States Treasury Note/Bond 4.250% 11/15/40 67,100 88,184 United States Treasury Note/Bond 4.750% 2/15/41 69,400 97,843 United States Treasury Note/Bond 4.375% 5/15/41 53,500 71,673 United States Treasury Note/Bond 3.750% 8/15/41 61,700 75,409 United States Treasury Note/Bond 3.125% 11/15/41 59,350 65,452 United States Treasury Note/Bond 3.125% 2/15/42 70,200 77,384 United States Treasury Note/Bond 3.000% 5/15/42 61,100 65,759 United States Treasury Note/Bond 2.750% 8/15/42 77,050 78,989 United States Treasury Note/Bond 2.750% 11/15/42 93,300 95,457 United States Treasury Note/Bond 3.125% 2/15/43 103,200 113,359 1 United States Treasury Note/Bond 2.875% 5/15/43 154,087 161,116 United States Treasury Note/Bond 3.625% 8/15/43 124,500 149,847 United States Treasury Note/Bond 3.750% 11/15/43 139,300 171,470 United States Treasury Note/Bond 3.625% 2/15/44 142,700 171,552 United States Treasury Note/Bond 3.375% 5/15/44 131,350 150,848 United States Treasury Note/Bond 3.125% 8/15/44 142,900 156,610 United States Treasury Note/Bond 3.000% 11/15/44 151,400 161,904 United States Treasury Note/Bond 2.500% 2/15/45 153,300 148,007 United States Treasury Note/Bond 3.000% 5/15/45 142,300 152,106 United States Treasury Note/Bond 2.875% 8/15/45 141,300 147,305 United States Treasury Note/Bond 3.000% 11/15/45 132,600 141,757 United States Treasury Note/Bond 2.500% 2/15/46 180,050 173,748 Agency Bonds and Notes (1.4%) 2 Fannie Mae Interest Strip 0.000% 5/15/29 4,592 3,144 2 Fannie Mae Principal Strip 0.000% 5/15/30 25,912 17,200 2 Federal Home Loan Mortgage Corp. 0.000% 12/14/29 20,000 13,466 2 Freddie Mac Coupon Strips 0.000% 3/15/28 1,771 1,278 2 Freddie Mac Coupon Strips 0.000% 9/15/28 1,000 706 2 Freddie Mac Coupon Strips 0.000% 1/15/30 15,658 10,474 2 Freddie Mac Coupon Strips 0.000% 3/15/30 12,896 8,537 Conventional Mortgage-Backed Securities (0.0%) 2,3 Fannie Mae Pool 6.000% 2/1/26–11/1/28 22 25 25 Total U.S. Government and Agency Obligations (Cost $3,501,204) Shares Temporary Cash Investment (0.5%) Money Market Fund (0.5%) 4 Vanguard Market Liquidity Fund (Cost $17,506) 0.495% 17,506,103 Expiration Date Contracts Options on Futures Purchased (0.0%) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.50 (Cost $27) 5/20/16 178 6 Total Investments (99.6%) (Cost $3,518,737) Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $130.50 5/20/16 120 (47) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $131.50 5/20/16 60 (9) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $129.50 5/20/16 60 (21) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.50 5/20/16 120 (13) Total Liability for Options Written (Premiums received $143) Other Assets and Liabilities-Net (0.4%) Net Assets (100%) 1 Securities with a value of $2,719,000 have been segregated as initial margin for open futures contracts. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using Long-Term Treasury Fund valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of April 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 3,857,707 — Temporary Cash Investments 17,506 — — Options on Futures Purchased 6 — — Liability for Options Written (90) — — Futures Contracts—Assets 1 337 — — Futures Contracts—Liabilities 1 (5) — — Total 17,754 3,857,707 — 1 Represents variation margin on the last day of the reporting period. C. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move such that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move such that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing Long-Term Treasury Fund brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. At April 30, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 2-Year U.S. Treasury Note June 2016 885 193,483 (39) 10-Year U.S. Treasury Note June 2016 (53) (6,893) (5) 10-Year Ultra U.S. Treasury Note June 2016 42 5,904 (9) (53) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At April 30, 2016, the cost of investment securities for tax purposes was $3,520,568,000. Net unrealized appreciation of investment securities for tax purposes was $354,645,000, consisting of unrealized gains of $356,353,000 on securities that had risen in value since their purchase and $1,708,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Short-Term Treasury Fund Schedule of Investments As of April 30, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (99.4%) U.S. Government Securities (93.9%) United States Treasury Inflation Indexed Bonds 2.375% 1/15/17 128,098 154,685 United States Treasury Inflation Indexed Bonds 0.125% 4/15/17 239,772 252,615 United States Treasury Inflation Indexed Bonds 0.375% 7/15/25 117,385 120,339 United States Treasury Note/Bond 0.875% 4/15/17 14,967 15,012 United States Treasury Note/Bond 0.500% 4/30/17 48,000 47,948 United States Treasury Note/Bond 0.875% 5/15/17 100,000 100,266 United States Treasury Note/Bond 4.500% 5/15/17 28,000 29,111 United States Treasury Note/Bond 0.625% 5/31/17 144,800 144,800 United States Treasury Note/Bond 2.750% 5/31/17 53,000 54,192 United States Treasury Note/Bond 0.875% 6/15/17 126,000 126,335 United States Treasury Note/Bond 0.625% 6/30/17 142,000 141,977 United States Treasury Note/Bond 0.750% 6/30/17 88,000 88,096 United States Treasury Note/Bond 2.500% 6/30/17 55,000 56,160 United States Treasury Note/Bond 0.875% 7/15/17 107,000 107,285 United States Treasury Note/Bond 0.500% 7/31/17 156,000 155,683 United States Treasury Note/Bond 0.625% 7/31/17 116,500 116,464 United States Treasury Note/Bond 2.375% 7/31/17 61,000 62,296 United States Treasury Note/Bond 0.875% 8/15/17 70,000 70,197 United States Treasury Note/Bond 4.750% 8/15/17 42,000 44,192 United States Treasury Note/Bond 0.625% 8/31/17 163,000 162,899 United States Treasury Note/Bond 1.875% 8/31/17 126,500 128,496 United States Treasury Note/Bond 1.000% 9/15/17 72,000 72,315 United States Treasury Note/Bond 0.625% 9/30/17 149,000 148,884 United States Treasury Note/Bond 1.875% 9/30/17 71,000 72,176 United States Treasury Note/Bond 0.875% 10/15/17 49,000 49,130 United States Treasury Note/Bond 0.750% 10/31/17 103,700 103,764 United States Treasury Note/Bond 1.875% 10/31/17 115,850 117,841 United States Treasury Note/Bond 0.875% 11/15/17 85,000 85,212 United States Treasury Note/Bond 4.250% 11/15/17 56,500 59,537 United States Treasury Note/Bond 0.625% 11/30/17 86,000 85,866 United States Treasury Note/Bond 0.875% 11/30/17 80,000 80,200 United States Treasury Note/Bond 2.250% 11/30/17 58,000 59,377 United States Treasury Note/Bond 1.000% 12/15/17 91,000 91,399 United States Treasury Note/Bond 0.750% 12/31/17 132,000 132,021 United States Treasury Note/Bond 1.000% 12/31/17 106,000 106,464 United States Treasury Note/Bond 2.750% 12/31/17 46,500 48,033 United States Treasury Note/Bond 0.875% 1/15/18 65,000 65,142 United States Treasury Note/Bond 0.750% 1/31/18 115,000 115,000 United States Treasury Note/Bond 0.875% 1/31/18 50,000 50,110 United States Treasury Note/Bond 2.625% 1/31/18 40,000 41,288 United States Treasury Note/Bond 1.000% 2/15/18 64,000 64,270 United States Treasury Note/Bond 3.500% 2/15/18 62,000 65,003 United States Treasury Note/Bond 0.750% 2/28/18 15,000 14,998 United States Treasury Note/Bond 2.750% 2/28/18 36,000 37,294 United States Treasury Note/Bond 0.750% 3/31/18 32,000 31,995 United States Treasury Note/Bond 0.875% 3/31/18 80,000 80,162 United States Treasury Note/Bond 0.750% 4/15/18 38,500 38,476 United States Treasury Note/Bond 0.625% 4/30/18 108,000 107,663 United States Treasury Note/Bond 1.375% 6/30/18 24,817 25,123 United States Treasury Note/Bond 2.375% 6/30/18 29,000 29,970 United States Treasury Note/Bond 0.875% 7/15/18 83,000 83,104 United States Treasury Note/Bond 1.375% 7/31/18 74,000 74,902 United States Treasury Note/Bond 2.250% 7/31/18 40,000 41,262 United States Treasury Note/Bond 1.000% 8/15/18 32,500 32,627 United States Treasury Note/Bond 1.500% 8/31/18 58,000 58,906 United States Treasury Note/Bond 1.000% 9/15/18 49,000 49,184 United States Treasury Note/Bond 1.375% 9/30/18 100,000 101,266 United States Treasury Note/Bond 0.875% 10/15/18 32,000 32,020 1 United States Treasury Note/Bond 1.250% 10/31/18 103,250 104,234 United States Treasury Note/Bond 1.750% 10/31/18 27,750 28,366 United States Treasury Note/Bond 1.250% 11/15/18 62,500 63,106 United States Treasury Note/Bond 1.250% 11/30/18 98,000 98,950 United States Treasury Note/Bond 1.375% 11/30/18 31,000 31,397 United States Treasury Note/Bond 1.250% 12/15/18 90,000 90,872 United States Treasury Note/Bond 1.375% 12/31/18 27,000 27,346 United States Treasury Note/Bond 1.500% 12/31/18 86,000 87,424 United States Treasury Note/Bond 1.125% 1/15/19 85,000 85,531 United States Treasury Note/Bond 1.250% 1/31/19 17,000 17,165 United States Treasury Note/Bond 1.500% 1/31/19 48,000 48,788 United States Treasury Note/Bond 0.750% 2/15/19 67,000 66,728 United States Treasury Note/Bond 2.750% 2/15/19 20,000 21,028 United States Treasury Note/Bond 1.375% 2/28/19 51,000 51,669 United States Treasury Note/Bond 1.500% 2/28/19 28,000 28,464 United States Treasury Note/Bond 1.500% 3/31/19 55,000 55,928 United States Treasury Note/Bond 1.625% 3/31/19 27,500 28,059 United States Treasury Note/Bond 1.250% 4/30/19 15,000 15,143 United States Treasury Note/Bond 1.625% 4/30/19 66,200 67,545 United States Treasury Note/Bond 3.125% 5/15/19 20,000 21,316 United States Treasury Note/Bond 1.125% 5/31/19 48,000 48,255 United States Treasury Note/Bond 1.500% 5/31/19 53,600 54,488 United States Treasury Note/Bond 1.000% 6/30/19 15,000 15,019 United States Treasury Note/Bond 1.625% 6/30/19 37,000 37,763 United States Treasury Note/Bond 0.875% 7/31/19 32,750 32,637 United States Treasury Note/Bond 1.625% 7/31/19 5,100 5,204 United States Treasury Note/Bond 3.625% 8/15/19 22,000 23,870 United States Treasury Note/Bond 1.000% 8/31/19 12,000 12,000 United States Treasury Note/Bond 1.625% 8/31/19 27,500 28,059 United States Treasury Note/Bond 1.000% 9/30/19 15,500 15,488 United States Treasury Note/Bond 1.750% 9/30/19 9,000 9,218 United States Treasury Note/Bond 1.250% 10/31/19 44,000 44,316 United States Treasury Note/Bond 1.500% 10/31/19 60,000 60,928 United States Treasury Note/Bond 1.000% 11/30/19 5,200 5,190 United States Treasury Note/Bond 1.500% 11/30/19 50,000 50,766 United States Treasury Note/Bond 1.125% 12/31/19 12,000 12,015 United States Treasury Note/Bond 1.625% 12/31/19 30,000 30,581 United States Treasury Note/Bond 1.250% 1/31/20 30,000 30,159 United States Treasury Note/Bond 1.375% 1/31/20 20,000 20,197 United States Treasury Note/Bond 1.375% 2/29/20 40,000 40,375 United States Treasury Note/Bond 1.125% 3/31/20 13,000 13,000 United States Treasury Note/Bond 1.375% 3/31/20 31,100 31,382 United States Treasury Note/Bond 1.375% 4/30/20 93,350 94,152 United States Treasury Note/Bond 3.500% 5/15/20 60,000 65,513 United States Treasury Note/Bond 1.375% 5/31/20 30,000 30,248 United States Treasury Note/Bond 1.500% 5/31/20 30,000 30,389 United States Treasury Note/Bond 1.625% 6/30/20 28,700 29,202 United States Treasury Note/Bond 1.875% 6/30/20 14,000 14,396 United States Treasury Note/Bond 1.625% 7/31/20 40,000 40,694 United States Treasury Note/Bond 2.000% 7/31/20 26,700 27,576 United States Treasury Note/Bond 2.625% 8/15/20 27,000 28,586 United States Treasury Note/Bond 1.375% 8/31/20 28,000 28,193 United States Treasury Note/Bond 2.125% 8/31/20 11,000 11,419 United States Treasury Note/Bond 1.375% 9/30/20 10,000 10,061 United States Treasury Note/Bond 1.375% 10/31/20 700 704 United States Treasury Note/Bond 1.750% 10/31/20 20,000 20,438 United States Treasury Note/Bond 2.625% 11/15/20 34,750 36,841 United States Treasury Note/Bond 1.625% 11/30/20 26,000 26,451 United States Treasury Note/Bond 2.000% 11/30/20 17,000 17,560 United States Treasury Note/Bond 1.750% 12/31/20 26,415 26,997 United States Treasury Note/Bond 1.125% 2/28/21 20,000 19,869 United States Treasury Note/Bond 1.250% 3/31/21 12,000 11,981 United States Treasury Note/Bond 2.250% 3/31/21 8,000 8,362 Agency Bonds and Notes (5.5%) 2 Fannie Mae Interest Strip 0.000% 1/15/19 2,197 2,135 3 Financing Corp. 0.000% 5/11/18 72,000 70,598 3 Financing Corp. 0.000% 11/2/18 2,150 2,096 3 Financing Corp. 0.000% 12/27/18 22,575 21,949 3 Financing Corp. 0.000% 3/7/19 5,475 5,305 3 Financing Corp. 0.000% 9/26/19 11,110 10,641 Private Export Funding Corp. 4.375% 3/15/19 11,700 12,745 Private Export Funding Corp. 1.450% 8/15/19 19,274 19,414 Private Export Funding Corp. 2.250% 3/15/20 5,800 5,982 Private Export Funding Corp. 2.300% 9/15/20 7,550 7,803 Residual Funding Corp. Principal Strip 0.000% 10/15/19 146,170 139,610 Residual Funding Corp. Principal Strip 0.000% 7/15/20 19,100 17,934 Residual Funding Corp. Principal Strip 0.000% 10/15/20 58,220 54,413 Residual Funding Corp. Principal Strip 0.000% 1/15/21 39,400 36,684 Conventional Mortgage-Backed Securities (0.0%) 2,4 Freddie Mac Gold Pool 6.000% 5/1/18–4/1/28 139 158 Total U.S. Government and Agency Obligations (Cost $7,338,575) Temporary Cash Investment (0.5%) Market Value Coupon Shares ($000) Money Market Fund (0.5%) 5 Vanguard Market Liquidity Fund (Cost 0.495% 35,012,184 35,012 Expiration Date Contracts Options on Futures Purchased (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.50 5/20/16 344 11 Total Options on Futures Purchased (Cost $52) 11 Total Investments (99.9%) (Cost $7,373,639) Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $130.50 5/20/16 230 (90) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $131.50 5/20/16 114 (18) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.50 5/20/16 230 (25) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $129.50 5/20/16 114 (39) Total Liability for Options Written (Premiums Received $274) Amount ($000) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Securities with a value of $2,726,000 have been segregated as initial margin for open futures contracts. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Short-Term Treasury Fund B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of April 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 7,378,100 — Temporary Cash Investments 35,012 — — Options on Futures Purchased 11 — — Liability for Options Written (172) — — Futures Contracts—Assets 1 309 — — Futures Contracts—Liabilities 1 (303) — — Total 34,857 7,378,100 — 1 Represents variation margin on the last day of the reporting period. C. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move such that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move such that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the Short-Term Treasury Fund option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. At April 30, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 2-Year U.S. Treasury Note June 2016 4,491 981,845 881 Ultra Long U.S. Treasury Bond June 2016 (877) (123,273) (965) 10-Year U.S. Treasury Note June 2016 (479) (62,300) (47) 5-Year U.S. Treasury Note June 2016 170 20,555 - (131) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At April 30, 2016, the cost of investment securities for tax purposes was $7,374,555,000. Net unrealized appreciation of investment securities for tax purposes was $38,568,000, consisting of unrealized gains of $39,165,000 on securities that had risen in value since their purchase and $597,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Intermediate-Term Treasury Fund Schedule of Investments As of April 30, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (99.2%) U.S. Government Securities (96.5%) United States Treasury Inflation Indexed Bonds 0.375% 7/15/25 96,377 98,802 United States Treasury Inflation Indexed Bonds 0.625% 1/15/26 8,598 8,994 United States Treasury Note/Bond 1.500% 5/31/19 35,000 35,580 United States Treasury Note/Bond 1.000% 6/30/19 20,000 20,025 United States Treasury Note/Bond 1.625% 6/30/19 64,000 65,320 United States Treasury Note/Bond 0.875% 7/31/19 26,000 25,911 United States Treasury Note/Bond 1.625% 7/31/19 55,000 56,126 United States Treasury Note/Bond 3.625% 8/15/19 50,000 54,250 United States Treasury Note/Bond 1.000% 8/31/19 28,000 28,000 United States Treasury Note/Bond 1.625% 8/31/19 42,000 42,853 United States Treasury Note/Bond 1.000% 9/30/19 36,000 35,972 United States Treasury Note/Bond 1.750% 9/30/19 60,000 61,453 United States Treasury Note/Bond 1.250% 10/31/19 26,000 26,187 United States Treasury Note/Bond 1.500% 10/31/19 41,000 41,634 United States Treasury Note/Bond 3.375% 11/15/19 69,000 74,574 United States Treasury Note/Bond 1.000% 11/30/19 22,000 21,959 United States Treasury Note/Bond 1.500% 11/30/19 72,000 73,102 United States Treasury Note/Bond 1.125% 12/31/19 58,000 58,073 United States Treasury Note/Bond 1.625% 12/31/19 67,000 68,298 United States Treasury Note/Bond 1.250% 1/31/20 60,000 60,319 United States Treasury Note/Bond 1.375% 1/31/20 43,000 43,423 United States Treasury Note/Bond 3.625% 2/15/20 46,000 50,327 United States Treasury Note/Bond 1.250% 2/29/20 33,000 33,165 United States Treasury Note/Bond 1.375% 2/29/20 73,500 74,189 United States Treasury Note/Bond 1.125% 3/31/20 30,000 30,000 United States Treasury Note/Bond 1.375% 3/31/20 69,000 69,625 United States Treasury Note/Bond 1.125% 4/30/20 45,000 44,972 United States Treasury Note/Bond 1.375% 4/30/20 73,500 74,131 United States Treasury Note/Bond 3.500% 5/15/20 64,000 69,880 United States Treasury Note/Bond 1.375% 5/31/20 51,500 51,926 United States Treasury Note/Bond 1.500% 5/31/20 101,500 102,816 United States Treasury Note/Bond 1.625% 6/30/20 60,850 61,915 United States Treasury Note/Bond 1.875% 6/30/20 37,000 38,046 United States Treasury Note/Bond 1.625% 7/31/20 67,000 68,162 United States Treasury Note/Bond 2.000% 7/31/20 43,000 44,411 United States Treasury Note/Bond 2.625% 8/15/20 56,500 59,819 United States Treasury Note/Bond 2.125% 8/31/20 48,000 49,830 United States Treasury Note/Bond 1.375% 9/30/20 66,000 66,402 United States Treasury Note/Bond 2.000% 9/30/20 45,500 47,022 United States Treasury Note/Bond 1.375% 10/31/20 76,700 77,143 United States Treasury Note/Bond 1.750% 10/31/20 85,800 87,677 1 United States Treasury Note/Bond 2.625% 11/15/20 122,000 129,340 United States Treasury Note/Bond 1.625% 11/30/20 126,000 128,185 United States Treasury Note/Bond 2.000% 11/30/20 55,500 57,330 United States Treasury Note/Bond 1.750% 12/31/20 79,000 80,740 United States Treasury Note/Bond 2.375% 12/31/20 58,500 61,425 United States Treasury Note/Bond 1.375% 1/31/21 109,000 109,511 United States Treasury Note/Bond 2.125% 1/31/21 64,000 66,490 United States Treasury Note/Bond 3.625% 2/15/21 72,000 79,808 United States Treasury Note/Bond 7.875% 2/15/21 6,000 7,838 United States Treasury Note/Bond 1.125% 2/28/21 71,000 70,534 United States Treasury Note/Bond 2.000% 2/28/21 61,300 63,330 United States Treasury Note/Bond 1.250% 3/31/21 89,000 88,861 United States Treasury Note/Bond 2.250% 3/31/21 45,000 47,039 United States Treasury Note/Bond 2.250% 4/30/21 41,500 43,380 United States Treasury Note/Bond 3.125% 5/15/21 54,000 58,759 United States Treasury Note/Bond 2.000% 5/31/21 48,000 49,590 United States Treasury Note/Bond 2.125% 6/30/21 39,000 40,542 United States Treasury Note/Bond 2.250% 7/31/21 50,000 52,274 United States Treasury Note/Bond 2.125% 8/15/21 73,500 76,371 United States Treasury Note/Bond 2.000% 8/31/21 52,912 54,607 United States Treasury Note/Bond 2.125% 9/30/21 43,500 45,172 United States Treasury Note/Bond 2.000% 10/31/21 32,000 33,000 United States Treasury Note/Bond 2.000% 11/15/21 75,000 77,367 United States Treasury Note/Bond 1.875% 11/30/21 50,000 51,250 United States Treasury Note/Bond 2.125% 12/31/21 72,500 75,241 United States Treasury Note/Bond 1.500% 1/31/22 45,000 45,134 United States Treasury Note/Bond 2.000% 2/15/22 34,000 35,063 United States Treasury Note/Bond 1.750% 2/28/22 32,050 32,566 United States Treasury Note/Bond 1.750% 3/31/22 46,000 46,719 United States Treasury Note/Bond 1.750% 4/30/22 90,000 91,350 United States Treasury Note/Bond 1.750% 5/15/22 54,000 54,793 United States Treasury Note/Bond 1.875% 5/31/22 13,000 13,289 United States Treasury Note/Bond 2.125% 6/30/22 73,000 75,624 United States Treasury Note/Bond 2.000% 7/31/22 73,000 75,064 United States Treasury Note/Bond 1.625% 8/15/22 28,000 28,193 United States Treasury Note/Bond 1.875% 8/31/22 76,500 78,054 United States Treasury Note/Bond 1.750% 9/30/22 64,000 64,780 United States Treasury Note/Bond 1.875% 10/31/22 80,000 81,550 United States Treasury Note/Bond 1.625% 11/15/22 71,000 71,311 United States Treasury Note/Bond 7.625% 11/15/22 4,000 5,523 United States Treasury Note/Bond 2.000% 11/30/22 74,000 75,977 United States Treasury Note/Bond 2.125% 12/31/22 78,000 80,693 United States Treasury Note/Bond 1.750% 1/31/23 114,300 115,461 United States Treasury Note/Bond 2.000% 2/15/23 160,000 164,325 United States Treasury Note/Bond 7.125% 2/15/23 9,000 12,229 United States Treasury Note/Bond 1.500% 2/28/23 67,000 66,581 United States Treasury Note/Bond 1.500% 3/31/23 17,000 16,883 United States Treasury Note/Bond 1.625% 4/30/23 10,000 10,011 United States Treasury Note/Bond 1.750% 5/15/23 93,100 94,031 United States Treasury Note/Bond 2.500% 8/15/23 82,400 87,421 United States Treasury Note/Bond 2.750% 11/15/23 70,500 76,063 United States Treasury Note/Bond 2.750% 2/15/24 90,000 97,115 United States Treasury Note/Bond 2.500% 5/15/24 97,000 102,850 United States Treasury Note/Bond 2.375% 8/15/24 109,750 115,238 United States Treasury Note/Bond 2.250% 11/15/24 38,300 39,820 United States Treasury Note/Bond 7.500% 11/15/24 5,000 7,303 United States Treasury Note/Bond 2.000% 2/15/25 93,500 95,224 United States Treasury Note/Bond 2.125% 5/15/25 68,900 70,837 United States Treasury Note/Bond 2.000% 8/15/25 129,500 131,686 United States Treasury Note/Bond 2.250% 11/15/25 90,000 93,403 United States Treasury Note/Bond 1.625% 2/15/26 70,000 68,742 United States Treasury Note/Bond 6.000% 2/15/26 14,000 19,298 Agency Bonds and Notes (2.7%) 2 AID-Israel 5.500% 9/18/23 8,000 9,893 2 AID-Israel 5.500% 4/26/24 10,700 13,397 2 AID-Israel 0.000% 5/1/24 13,215 10,921 2 AID-Israel 0.000% 11/1/24 75,000 61,978 2 AID-Israel 0.000% 8/15/25 15,929 12,549 Private Export Funding Corp. 2.300% 9/15/20 13,600 14,055 Private Export Funding Corp. 4.300% 12/15/21 4,150 4,705 Private Export Funding Corp. 2.800% 5/15/22 15,470 16,263 Private Export Funding Corp. 3.550% 1/15/24 8,000 8,775 Private Export Funding Corp. 2.450% 7/15/24 6,085 6,168 Private Export Funding Corp. 3.250% 6/15/25 18,600 19,972 Total U.S. Government and Agency Obligations (Cost $6,323,716) Temporary Cash Investment (0.0%) Shares Money Market Fund (0.0%) 3 Vanguard Market Liquidity Fund (Cost 0.495% 2,379,870 Expiration Date Contracts Options on Futures Purchased (0.0%) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.50 5/20/16 300 9 Total Options on Futures Purchased (Cost $45) 9 Total Investments (99.2%) (Cost $6,326,141) Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $130.50 5/20/16 201 (79) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $131.50 5/20/16 100 (16) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $129.50 5/20/16 100 (34) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.50 5/20/16 201 (22) Total Liability for Options Written (Premiums received $239) Other Assets and Liabilities-Net (0.8%) Net Assets (100%) 1 Securities with a value of $2,014,000 have been segregated as initial margin for open futures contracts. 2 U.S. government-guaranteed. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's Intermediate-Term Treasury Fund pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of April 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 6,469,177 — Temporary Cash Investments 2,380 — — Options on Futures Purchased 9 — — Liability for Options Written (151) — — Futures Contracts—Assets 1 187 — — Futures Contracts—Liabilities 1 (119) — — Total 2,306 6,469,177 — 1 Represents variation margin on the last day of the reporting period. C. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move such that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move such that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current Intermediate-Term Treasury Fund market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. At April 30, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 2-Year U.S. Treasury Note June 2016 1,475 322,472 (116) 10-Year U.S. Treasury Note June 2016 (754) (98,067) (75) 5-Year U.S. Treasury Note June 2016 715 86,454 141 Ultra 10-Year U.S. Treasury Note June 2016 (189) (26,566) (59) (109) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At April 30, 2016, the cost of investment securities for tax purposes was $6,332,684,000. Net unrealized appreciation of investment securities for tax purposes was $138,873,000, consisting of unrealized gains of $139,875,000 on securities that had risen in value since their purchase and $1,002,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard High-Yield Corporate Fund Schedule of Investments As of April 30, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (3.8%) U.S. Government Securities (3.8%) 1 United States Treasury Note/Bond 0.375% 5/31/16 170,920 170,920 United States Treasury Note/Bond 1.000% 8/31/16 177,750 178,139 United States Treasury Note/Bond 0.875% 11/30/16 169,570 169,967 2 United States Treasury Note/Bond 0.875% 2/28/17 172,000 172,430 Total U.S. Government and Agency Obligations (Cost $691,215) Asset-Backed/Commercial Mortgage-Backed Securities (0.4%) Avis Budget Car Rental LLC / Avis Budget Finance Inc. 5.500% 4/1/23 59,036 56,675 3 Avis Budget Car Rental LLC / Avis Budget Finance Inc. 6.375% 4/1/24 19,125 19,029 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $77,842) Corporate Bonds (92.7%) Finance (11.1%) Banking (0.4%) Royal Bank of Scotland Group plc 6.125% 12/15/22 74,700 79,924 Finance Companies (8.3%) AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 3.750% 5/15/19 47,800 48,397 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 4.500% 5/15/21 57,835 59,859 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 5.000% 10/1/21 22,830 24,143 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 4.625% 7/1/22 18,925 19,706 Aircastle Ltd. 6.250% 12/1/19 11,530 12,683 Aircastle Ltd. 5.125% 3/15/21 1,020 1,081 Aircastle Ltd. 5.500% 2/15/22 25,900 27,584 Aircastle Ltd. 5.000% 4/1/23 41,450 42,693 CIT Group Inc. 5.250% 3/15/18 102,005 105,575 3 CIT Group Inc. 6.625% 4/1/18 105,655 111,994 3 CIT Group Inc. 5.500% 2/15/19 63,830 66,862 CIT Group Inc. 3.875% 2/19/19 33,380 33,797 CIT Group Inc. 5.375% 5/15/20 98,370 104,026 CIT Group Inc. 5.000% 8/15/22 85,845 89,815 Homer City Generation LP 8.734% 10/1/26 115,318 66,884 International Lease Finance Corp. 8.750% 3/15/17 12,970 13,667 International Lease Finance Corp. 3.875% 4/15/18 18,585 18,864 International Lease Finance Corp. 5.875% 4/1/19 47,435 50,874 International Lease Finance Corp. 6.250% 5/15/19 70,781 76,620 International Lease Finance Corp. 8.250% 12/15/20 51,121 60,451 International Lease Finance Corp. 4.625% 4/15/21 29,400 30,503 International Lease Finance Corp. 8.625% 1/15/22 29,100 35,211 International Lease Finance Corp. 5.875% 8/15/22 2,605 2,846 iStar Financial Inc. 4.875% 7/1/18 8,955 8,888 iStar Financial Inc. 5.000% 7/1/19 42,440 41,273 Navient Corp. 8.450% 6/15/18 44,100 47,352 Navient Corp. 5.500% 1/15/19 79,080 78,586 Navient Corp. 8.000% 3/25/20 63,325 66,808 Navient Corp. 5.875% 3/25/21 5,000 4,800 Navient Corp. 7.250% 1/25/22 43,900 43,516 Navient Corp. 5.500% 1/25/23 38,420 34,530 3 OneMain Financial Holdings LLC 6.750% 12/15/19 9,560 9,823 SLM Corp. 4.875% 6/17/19 2,000 1,928 Springleaf Finance Corp. 5.250% 12/15/19 6,995 6,645 Springleaf Finance Corp. 8.250% 12/15/20 55,995 57,815 Springleaf Finance Corp. 7.750% 10/1/21 15,910 15,751 Insurance (1.7%) 3 Liberty Mutual Group Inc. 7.800% 3/15/37 58,440 63,992 LifePoint Health Inc. 5.875% 12/1/23 44,665 47,122 Radian Group Inc. 7.000% 3/15/21 44,865 47,837 Unum Group 7.375% 6/15/32 6,295 7,620 4 Voya Financial Inc. 5.650% 5/15/53 87,753 81,830 WellCare Health Plans Inc. 5.750% 11/15/20 59,950 62,198 Other Finance (0.4%) 3 Argos Merger Sub Inc. 7.125% 3/15/23 12,930 13,205 CNO Financial Group Inc. 4.500% 5/30/20 4,865 5,053 CNO Financial Group Inc. 5.250% 5/30/25 21,475 22,146 3,5 Lincoln Finance Ltd. 6.875% 4/15/21 8,805 10,801 3 Lincoln Finance Ltd. 7.375% 4/15/21 15,975 17,023 Real Estate Investment Trusts (0.3%) Felcor Lodging LP 5.625% 3/1/23 49,175 50,527 Felcor Lodging LP 6.000% 6/1/25 11,640 12,135 Industrial (78.4%) Basic Industry (5.7%) AK Steel Corp. 7.625% 10/1/21 9,925 8,163 3 Anglo American Capital plc 3.625% 5/14/20 11,320 10,641 3 Anglo American Capital plc 4.125% 4/15/21 27,840 25,891 3 Anglo American Capital plc 4.125% 9/27/22 1,000 905 3 Anglo American Capital plc 4.875% 5/14/25 7,450 6,817 ArcelorMittal 5.125% 6/1/20 9,600 9,456 ArcelorMittal 6.250% 8/5/20 34,015 34,780 ArcelorMittal 6.500% 3/1/21 7,280 7,462 ArcelorMittal 7.250% 2/25/22 18,740 19,677 ArcelorMittal 6.125% 6/1/25 21,830 21,448 6,7 Arch Coal Inc. Bank Loan 7.500% 5/16/18 108,409 44,515 6,7 Arch Coal Inc. Bank Loan 5.000% 5/16/18 25,385 24,687 Axiall Corp. 4.875% 5/15/23 7,245 7,154 3 Cascades Inc. 5.500% 7/15/22 9,990 9,615 3 Chemours Co. 6.625% 5/15/23 28,635 24,984 3 Chemours Co. 7.000% 5/15/25 10,795 9,365 3,5 Constellium NV 4.625% 5/15/21 3,745 3,640 3 Constellium NV 8.000% 1/15/23 51,375 44,889 3 Constellium NV 5.750% 5/15/24 15,447 11,682 Eagle Spinco Inc. 4.625% 2/15/21 23,555 23,437 Freeport-McMoRan Inc. 3.875% 3/15/23 10,880 9,058 Freeport-McMoRan Inc. 4.550% 11/14/24 31,670 26,444 Freeport-McMoRan Inc. 5.400% 11/14/34 36,280 27,754 Freeport-McMoRan Inc. 5.450% 3/15/43 73,355 55,016 Hexion US Finance Corp. 6.625% 4/15/20 46,735 39,024 3,5 INEOS Group Holdings SA 5.750% 2/15/19 25,775 30,190 3 INEOS Group Holdings SA 5.875% 2/15/19 41,500 42,071 3 New Gold Inc. 7.000% 4/15/20 8,652 8,436 3 New Gold Inc. 6.250% 11/15/22 2,345 2,157 Novelis Inc. 8.375% 12/15/17 40,790 41,606 Novelis Inc. 8.750% 12/15/20 77,187 79,696 Steel Dynamics Inc. 5.125% 10/1/21 41,770 42,501 Steel Dynamics Inc. 5.500% 10/1/24 37,825 38,487 Teck Resources Ltd. 3.750% 2/1/23 9,705 7,485 Teck Resources Ltd. 6.125% 10/1/35 7,765 5,785 Teck Resources Ltd. 6.000% 8/15/40 6,650 4,854 Teck Resources Ltd. 6.250% 7/15/41 21,350 15,906 Teck Resources Ltd. 5.200% 3/1/42 4,850 3,492 Teck Resources Ltd. 5.400% 2/1/43 23,295 16,714 United States Steel Corp. 7.375% 4/1/20 37,839 35,569 United States Steel Corp. 6.875% 4/1/21 33,676 28,877 United States Steel Corp. 6.650% 6/1/37 13,760 9,632 3,5 VWR Funding Inc. 4.625% 4/15/22 116,316 132,702 Capital Goods (9.5%) 3 Ardagh Packaging Finance plc 9.125% 10/15/20 25,012 26,200 3 Ardagh Packaging Finance plc / Ardagh Holdings USA Inc. 9.125% 10/15/20 26,473 27,731 3 Ardagh Packaging Finance plc / Ardagh Holdings USA Inc. 7.250% 5/15/24 31,521 31,521 3 Ashtead Capital Inc. 6.500% 7/15/22 28,180 29,800 Ball Corp. 4.375% 12/15/20 27,255 28,345 5 Ball Corp. 4.375% 12/15/23 17,385 21,653 Berry Plastics Corp. 5.500% 5/15/22 1,940 1,993 Berry Plastics Corp. 5.125% 7/15/23 1,940 1,964 3 Berry Plastics Escrow LLC/Berry Plastics Escrow Corp. 6.000% 10/15/22 22,195 23,194 3 Beverage Packaging Holdings Luxembourg II SA / Beverage Packaging Holdings II Is 6.000% 6/15/17 1,670 1,670 3 BlueLine Rental Finance Corp. 7.000% 2/1/19 29,767 26,121 Case New Holland Inc. 7.875% 12/1/17 91,500 97,448 3 Cemex Finance LLC 6.000% 4/1/24 21,210 20,998 3 Cemex SAB de CV 6.125% 5/5/25 111,200 108,976 3 Cemex SAB de CV 7.750% 4/16/26 24,265 25,895 Clean Harbors Inc. 5.250% 8/1/20 62,913 64,800 3 Clean Harbors Inc. 5.125% 6/1/21 17,840 18,152 Clean Harbors Inc. 5.125% 6/1/21 40,024 40,574 CNH Industrial Capital LLC 6.250% 11/1/16 11,750 11,970 CNH Industrial Capital LLC 3.625% 4/15/18 34,260 34,603 CNH Industrial Capital LLC 3.875% 7/16/18 22,025 22,466 CNH Industrial Capital LLC 3.375% 7/15/19 8,988 8,842 CNH Industrial Capital LLC 4.375% 11/6/20 76,545 75,971 CNH Industrial Capital LLC 4.875% 4/1/21 38,105 38,010 HD Supply Inc. 7.500% 7/15/20 8,144 8,633 3 HD Supply Inc. 5.250% 12/15/21 33,895 35,547 3 HD Supply Inc. 5.750% 4/15/24 9,300 9,753 3 Huntington Ingalls Industries Inc. 5.000% 11/15/25 12,590 13,251 Masco Corp. 7.125% 3/15/20 52,416 60,278 Masco Corp. 7.750% 8/1/29 16,486 18,794 Masco Corp. 6.500% 8/15/32 5,880 6,056 Owens Corning 9.000% 6/15/19 4,142 4,763 Owens Corning 7.000% 12/1/36 5,380 6,292 3 Owens-Brockway Glass Container Inc. 5.875% 8/15/23 29,295 31,492 3 Owens-Brockway Glass Container Inc. 6.375% 8/15/25 11,675 12,551 PulteGroup Inc. 5.500% 3/1/26 34,885 36,106 3 Rexel SA 5.250% 6/15/20 5,130 5,290 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 5.750% 10/15/20 31,580 32,764 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 6.875% 2/15/21 38,716 40,168 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 8.250% 2/15/21 76,690 79,182 3 Signode Industrial Group Lux SA/Signode Industrial Group US Inc. 6.375% 5/1/22 4,365 4,256 3 Standard Industries Inc. 5.500% 2/15/23 9,705 10,142 3 Standard Industries Inc. 5.375% 11/15/24 36,177 37,715 3 Standard Industries Inc. 6.000% 10/15/25 139,715 150,368 Terex Corp. 6.000% 5/15/21 44,300 44,189 TransDigm Inc. 6.000% 7/15/22 44,150 44,702 TransDigm Inc. 6.500% 7/15/24 36,400 36,764 United Rentals North America Inc. 7.375% 5/15/20 63,402 65,938 United Rentals North America Inc. 7.625% 4/15/22 50,245 53,637 United Rentals North America Inc. 6.125% 6/15/23 11,580 12,043 United Rentals North America Inc. 4.625% 7/15/23 22,111 22,000 United Rentals North America Inc. 5.500% 7/15/25 33,095 32,888 United Rentals North America Inc. 5.875% 9/15/26 28,765 28,765 3 USG Corp. 5.500% 3/1/25 8,590 9,084 Vulcan Materials Co. 7.150% 11/30/37 7,270 8,488 Communication (24.9%) 3 Altice Financing SA 6.625% 2/15/23 37,121 36,935 3 Altice US Finance I Corp. 5.500% 5/15/26 63,145 63,619 3 Bankrate Inc. 6.125% 8/15/18 12,945 12,945 Belo Corp. 7.750% 6/1/27 6,820 7,229 Belo Corp. 7.250% 9/15/27 18,170 18,352 CCO Holdings LLC / CCO Holdings Capital Corp. 5.250% 3/15/21 8,380 8,715 CCO Holdings LLC / CCO Holdings Capital Corp. 6.500% 4/30/21 4,925 5,091 CCO Holdings LLC / CCO Holdings Capital Corp. 5.250% 9/30/22 12,635 13,046 CCO Holdings LLC / CCO Holdings Capital Corp. 5.125% 2/15/23 13,406 13,775 3 CCO Holdings LLC / CCO Holdings Capital Corp. 5.125% 5/1/23 97,010 99,193 CCO Holdings LLC / CCO Holdings Capital Corp. 5.750% 9/1/23 33,450 34,955 CCO Holdings LLC / CCO Holdings Capital Corp. 5.750% 1/15/24 4,855 5,098 3 CCO Holdings LLC / CCO Holdings Capital Corp. 5.375% 5/1/25 79,205 80,987 3 CCO Holdings LLC / CCO Holdings Capital Corp. 5.500% 5/1/26 48,480 49,450 3 CCO Holdings LLC / CCO Holdings Capital Corp. 5.875% 5/1/27 24,255 24,861 3 CCO Safari II LLC 6.484% 10/23/45 44,215 52,194 3 CCOH Safari LLC 5.750% 2/15/26 47,140 48,849 3 Cequel Communications Holdings I LLC / Cequel Capital Corp. 5.125% 12/15/21 59,340 54,074 3 Columbus International Inc. 7.375% 3/30/21 61,345 65,256 CSC Holdings LLC 7.875% 2/15/18 9,220 9,958 CSC Holdings LLC 7.625% 7/15/18 41,145 44,591 CSC Holdings LLC 8.625% 2/15/19 25,520 28,391 CSC Holdings LLC 6.750% 11/15/21 46,034 47,415 DISH DBS Corp. 7.875% 9/1/19 11,685 12,912 DISH DBS Corp. 6.750% 6/1/21 153,840 159,994 DISH DBS Corp. 5.875% 7/15/22 94,575 92,683 DISH DBS Corp. 5.000% 3/15/23 15,135 13,924 DISH DBS Corp. 5.875% 11/15/24 8,045 7,582 Embarq Corp. 7.995% 6/1/36 23,035 23,042 3 Frontier Communications Corp. 11.000% 9/15/25 66,715 67,549 Gannett Co. Inc. 5.125% 7/15/20 64,680 67,429 3 Gannett Co. Inc. 4.875% 9/15/21 12,990 13,282 Gannett Co. Inc. 6.375% 10/15/23 66,721 71,725 3 Gannett Co. Inc. 5.500% 9/15/24 2,315 2,390 Hughes Satellite Systems Corp. 6.500% 6/15/19 69,373 76,397 IAC/InterActiveCorp 4.875% 11/30/18 17,810 18,255 3 Inmarsat Finance plc 4.875% 5/15/22 34,230 32,176 Lamar Media Corp. 5.000% 5/1/23 33,940 35,298 3 Lamar Media Corp. 5.750% 2/1/26 5,740 6,084 Level 3 Escrow II Inc. 5.375% 8/15/22 75,480 77,556 Level 3 Financing Inc. 5.625% 2/1/23 26,620 27,285 Level 3 Financing Inc. 5.125% 5/1/23 36,380 36,926 3 Level 3 Financing Inc. 5.375% 1/15/24 13,050 13,246 Level 3 Financing Inc. 5.375% 5/1/25 36,380 37,199 3 Level 3 Financing Inc. 5.250% 3/15/26 48,500 49,227 Liberty Interactive LLC 8.500% 7/15/29 42,553 44,681 Liberty Interactive LLC 8.250% 2/1/30 126,903 132,614 MetroPCS Wireless Inc. 6.625% 11/15/20 70,940 73,068 National CineMedia LLC 6.000% 4/15/22 32,455 33,915 3 NBCUniversal Enterprise Inc. 5.250% 3/29/49 62,790 65,184 Netflix Inc. 5.500% 2/15/22 30,035 31,462 Netflix Inc. 5.875% 2/15/25 96,935 101,782 3 Nielsen Finance LLC / Nielsen Finance Co. 5.000% 4/15/22 128,155 130,718 3 Numericable Group SA 4.875% 5/15/19 35,785 37,127 3 Numericable Group SA 6.000% 5/15/22 37,955 38,002 3 Numericable-SFR SA 7.375% 5/1/26 51,640 52,673 Quebecor Media Inc. 5.750% 1/15/23 79,855 82,750 Qwest Corp. 6.875% 9/15/33 25,162 24,816 SBA Communications Corp. 4.875% 7/15/22 50,220 50,597 SBA Telecommunications Inc. 5.750% 7/15/20 33,911 35,013 Sinclair Television Group Inc. 6.125% 10/1/22 6,795 7,254 3 Sinclair Television Group Inc. 5.625% 8/1/24 3,880 3,987 3 Sinclair Television Group Inc. 5.875% 3/15/26 65,810 68,278 3 Sirius XM Radio Inc. 4.250% 5/15/20 8,595 8,767 3 Sirius XM Radio Inc. 4.625% 5/15/23 11,110 10,999 3 Sirius XM Radio Inc. 6.000% 7/15/24 38,712 40,938 3 Sirius XM Radio Inc. 5.375% 4/15/25 12,513 12,763 3 Softbank Corp. 4.500% 4/15/20 159,095 161,481 Sprint Corp. 7.250% 9/15/21 83,575 67,487 Sprint Corp. 7.875% 9/15/23 52,150 40,612 Sprint Corp. 7.125% 6/15/24 7,515 5,627 Sprint Corp. 7.625% 2/15/25 4,805 3,604 3 Sprint Nextel Corp. 9.000% 11/15/18 92,545 97,866 3 Sprint Nextel Corp. 7.000% 3/1/20 135,830 139,396 T-Mobile USA Inc. 5.250% 9/1/18 10,110 10,337 T-Mobile USA Inc. 6.633% 4/28/21 71,475 75,763 T-Mobile USA Inc. 6.125% 1/15/22 10,000 10,500 T-Mobile USA Inc. 6.731% 4/28/22 51,165 53,851 T-Mobile USA Inc. 6.836% 4/28/23 4,943 5,264 T-Mobile USA Inc. 6.500% 1/15/24 4,345 4,627 Telecom Italia Capital SA 6.375% 11/15/33 9,735 9,978 Telecom Italia Capital SA 6.000% 9/30/34 18,465 18,351 Telecom Italia Capital SA 7.721% 6/4/38 42,725 45,502 Time Warner Cable Inc. 5.875% 11/15/40 2,050 2,202 Time Warner Cable Inc. 5.500% 9/1/41 65,846 68,030 6,7 Tribune Company Bank Loan 3.750% 12/27/20 57,914 57,570 3 Tribune Media Co. 5.875% 7/15/22 75,750 75,371 3 Unitymedia Hessen GmbH & Co. KG / Unitymedia NRW GmbH 5.500% 1/15/23 31,060 32,186 3 Univision Communications Inc. 5.125% 5/15/23 17,900 18,057 3 Univision Communications Inc. 5.125% 2/15/25 126,080 124,819 3 UPCB Finance V Ltd. 7.250% 11/15/21 36,896 38,832 3 UPCB Finance VI Ltd. 6.875% 1/15/22 28,832 30,427 Videotron Ltd. 5.000% 7/15/22 85,064 88,467 3 Videotron Ltd. 5.375% 6/15/24 8,633 8,989 3 Virgin Media Secured Finance plc 5.375% 4/15/21 42,489 44,401 3 Virgin Media Secured Finance plc 5.500% 1/15/25 19,910 20,507 3 Virgin Media Secured Finance plc 5.500% 8/15/26 10,225 10,353 3 VTR Finance BV 6.875% 1/15/24 77,925 77,828 3 Wind Acquisition Finance SA 4.750% 7/15/20 68,850 66,096 3 Wind Acquisition Finance SA 7.375% 4/23/21 65,000 58,012 Zayo Group LLC / Zayo Capital Inc. 6.000% 4/1/23 104,300 107,690 Zayo Group LLC / Zayo Capital Inc. 6.375% 5/15/25 46,170 48,305 Consumer Cyclical (6.7%) 3 Activision Blizzard Inc. 5.625% 9/15/21 48,038 50,440 3 Activision Blizzard Inc. 6.125% 9/15/23 48,570 52,941 American Axle & Manufacturing Inc. 6.625% 10/15/22 42,625 45,182 3 Carlson Travel Holdings Inc. 7.500% 8/15/19 25,375 24,550 3 Carlson Wagonlit BV 6.875% 6/15/19 76,610 79,291 Cedar Fair LP / Canada's Wonderland Co. / MagnumManagement Corp. 5.375% 6/1/24 25,675 26,798 Dana Holding Corp. 5.375% 9/15/21 16,781 17,180 Dana Holding Corp. 5.500% 12/15/24 34,460 33,512 6,7 Delta Alpha Topco Bank Loan 7.750% 7/29/22 51,730 48,626 GLP Capital LP / GLP Financing II Inc. 4.375% 4/15/21 3,475 3,553 GLP Capital LP / GLP Financing II Inc. 5.375% 4/15/26 60,235 62,795 Group 1 Automotive Inc. 5.000% 6/1/22 44,170 43,949 3 Group 1 Automotive Inc. 5.250% 12/15/23 34,460 34,288 6,7 Ion Media Networks Bank Loan 4.750% 12/18/20 43,382 43,382 KB Home 4.750% 5/15/19 25,825 25,922 KB Home 8.000% 3/15/20 3,920 4,234 KB Home 7.000% 12/15/21 5,000 5,094 KB Home 7.500% 9/15/22 6,935 7,100 KB Home 7.625% 5/15/23 41,775 42,610 L Brands Inc. 7.000% 5/1/20 18,505 21,327 L Brands Inc. 6.625% 4/1/21 42,435 48,164 6,7 La Quinta Intermediate Holdings LLC Bank Loan 3.750% 4/14/21 55,497 54,609 Lennar Corp. 4.750% 4/1/21 24,260 25,291 Lennar Corp. 4.875% 12/15/23 19,825 20,073 Neiman Marcus Group Inc. 7.125% 6/1/28 64,195 59,541 Penske Automotive Group Inc. 5.750% 10/1/22 12,930 13,350 Penske Automotive Group Inc. 5.375% 12/1/24 27,070 27,273 Sally Holdings LLC / Sally Capital Inc. 5.750% 6/1/22 22,170 23,223 Sally Holdings LLC / Sally Capital Inc. 5.625% 12/1/25 21,380 22,877 Service Corp. International 5.375% 1/15/22 27,630 29,012 3 Shea Homes LP / Shea Homes Funding Corp. 5.875% 4/1/23 14,550 14,623 3 Shea Homes LP / Shea Homes Funding Corp. 6.125% 4/1/25 14,550 14,623 Sonic Automotive Inc. 7.000% 7/15/22 970 1,023 Sonic Automotive Inc. 5.000% 5/15/23 8,780 8,648 Toll Brothers Finance Corp. 4.875% 11/15/25 9,595 9,679 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 5.375% 3/15/22 117,525 119,582 3 ZF North America Capital Inc. 4.500% 4/29/22 15,355 15,662 3 ZF North America Capital Inc. 4.750% 4/29/25 61,220 62,291 Consumer Noncyclical (11.5%) Alere Inc. 6.500% 6/15/20 5,653 5,596 3 Alere Inc. 6.375% 7/1/23 37,345 38,092 Amsurg Corp. 5.625% 7/15/22 81,010 83,238 ARAMARK Corp. 5.750% 3/15/20 37,890 39,074 Aramark Services Inc. 5.125% 1/15/24 13,015 13,763 3 Capsugel SA 7.000% 5/15/19 36,070 36,341 CHS/Community Health Systems Inc. 7.125% 7/15/20 33,665 32,487 CHS/Community Health Systems Inc. 5.125% 8/1/21 15,235 15,387 CHS/Community Health Systems Inc. 6.875% 2/1/22 167,370 152,307 3 Endo Finance LLC / Endo Finco Inc. 6.000% 2/1/25 79,855 76,661 3 Endo Finance LLC / Endo Ltd. / Endo Finco Inc. 6.000% 7/15/23 106,343 103,684 3 Envision Healthcare Corp. 5.125% 7/1/22 86,215 87,939 ExamWorks Group Inc. 5.625% 4/15/23 26,310 28,217 Grifols Worldwide Operations Ltd. 5.250% 4/1/22 34,184 35,210 HCA Holdings Inc. 6.250% 2/15/21 27,980 30,358 HCA Inc. 6.500% 2/15/20 127,050 140,549 HCA Inc. 5.875% 3/15/22 60,405 65,992 HCA Inc. 4.750% 5/1/23 72,500 74,131 HCA Inc. 5.875% 5/1/23 10,000 10,525 HCA Inc. 5.375% 2/1/25 19,375 19,763 HCA Inc. 5.250% 4/15/25 45,000 46,688 HCA Inc. 7.690% 6/15/25 4,510 4,860 HCA Inc. 5.875% 2/15/26 64,000 66,560 HCA Inc. 5.250% 6/15/26 31,895 33,091 3 IMS Health Inc. 6.000% 11/1/20 93,781 96,594 Kinetic Concepts Inc. / KCI USA Inc. 10.500% 11/1/18 70,000 70,525 3 Kinetic Concepts Inc. / KCI USA Inc. 7.875% 2/15/21 19,011 20,556 6,7 Lands' End, Inc. Bank Loan 4.250% 3/12/21 86,085 71,451 LifePoint Hospitals Inc. 5.500% 12/1/21 42,661 44,367 3 MEDNAX Inc. 5.250% 12/1/23 19,125 19,986 3 MPH Acquisition Holdings LLC 6.625% 4/1/22 42,100 43,995 6,7 MPH Acquisition Holdings LLC Bank Loan 3.750% 3/31/21 29,943 29,771 3 Quintiles Transnational Holdings Inc. 4.875% 5/15/23 24,350 24,898 3 Sterigenics-Nordion Holdings LLC 6.500% 5/15/23 48,500 49,349 Tempur Sealy International Inc. 5.625% 10/15/23 12,425 12,906 Tenet Healthcare Corp. 5.000% 3/1/19 43,950 43,730 Tenet Healthcare Corp. 5.500% 3/1/19 24,215 24,336 Tenet Healthcare Corp. 4.750% 6/1/20 16,875 17,381 Tenet Healthcare Corp. 4.500% 4/1/21 42,147 42,779 Tenet Healthcare Corp. 4.375% 10/1/21 106,480 107,012 Tenet Healthcare Corp. 8.125% 4/1/22 87,825 91,338 THC Escrow Corp. II 6.750% 6/15/23 18,850 18,709 3 Vizient Inc. 10.375% 3/1/24 48,530 52,655 Energy (9.8%) AmeriGas Finance LLC / AmeriGas Finance Corp. 6.750% 5/20/20 31,740 32,692 AmeriGas Finance LLC / AmeriGas Finance Corp. 7.000% 5/20/22 47,695 50,080 Anadarko Petroleum Corp. 5.550% 3/15/26 4,780 5,122 Anadarko Petroleum Corp. 6.200% 3/15/40 24,145 25,444 Anadarko Petroleum Corp. 6.600% 3/15/46 7,915 9,005 Antero Resources Corp. 5.375% 11/1/21 22,785 22,073 Antero Resources Corp. 5.125% 12/1/22 53,185 50,925 Antero Resources Corp. 5.625% 6/1/23 14,830 14,385 Concho Resources Inc. 7.000% 1/15/21 15,256 15,809 Concho Resources Inc. 6.500% 1/15/22 19,940 20,738 Concho Resources Inc. 5.500% 10/1/22 85,170 85,915 Concho Resources Inc. 5.500% 4/1/23 27,775 27,983 Continental Resources Inc. 5.000% 9/15/22 110,959 103,469 Continental Resources Inc. 4.500% 4/15/23 33,570 30,003 Continental Resources Inc. 3.800% 6/1/24 9,005 7,654 Continental Resources Inc. 4.900% 6/1/44 23,196 18,673 3 DCP Midstream LLC 9.750% 3/15/19 15,000 16,050 3 DCP Midstream LLC 5.350% 3/15/20 11,125 10,680 DCP Midstream Operating LP 2.700% 4/1/19 19,675 18,445 DCP Midstream Operating LP 4.950% 4/1/22 45,799 43,738 DCP Midstream Operating LP 3.875% 3/15/23 10,575 9,332 DCP Midstream Operating LP 5.600% 4/1/44 26,895 21,650 Energy Transfer Equity LP 7.500% 10/15/20 76,385 77,149 Energy Transfer Equity LP 5.500% 6/1/27 78,795 67,764 Ferrellgas LP / Ferrellgas Finance Corp. 6.500% 5/1/21 73,031 69,562 Harvest Operations Corp. 6.875% 10/1/17 75,600 64,544 Kerr-McGee Corp. 6.950% 7/1/24 32,686 36,226 Kinder Morgan Inc. 7.750% 1/15/32 26,290 28,222 Laredo Petroleum Inc. 5.625% 1/15/22 49,750 45,770 Laredo Petroleum Inc. 7.375% 5/1/22 17,860 17,503 Laredo Petroleum Inc. 6.250% 3/15/23 63,705 59,405 Marathon Oil Corp. 3.850% 6/1/25 29,540 26,291 Marathon Oil Corp. 6.800% 3/15/32 8,295 8,067 Marathon Oil Corp. 6.600% 10/1/37 9,850 9,431 Marathon Oil Corp. 5.200% 6/1/45 13,170 11,063 Matador Resources Co. 6.875% 4/15/23 46,190 46,306 3 MEG Energy Corp. 6.500% 3/15/21 16,537 12,982 3 MEG Energy Corp. 6.375% 1/30/23 30,650 23,371 3 MEG Energy Corp. 7.000% 3/31/24 47,348 37,168 3 MPLX LP 4.875% 12/1/24 43,935 42,727 3 MPLX LP 4.875% 6/1/25 87,120 84,071 Newfield Exploration Co. 5.750% 1/30/22 10,890 11,053 Newfield Exploration Co. 5.625% 7/1/24 13,045 13,273 QEP Resources Inc. 6.800% 3/1/20 7,370 6,891 QEP Resources Inc. 6.875% 3/1/21 15,540 15,540 QEP Resources Inc. 5.375% 10/1/22 7,620 7,239 QEP Resources Inc. 5.250% 5/1/23 4,855 4,564 Range Resources Corp. 5.750% 6/1/21 44,365 42,590 Range Resources Corp. 5.000% 8/15/22 16,325 15,182 Rice Energy Inc. 7.250% 5/1/23 21,365 21,632 SM Energy Co. 6.500% 11/15/21 3,485 3,206 SM Energy Co. 6.125% 11/15/22 27,835 25,121 SM Energy Co. 6.500% 1/1/23 2,525 2,285 SM Energy Co. 5.000% 1/15/24 16,520 13,794 SM Energy Co. 5.625% 6/1/25 16,020 13,457 3 Southern Star Central Corp. 5.125% 7/15/22 14,790 14,124 Tesoro Corp. 5.125% 4/1/24 31,790 31,790 Tesoro Logistics LP / Tesoro Logistics Finance Corp. 5.500% 10/15/19 5,220 5,324 Tesoro Logistics LP / Tesoro Logistics Finance Corp. 6.250% 10/15/22 35,901 36,709 WPX Energy Inc. 6.000% 1/15/22 71,165 63,871 WPX Energy Inc. 5.250% 9/15/24 68,170 57,433 Technology (8.7%) Alcatel-Lucent USA Inc. 6.500% 1/15/28 56,315 58,638 Alcatel-Lucent USA Inc. 6.450% 3/15/29 85,000 90,950 CDW LLC / CDW Finance Corp. 6.000% 8/15/22 118,945 127,271 CDW LLC / CDW Finance Corp. 5.000% 9/1/23 23,480 23,950 CDW LLC / CDW Finance Corp. 5.500% 12/1/24 15,155 15,951 Equinix Inc. 5.375% 4/1/23 20,864 21,803 3 First Data Corp. 5.375% 8/15/23 73,250 75,814 3 First Data Corp. 7.000% 12/1/23 166,985 172,412 3 First Data Corp. 5.000% 1/15/24 48,800 49,288 3 First Data Corp. 5.750% 1/15/24 121,970 124,714 6,7 First Data Corp. Bank Loan 4.439% 3/23/18 43,608 43,553 6,7 First Data Corp. Bank Loan 4.189% 7/8/22 41,745 41,693 Flextronics International Ltd. 4.625% 2/15/20 16,915 17,657 Flextronics International Ltd. 5.000% 2/15/23 29,175 29,977 3 Freescale Semiconductor Inc. 5.000% 5/15/21 36,815 38,242 3 Freescale Semiconductor Inc. 6.000% 1/15/22 22,130 23,458 3 Infor Software Parent LLC 7.125% 5/1/21 5,095 4,293 Infor US Inc. 6.500% 5/15/22 96,715 89,461 3,8 Iron Mountain Europe plc 6.125% 9/15/22 24,430 36,483 Iron Mountain Inc. 5.750% 8/15/24 22,675 23,355 3 MSCI Inc. 5.250% 11/15/24 4,820 5,061 3 MSCI Inc. 5.750% 8/15/25 51,525 54,874 NCR Corp. 4.625% 2/15/21 72,024 71,934 NCR Corp. 5.875% 12/15/21 4,855 5,037 NCR Corp. 6.375% 12/15/23 15,145 15,808 Nokia Oyj 6.625% 5/15/39 51,805 55,431 3 NXP BV / NXP Funding LLC 3.750% 6/1/18 34,595 35,373 3 NXP BV / NXP Funding LLC 4.125% 6/15/20 17,445 17,958 3 NXP BV / NXP Funding LLC 4.625% 6/15/22 34,720 36,109 3 NXP BV / NXP Funding LLC 5.750% 3/15/23 19,648 20,827 3 Open Text Corp. 5.625% 1/15/23 30,770 31,808 3 Sensata Technologies BV 5.625% 11/1/24 2,395 2,515 3 Sensata Technologies BV 5.000% 10/1/25 48,515 48,737 3 Sensata Technologies UK Financing Co. plc 6.250% 2/15/26 49,705 53,060 3 SS&C Technologies Holdings Inc. 5.875% 7/15/23 29,280 30,378 Transportation (1.6%) 3 Avis Budget Car Rental LLC / Avis Budget Finance Inc. 5.125% 6/1/22 77,088 73,041 4 Continental Airlines 2007-1 Class B Pass Through Trust 6.903% 4/19/22 12,549 13,020 Hertz Corp. 4.250% 4/1/18 12,745 12,968 Hertz Corp. 6.750% 4/15/19 82,360 83,595 Hertz Corp. 5.875% 10/15/20 42,430 43,173 Hertz Corp. 7.375% 1/15/21 60,490 62,153 Utilities (3.2%) Electric (3.2%) AES Corp. 8.000% 6/1/20 19,980 23,127 AES Corp. 4.875% 5/15/23 25,000 24,625 AES Corp. 5.500% 3/15/24 119,951 121,450 3 Calpine Corp. 6.000% 1/15/22 16,165 17,074 Calpine Corp. 5.375% 1/15/23 34,775 35,210 3 Calpine Corp. 5.875% 1/15/24 9,230 9,795 Calpine Corp. 5.750% 1/15/25 119,130 121,513 Dynegy Inc. 7.375% 11/1/22 45,960 45,386 GenOn Energy Inc. 7.875% 6/15/17 19,175 16,634 GenOn Energy Inc. 9.500% 10/15/18 54,525 42,393 GenOn Energy Inc. 9.875% 10/15/20 24,755 16,524 NRG Energy Inc. 7.875% 5/15/21 5,810 6,028 NRG Energy Inc. 6.250% 7/15/22 51,835 50,669 NRG Energy Inc. 6.625% 3/15/23 10,000 9,850 NRG Energy Inc. 6.250% 5/1/24 47,355 46,171 Total Corporate Bonds (Cost $17,045,140) Shares Preferred Stocks (1.1%) 6 GMAC Capital Trust I Pfd. 6.411% 4,743,200 119,007 Hartford Financial Services Group Inc. Pfd. 7.875% 2,718,300 86,442 Total Preferred Stocks (Cost $191,734) Other (0.0%) MediaNews Group Inc. Warrants Exp. 03/19/2017 (Cost $27,348) 73,622 Face Amount ($000) Temporary Cash Investments (1.4%) Repurchase Agreements (0.5%) Bank of America Securities, LLC (Dated 4/29/16, Repurchase Value $15,400,000, collateralized by Government National Mortgage Assn. 4.500%, 4/20/44, with a value of $15,708,000) 0.300% 5/2/16 15,400 15,400 Bank of Montreal (Dated 4/29/16, Repurchase Value $36,001,000, collateralized by Federal National Mortgage Assn. 3.000%-4.000%, 8/1/20-11/1/45, with a value of $36,720,000) 0.290% 5/2/16 36,000 36,000 RBC Capital Markets LLC (Dated 4/29/16, Repurchase Value $4,600,000, collateralized by Federal Home Loan Mortgage Corp. 2.208%-2.653%, 3/1/40-5/1/45, with a value of $4,692,000) 0.290% 5/2/16 4,600 4,600 TD Securities (USA) LLC (Dated 4/29/16, Repurchase Value $24,501,000, collateralized by Federal National Mortgage Assn. 4.000%, 6/1/45, and U.S. Treasury Note/Bond 2.250%, 11/30/17, with a value of $24,990,000) 0.280% 5/2/16 24,500 24,500 U.S. Government and Agency Obligations (0.9%) United States Treasury Bill 0.265% 6/2/16 172,500 172,479 Total Temporary Cash Investments (Cost $252,959) Total Investments (99.4%) (Cost $18,286,238) Other Assets and Liabilities-Net (0.6%) Net Assets (100%) 1 Securities with a value of $19,523,000 have been segregated as initial margin for open cleared swap contracts. 2 Securities with a value of $2,107,000 have been segregated as collateral for open forward currency contracts. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2016, the aggregate value of these securities was $5,784,741,000, representing 31.4% of net assets. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Face amount denominated in euro. 6 Adjustable-rate security. 7 Security is a senior, secured, high-yield floating-rate loan. These loans are debt obligations issued by public and private companies and are comparable to high-yield bonds from a ratings and leverage perspective. At April 30, 2016, the aggregate value of these securities was $459,857,000, representing 2.5% of net assets. 8 Face amount denominated in British pounds. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the High-Yield Corporate Fund securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of April 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 691,456 — Asset-Backed/Commercial Mortgage-Backed Securities — 75,704 — Corporate Bonds — 17,044,124 31,521 Preferred Stocks — 205,449 — Other — — 1,513 Temporary Cash Investments — 252,979 — Forward Currency Contracts—Liabilities — (3,046) — Swap Contracts—Liabilities 1 (544) — — Total (544) 18,266,666 33,034 1 Represents variation margin on the last day of the reporting period. E. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer High-Yield Corporate Fund collateral as security for their performance. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At April 30, 2016, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as ordinary income for tax purposes . Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) UBS AG 5/31/16 USD 195,398 EUR 172,990 (2,869) Citibank, N.A. 5/31/16 USD 36,376 GBP 25,014 (177) (3,046) EUR—Euro. GBP—British pound. USD—U.S. dollar. F. Swap Contracts: The fund invests in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized High-Yield Corporate Fund dealers and the change in value is recorded as an asset (liability) and as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. The fund enters into centrally cleared credit default swaps to achieve the same objectives specified with respect to the equivalent over-the-counter swaps but with less counterparty risk because a regulated clearinghouse is the counterparty instead of the clearing broker or executing broker. The clearinghouse imposes initial margin requirements to secure the fund's performance, and requires daily settlement of variation margin representing changes in the market value of each contract. To further mitigate counterparty risk, the fund trades with a diverse group of prequalified executing brokers; monitors the financial strength of its clearing brokers, executing brokers and clearinghouse; and has entered into agreements with its clearing brokers and executing brokers. At period ended April 30, 2016, the fund had the following open credit default swap contracts: Centrally Cleared Credit DefaultSwaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Clearinghouse ($000) ($000) (%) ($000) Credit Protection Sold CDX-HYS-26-V1-5Y 1 6/20/21 CME 305,530 (5,071) 5.000 3,866 CME—Chicago Mercantile Exchange. 1 High Yield Credit Default Swap Index
